Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 1 of 129




                         Exhibit 1
         Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 2 of 129




                             COMMONWEALTH OF MASSACHUSETTS


SUFFOLK, ss.                                             SUPERIOR COURT DEPARTMENT
                                                         OF THE TRIAL COURT

                                                         CIVIL ACTION NO. ___________


SAKAB SAUDI HOLDING COMPANY

                          Plaintiff,

  v.
SAAD KHALID S AL JABRI,
                                                       EFILED 3/24/21                              EC
KHALID SAAD KHALID AL JABRI,
MOHAMMED SAAD KH AL JABRI,
NEW EAST (US) INC.,
NEW EAST 804 805 LLC,
NEW EAST BACK BAY LLC,
                          Defendants.




                   VERIFIED COMPLAINT AND DEMAND FOR TRIAL BY JURY


         Plaintiff Sakab Saudi Holding Company (“Sakab”), by and through its attorneys,

Goulston & Storrs PC and Hughes Hubbard & Reed LLP, brings this action against Defendants

Saad Khalid S Al Jabri, Khalid Saad Khalid Al Jabri, Mohammed Saad Kh Al Jabri (collectively,

the “Al Jabri Family Defendants”) and New East (US) Inc., New East 804 805 LLC and New

East Back Bay LLC (collectively the “New East Defendants”), and alleges as follows:

                                       NATURE OF THE ACTION

         1.        Plaintiff Sakab brings this action to give effect to orders issued by the Ontario

Superior Court of Justice (the “Ontario Orders”) freezing and appointing a receiver over luxury

real property located in the Commonwealth of Massachusetts in a parallel action already



4825-9679-2283.6
        Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 3 of 129




underway in Toronto, Ontario, Canada, entitled Sakab Saudi Holding Co., et al. v. Saad Khalid S

Al Jabri, et al., No. CV-21-00655418-00CL (Ontario Superior Court of Justice (Commercial

List)) (the “Ontario Action”). In issuing the Ontario Orders, the Ontario Superior Court

requested the aid and recognition of foreign courts, including in the United States, in giving

effect to its orders.

        2.      The present action, like the Ontario Action, involves an elaborate, multi-billion

dollar, international fraud scheme, orchestrated by Defendant Saad Khalid S Al Jabri (“Al

Jabri”), a former high-ranking government official in the government of the Kingdom of Saudi

Arabia (“KSA”) (the “Fraudulent Scheme”). Through this scheme, and assisted by members of

his immediate family and close friends, Defendant Al Jabri defrauded Plaintiff Sakab and its

affiliated companies of at least 13 billion Saudi Riyals (“SAR”) (3.47 billion U.S. Dollars

(“USD”), valued at 3.75 SAR per USD). Al Jabri and his sons and co-conspirators Defendants

Khalid Saad Khalid Al Jabri (“Khalid Al Jabri”) and Mohammed Saad Kh Al Jabri

(“Mohammed Al Jabri”), acting through their alter ego companies the New East Defendants,

wrongfully acquired properties located in Massachusetts worth approximately $29 million USD

with the proceeds of the Fraudulent Scheme.

        3.      As detailed below, the Fraudulent Scheme was complex and involved sham

shareholder agreements, unauthorized and illegal payments of purported compensation and

bonuses, off-the-book payments of unauthorized and illegal “dividends,” purported “profit

sharing” and “rewards” based on minimal or non-existent records, and the transfer of tens—if

not hundreds—of millions of dollars into real estate in the names of Al Jabri, Al Jabri’s children,

various companies they controlled and other co-conspirators, including the real property in




                                                 2
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 4 of 129




Massachusetts that is the subject of the present action and other luxury properties in the United

States, Canada, the United Kingdom, Europe, the KSA and likely elsewhere not yet known.

       4.      Like the Ontario Action, the present action results from detailed, substantial and

comprehensive forensic investigative and financial tracing efforts performed by Deloitte

Financial Advisory Services Limited (which are still ongoing and may uncover additional

wrongdoing). As described below, those efforts show that billions of dollars of assets have been

misappropriated from Sakab and its affiliated companies that had been under Al Jabri’s direction

and control, both through direct payments to Al Jabri and his co-conspirators, and through a

variety of more complicated actions, including self-dealing and the fraudulent transfer of assets

to Al Jabri and his co-conspirators, and the use of stolen and fraudulently transferred funds to

acquire real property in the Commonwealth of Massachusetts.

       5.      The purpose of the present action is to maintain the status quo—that is, to

preserve the fruit of the Fraudulent Scheme now located in Massachusetts that is subject to the

Ontario Orders. Accordingly, immediately upon commencing this action, Plaintiff Sakab intends

to file Emergency Motions for Attachment of Real Property, Approval of Memorandums of Lis

Pendens and to Stay Proceedings pending the ultimate adjudication of the Ontario Action.

Plaintiff Sakab expects that, should the Court grant the requested emergency relief, it will come

again before this Court upon the conclusion of proceedings in Canada, either to enforce a final

judgment against Defendants or to dissolve the attachment and lis pendens.

       6.      As detailed below, the Ontario Superior Court initially issued the Ontario Orders

on an ex parte basis, finding that Plaintiff Sakab and other defrauded affiliated companies

presented to the Ontario court “overwhelming evidence of fraud” by Defendant Al Jabri and his

co-conspirators. Defendants had the opportunity but chose not to challenge the Ontario court’s


                                                 3
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 5 of 129




ex parte orders on the merits; instead, Al Jabri sought to set aside the ex parte orders on the

purported grounds that Plaintiff Sakab and other defrauded affiliated companies failed to disclose

or misled the Ontario court with respect to material facts. After a full-day evidentiary hearing

held on February 19, 2021, the Ontario Superior Court denied the set aside motion and extended

the Ontario Orders (subject to certain modifications not relevant to this proceeding),

characterizing the motions to set aside and extend those orders as “but one initial step in what

will likely be lengthy and complex litigation.”

                                   THE ONTARIO ACTION

7.     On January 22, 2021, Plaintiff Sakab, along with nine other affiliated defrauded

companies, brought the Ontario Action against Al Jabri and a number of his co-conspirators,

including all Defendants in this action. The plaintiffs in the Ontario Action immediately moved

for ex parte relief, submitting to the court in support a voluminous record that described in detail

the extent of the Fraudulent Scheme and the efforts to trace misappropriated assets. These

materials included:

               a. a 102-page Statement of Claim;

               b. an 111-page affidavit of Abdulaziz Alnowaiser, the CEO of Tahakom

                   Investment Company and current General Manager of Plaintiff and the other

                   Group Companies (as defined herein), sworn on January 18, 2021, and 248

                   exhibits attached thereto;

               c. a 156-page Report of Deloitte Financial Advisory Services Limited and

                   Deloitte Professional Services (DIFC) Limited, affiliated firms of Deloitte and

                   Touche (M.E.) (collectively, “Deloitte”) dated January 18, 2021 (the “Deloitte

                   Report”); and


                                                  4
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 6 of 129




               d. a legal expert report of Abudulaziz H. Al Fahad, dated January 17, 2021,

                   regarding relevant law of the KSA.

       8.      This extensive record in the Ontario Action explained in detail the particulars of

the Fraudulent Scheme and forensically traced the flow of misappropriated funds through Sakab

and its affiliated companies to Al Jabri and his family members and friends.

       9.      That same day, based on the substantial record put before the court, the

Honourable Justice Cory A. Gilmore of the Ontario Superior Court issued, among other relief,

three ex parte orders relevant to this Complaint:

               a. an interim Order in the form of a Mareva injunction (the “Mareva Order”)

                   (attached hereto as Exhibit 1) restraining Al Jabri from dissipating his assets

                   worldwide (including the real property in Massachusetts that is the subject of

                   the present action), requiring Al Jabri to provide a sworn statement detailing

                   the nature, value and location of his assets worldwide, and requesting that

                   foreign courts or tribunals give effect to the injunction and assist the plaintiffs

                   in carrying out its terms;

               b. a Receivership Order (attached hereto as Exhibit 2) appointing KSV

                   Restructuring Inc. as receiver and manager over certain assets and properties

                   of the New East Defendants, including real property in Massachusetts that is

                   the subject of the present action, as well as other U.S. and Canadian

                   companies; and

               c. a Disclosure (Norwich) Order (the “Norwich Order”), requiring various

                   Canadian and international financial institutions, entities and individuals to

                   disclose and produce certain information to the plaintiffs in the Ontario


                                                    5
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 7 of 129




                   Action, including records related to individuals, companies, accounts and

                   transactions that may assist in the effort to trace the funds stolen from Plaintiff

                   Sakab and its affiliated companies.

       10.     On January 27, 2021, Madam Justice Gilmore released “Reasons on Ex Parte

Order” (attached hereto as Exhibit 3) finding, among other things, that the evidence submitted by

the plaintiffs in the Ontario Action “demonstrate that Al Jabri used fraudulent means to divert

funds that rightfully belonged to the Plaintiffs,” and that “Al Jabri was in a position of trust and

confidence in relation to the Plaintiffs. He breached his duties to the Plaintiffs by preferring his

own interests and those of his family, friends and co-conspirators over those of the Plaintiffs.”

       11.     Madam Justice Gilmore also found based on the substantial evidence before her

that “Al Jabri is adept at moving money around the world including establishing corporations

(such as the New East [Defendants]) to permit him to hold property indirectly,” and that “Al

Jabri has been bold in his schemes including transferring large amounts of money to himself and

other Persons of Interest even after he was relieved of his duties with the government of the

KSA.” Madam Justice Gilmore therefore concluded that “the risk of removal or dissipation [of

assets] may be established by inference given Al Jabri’s sophisticated, international, and multi-

layered means of moving money and assets.”

       12.     Madam Justice Gilmore acknowledged in the Reasons on Ex Parte Order that,

under Ontario law, “[a]s a Receivership is intrusive and thus to be used sparingly, the threshold

for an appointment is a high one.” However, she found that the plaintiffs in the Ontario Action

met that threshold, given the presence of assets that are only beneficially owned by Al Jabri

(such as the Massachusetts properties held in the name of the New East Defendants), and thus at




                                                  6
        Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 8 of 129




greater risk of dissipation, and the fact that the rents derived from the U.S. real estate holdings

(which are at issue in this case) are substantial.

        13.     On January 28, 2021, Al Jabri submitted a motion requesting that the Ontario

Superior Court set aside or stay enforcement of the Mareva, Receivership and Norwich Orders.

Al Jabri submitted an affidavit of his son, Defendant Khalid Al Jabri, sworn on January 31, 2021,

in support of that motion.

        14.     On February 1, 2021, Madam Justice Gilmore issued an Endorsement (attached

hereto as Exhibit 4) denying Al Jabri’s motion to set aside or stay the Mareva, Receivership and

Norwich Orders, finding that “[t]here is overwhelming evidence of fraud that has been presented

to court.” In so finding, Madam Justice Gilmore rejected Defendant Khalid Al Jabri’s affidavit,

which she characterized as “more of a political treatise than any concrete response to the serious

allegations raised [by the Plaintiffs].” Given the urgency of the matter, Madam Justice Gilmore

extended the Mareva, Receivership and Norwich Orders to February 19, 2021 and set the matter

for a full-day evidentiary hearing on that date. On February 5, 2021, Madam Justice Gilmore

entered an order, dated February 1, 2021, effectuating the extension of the Mareva, Receivership

and Norwich Orders.

        15.     On February 19, 2021, the Ontario Superior Court held a day-long evidentiary

hearing on motions filed by parties to the Ontario Action, including Al Jabri’s motion to set aside

the Mareva, Receivership and Norwich Orders, and the plaintiffs’ motion to extend those orders.

The parties had the opportunity to present evidence and arguments of their choosing to the

Ontario court, including by questioning and cross-examining witnesses. Defendants had the

opportunity but chose not to challenge the Ontario court’s ex parte orders on the merits; instead,

Al Jabri sought to set aside the ex parte orders on the purported grounds that Plaintiff Sakab and


                                                     7
        Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 9 of 129




other defrauded affiliated companies failed to disclose or misled the Ontario court with respect to

material facts.

        16.       On March 11, 2021, Madam Justice Gilmore issued a thorough, 30-page Ruling

(attached hereto as Exhibit 5), denying Al Jabri’s set-aside motion and extending the Mareva,

Receivership and Norwich Orders. (While the Ontario court modified the Norwich and

Receivership Orders as to certain Canadian defendant companies and assets transferred by Al

Jabri to his son Mohammed Al Jabri, it did not alter the application of the Mareva, Receivership

and Norwich Orders as to entities or real property in the Commonwealth of Massachusetts.) The

Ruling described in detail the evidence and arguments presented by the parties, the applicable

legal standards, and the court’s findings. The thrust of Al Jabri’s position in seeking to set aside

the Ontario Orders was that the Ontario Action purportedly is not a commercial dispute, but

rather a political attack. However, the Ontario Superior Court rejected that contention, finding

that the plaintiffs in the Ontario Action (including Sakab) have “the right . . . to pursue their

claims against [Al Jabri].”

                                             PARTIES

   A.         The Plaintiff

        17.       Plaintiff Sakab Saudi Holding Company was incorporated pursuant to the laws of

the KSA on May 10, 2008. Its place of business is Riyadh, KSA. Sakab is one of seventeen

KSA companies (the “Group Companies”) established between 2008 and 2016 pursuant to a

2007 Royal Instruction issued by King Abdullah Bin Abdulaziz for the purpose of performing

anti-terrorism activities in the public interest, and funded by the KSA’s Ministry of Finance

(“MOF”).




                                                  8
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 10 of 129




       18.     Prior to its transfer to Tahakom Investment Company (“TIC”), Sakab’s Articles of

Association provided that Abdullah Homoud A Alsowailem (“Abdullah Alsowailem”) and

Majed Obaid S Almuzaini (“Majed Almuzaini”) were equal shareholders, each holding fifty

percent (50%) of the company.

       19.     In fact, Abdullah Alsowailem, Al Jabri’s friend and personal banker, and Majed

Almuzaini, Al Jabri’s nephew, were nominee shareholders for Al Jabri, appointed in order to

allow Al Jabri to exert control over Sakab while maintaining an illusion of separation. As

described below, Al Jabri installed his friends or family members as the nominee shareholders of

all seventeen Group Companies. Plaintiff is informed and believes, and upon such information

and belief alleges that the nominee shareholders had no control over the Group Companies.

       20.     Plaintiff is informed and believes, and upon such information and belief alleges

that Al Jabri used his ability to exercise control over Sakab to misappropriate funds by causing

Sakab to make unauthorized and improper direct payments to himself and to his family and

friends. Additionally, Al Jabri directed Sakab to: (i) transfer funds to other Group Companies,

which then (at Al Jabri’s direction) made further unauthorized and improper payments to Al

Jabri, his family and friends, (ii) engage in self-dealing transactions that improperly benefitted Al

Jabri and his family members, and (iii) purchase substantial assets that were later transferred to

Al Jabri and his co-conspirators. Plaintiff is informed and believes and upon such information

and belief alleges that in order to disguise this wholesale looting, Al Jabri structured and used

Sakab as a vehicle to distribute funds that had been allocated for anti-terrorism activities to the

Group Companies, and then from the Group Companies unlawfully to himself, other co-

conspirators and companies under his and their control.




                                                  9
        Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 11 of 129




        21.      From July 2008 to August 2017, at least SAR 30 billion (USD 8 billion) flowed

through Sakab’s accounts to the other Group Companies and, as detailed below, in many

instances from Sakab and the other Group companies to Al Jabri and his co-conspirators. During

this time period, Al Jabri directed Sakab alone to make direct payments to himself of at least

SAR 950,891,970 (USD 253,571,192).

        22.      Plaintiff is informed and believes, and upon such information and belief alleges

that Al Jabri directed and controlled the flow of funds through Sakab. The vast majority of the

financial transactions funneled through Sakab took place “off-the-book” and were not recorded

in the company’s financial statements.

        23.      Despite the amounts of money that moved through its accounts during this period,

Sakab had no actual operating business. Its purported “business” was limited to investments that

were intended to fund counter-terrorism activities in the KSA. Plaintiff is informed and believes,

and upon such information and belief alleges that, in fact, Sakab was used as a vehicle for Al

Jabri to embezzle and launder funds for himself and those close to him.

        24.      Following Al Jabri’s removal from his government positions, based on a

government direction, ownership of Plaintiff Sakab and the other Group Companies was

transferred to TIC, an entity wholly owned by the Public Investment Fund of Saudi Arabia (the

“PIF”), an independent sovereign wealth fund of the KSA.

   B.         The Defendants

              a. Saad Khalid S Al Jabri

        25.      Saad Khalid S Al Jabri is a former high ranking government official of the KSA.

He previously served as Director of the Department of Officers and Personnel Affairs and as a

Security Advisor in the Ministry of Interior (“MOI”). In 2015, he was named a Minister of State


                                                 10
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 12 of 129




and appointed to the KSA Council of Ministers and the Council of Political and Security Affairs.

However, later that year, on September 10, 2015, Al Jabri was stripped of his titles and positions.

       26.      As a result of the roles he held in the KSA government, Al Jabri was forbidden by

Saudi law (of which he was or should have been aware) from obtaining any additional

compensation or profits from private companies such as Sakab.

       27.      Nevertheless, during this time period and continuing through 2017, Al Jabri was

the directing mind of the Fraudulent Scheme, which resulted in direct payments from Sakab to

Al Jabri totaling SAR 950,891,970 (USD 253,571,192) and payments of additional amounts

worth billions of U.S. dollars from Group Companies to Al Jabri and other co-conspirators. Al

Jabri also received payments from other co-conspirators as “kickbacks” from the amounts that

they received through the Fraudulent Scheme.

       28.      Al Jabri fled the KSA while under investigation in 2017, and has been a resident

of Toronto, Ontario, Canada, along with his wife and several members of his family, since then.

             b. Khalid Saad Khalid Al Jabri

       29.      Khalid Saad Khalid Al Jabri is a resident of Toronto, Ontario, Canada, and is Al

Jabri’s son. He is the beneficial owner of tens of millions of dollars in misappropriated funds

and real estate in the United States, the KSA and Canada that was purchased with funds that

were misappropriated and fraudulently transferred as part of the Fraudulent Scheme. He

conspired with his father and his brother, Defendant Mohammed Al Jabri, to use misappropriated

funds to acquire real estate in the United States, including in the Commonwealth of

Massachusetts.




                                                11
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 13 of 129




             c. Mohammed Saad Kh Al Jabri

       30.      Mohammed Saad Kh Al Jabri is a resident of Toronto, Ontario, Canada, and is Al

Jabri’s son. He is the beneficial owner of tens of millions of dollars in misappropriated funds

and real estate in the United States that was purchased with funds that were misappropriated and

fraudulently transferred as part of the Fraudulent Scheme. He conspired with his father and his

brother, Khalid Al Jabri, to use misappropriated funds to acquire real estate in the United States,

including in the Commonwealth of Massachusetts. He also served as Al Jabri’s nominee

shareholder of multiple Group Companies and was involved in fraudulent real estate transactions

in the KSA and Europe.

             d. New East (US) Inc.

       31.      New East (US) Inc. (“New East US”) is a corporation organized pursuant to the

laws of the State of Delaware. Its current directors are Khalid Al Jabri, Jonathan Wainwright

(“Wainwright”), an attorney at the law firm of Cadwalader, Wickersham & Taft LLP, and

Leonhard Toenz (“Toenz”), a lawyer based in Zurich, Switzerland. Its registered address is 200

Liberty Street, New York, New York 10281 (Cadwalader’s New York office). New East US is

the registered owner of properties located in the Millennium Place luxury condominium building

in Boston that are beneficially owned by Al Jabri.

       32.      Plaintiff is informed and believes, and upon such information and belief alleges

that the Al Jabri Family Defendants are the ultimate beneficial owners of New East US. The

company served and continues to serve as the Al Jabri Family Defendants’ alter ego and was and

remains completely dominated and controlled by them. Al Jabri and his sons incorporated New

East US, and at all relevant times used it and continue to use it as a vehicle to effectuate elements

of the Fraudulent Scheme, to hide misappropriated funds and assets acquired with


                                                 12
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 14 of 129




misappropriated funds, and to hinder the ability of Sakab and other Group Companies to recover

the money Al Jabri and his sons stole from them and now owe them.

             e. New East 804 805 LLC

       33.      New East 804 805 LLC (“New East 804 805”) is a limited liability company

organized pursuant to the laws of the Commonwealth of Massachusetts. Its current managers are

Khalid Al Jabri, Mohammed Al Jabri and Wainwright. Its registered address is 580 Washington

Street, Penthouse 1, Boston, Massachusetts 02111 (a property owned by New East US). New

East 804 805 is the registered owner of properties located in the Millennium Place luxury

condominium building in Boston that are beneficially owned by Al Jabri.

       34.      Plaintiff is informed and believes, and upon such information and belief alleges

that the Al Jabri Family Defendants are the ultimate beneficial owners of New East 804 805.

The company served and continues to serve as the Al Jabri Family Defendants’ alter ego and was

and remains completely dominated and controlled by them. Al Jabri and his sons formed New

East 804 805, and at all relevant times used it and continue to use it as a vehicle to effectuate

elements of the Fraudulent Scheme, to hide misappropriated funds and assets acquired with

misappropriated funds, and to hinder the ability of Sakab and other Group Companies to recover

the money Al Jabri and his sons stole from them and now owe them.

             f. New East Back Bay LLC

       35.      New East Back Bay LLC (“New East Back Bay”) is a limited liability company

organized pursuant to the laws of the Commonwealth of Massachusetts. Its current signatories

and directors are Khalid Al Jabri, Wainwright and Toenz. Its registered address is 580

Washington Street, Penthouse 1, Boston, Massachusetts 02111 (a property owned by New East

US). New East Back Bay is the registered owner of properties in several luxury condominium


                                                 13
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 15 of 129




buildings in Boston, including the Mandarin Oriental and One Dalton Place, located at the Four

Seasons.

       36.     Plaintiff is informed and believes, and upon such information and belief alleges

that the Al Jabri Family Defendants are the ultimate beneficial owners of New East Back Bay.

The company served and continues to serve as the Al Jabri Family Defendants’ alter ego and was

and remains completely dominated and controlled by them. Al Jabri and his sons formed New

East Back Bay, and at all relevant times used it and continue to use it as a vehicle to effectuate

elements of the Fraudulent Scheme, attempt to hide misappropriated funds and assets acquired

with misappropriated funds, and to hinder the ability of Sakab and other Group Companies to

recover the money Al Jabri and his sons stole from them and now owe them.

                                 JURISDICTION AND VENUE

       37.     This Court has subject matter jurisdiction over this matter pursuant to M.G.L. c.

212, § 3, and the amount in controversy exceeds $50,000.

       38.     This Court has personal jurisdiction over the Defendants pursuant to M.G.L. c.

223A, § 3, based on Defendants’ transacting business in the Commonwealth of Massachusetts,

holding an interest in, using or possessing real property in the Commonwealth of Massachusetts,

and causing a tortious injury by an act or omission in the Commonwealth of Massachusetts.

       39.     Venue, pursuant to M.G.L. c. 223 § 1, is proper in Suffolk County, Massachusetts

because the usual place of business of Defendants New East 804 805 and New East Back Bay is

within Suffolk County. Additionally, the real property held by Defendants is located in Suffolk

Country.




                                                 14
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 16 of 129




                                    STATEMENT OF FACTS

   A. The Royal Instruction and the Compensation Letter

       40.     On December 27, 2007, King Abdullah Bin Abdulaziz signed Royal Instruction

19134/B, which increased the level of funding from the MOF to be used by the MOI for counter-

terrorism activities from thirty percent (30%) of the MOI’s operational funds to forty-five

percent (45%) (the “Allowance”).

       41.     The Royal Instruction expressly stipulated that the Allowance was to be managed

by the MOI’s then Assistant-Minister for Security Affairs Prince Mohammed Bin Nayef (“Bin

Nayef”) to “fight terrorism activities as the situation and public interest require” and that it could

be used to “establish and fund investment intermediaries in the private sector as His Royal

Highness sees to serve the public interest” (emphasis added).

       42.     On January 19, 2008, Bin Nayef purportedly wrote a letter (the “Compensation

Letter”) to Al Jabri and Abdullah Saleh Abdullah Alhammad (“Abdullah Alhammad”), another

KSA government official and a long-time colleague and trusted associate of Al Jabri, requesting

that they establish companies in the technological and aviation security sectors. That purported

Compensation Letter stated that Al Jabri and Abdullah Alhammad would receive five percent

(5%) of the net profits of those companies (which ultimately would be the Group Companies),

described as “compensation for administrative, supervisory and follow up efforts.” The

purported Compensation Letter also stated that, in the event of “future success,” Al Jabri and

Abdullah Alhammad might be entitled to a “rewarding percentage” in those companies. The

purported Compensation Letter is not on any proper or formal government letterhead, is not

sealed nor stamped as would be customary under KSA law and practice, and does not contain a




                                                 15
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 17 of 129




log number as would normally be expected of such a significant, legitimate government

authorization.

       43.       Royal Instruction 19134/B authorized Bin Nayef to distribute the Allowance to

achieve the goals prescribed by the King. Nevertheless, in exercising this authority, Bin Nayef

was bound by that Instruction’s clear restrictions on how the funds could be used, and by the

general requirement that all activities must be undertaken in the public interest. Further, any

additional authority Bin Nayef may have held under Saudi law in his role as Assistant-Minister

of Security Affairs was limited to the inherent powers of that position. Bin Nayef’s position did

not allow him to waive Saudi legal restrictions against government employees profiting from

commercial activities, and he had no authority to grant a percentage of profits or any rewards to

Al Jabri or Abdullah Alhammad under the Royal Instruction, the purported Compensation Letter

or otherwise under Saudi law.

       44.       Under Saudi law, Al Jabri and Abdullah Alhammad, as government officials,

were prohibited from earning more than their government salaries through other commercial

sources. Al Jabri knew or should have known that, under Saudi law, Bin Nayef was prohibited

from authorizing payments to Al Jabri and Abdullah Alhammad of five percent (5%) of the

profits of the Group Companies or other “rewarding percentages,” and that Al Jabri and

Abdullah Alhammad were legally prohibited from accepting such payments.

       45.       Plaintiff is informed and believes, and upon such information and belief alleges

that the purported Compensation Letter was one of the first means by which Al Jabri and others

attempted to lay a paper trail to cover their vast misappropriation of funds as part of the

Fraudulent Scheme. Indeed, even if the payments purportedly authorized by the Compensation




                                                 16
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 18 of 129




Letter had been legal (they were not), Al Jabri and his co-conspirators in fact received staggering

sums, well in excess of the five percent (5%) of net profits that they were purportedly granted.

   B. Use of Nominee Shareholders to Implement the Scheme

       46.     As noted above, Sakab was established on May 10, 2008. The sixteen other

Group Companies were established from 2008 to 2016, ostensibly for the purpose of performing

activities related to the anti-terrorism mission described in Royal Instruction 19134/B. That

Instruction made Bin Nayef responsible for managing and disbursing the Allowance in the public

interest. Bin Nayef, in turn, delegated that responsibility and authority to Al Jabri, who selected

and installed his friends and family members as the nominee shareholders, and who was able to

exercise control over the Group Companies for purposes of carrying out the Fraudulent Scheme.

       47.     Upon the creation of each Group Company, Al Jabri directed the installation of

“nominee shareholders” to hold the shares of that company. All of these nominee shareholders

were family members or friends of Al Jabri who, upon information and belief, were selected to

allow Al Jabri to retain control over the Group Companies while maintaining an illusion of

separation. Abdullah Alsowailem and Majed Almuzaini, who were the nominee shareholders of

Sakab, also served as the nominee shareholders for fourteen of the seventeen Group Companies;

the nominee shareholders of the other three companies included Al Jabri’s son Mohammed Al

Jabri (21 years old at the time he was appointed), Al Jabri’s nephew and son-in-law Salem Abaid

S Almuzaini (Majed Almuzaini’s brother), Al Jabri’s brother Abdulrahman Al Jabri, and Al

Jabri’s trusted associate Bejad Barka SH Alharbi. These appointments allowed Al Jabri to

maintain control over the activities of Sakab and the other Group Companies.

       48.     The nominee shareholders were installed pursuant to side agreements that were

frequently signed by Bin Nayef and by the nominees. Those side agreements provided that the


                                                17
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 19 of 129




nominee shareholders’ ownership of the Group Companies was a “sham ownership

arrangement.” In fact, the Group Companies were intended to be, and in fact were, actually

owned by the MOI, based on the Allowance established by the Royal Instruction.

       49.     As part of the Fraudulent Scheme, the nominee shareholder side agreements also

provided that the nominees would each receive one percent (1%) of the yearly net profits of the

relevant Group Company as compensation for registering the company in their names and for

their participation on the Board of Directors, could receive additional compensation through

contracts with the Group Company and would maintain strict confidentiality about the nominee

shareholding arrangement. The nominee shareholder side agreements were not logged or

registered as would be expected for properly authorized corporate documents. Plaintiff is

informed and believes, and upon such information and belief alleges that, like the purported

Compensation Letter, these side agreements were a means to “paper” a purported basis to

transfer substantial funds from the Group Companies to Al Jabri and his family and friends. In

fact, since the one percent (1%) compensation was a reward for helping to disperse funds beyond

the scope allowed by the Royal Instruction, it was invalid under Saudi law. Moreover, the funds

that these nominee shareholders actually received greatly exceeded what they were purportedly

entitled to receive under the side agreements.

   C. The Sakab Profit Distribution Resolution

       50.     On June 15, 2008, after the nominee shareholder side agreement for Sakab was

signed, the Sakab Board of Directors, in breach of their fiduciary duties and in furtherance of the

Fraudulent Scheme, passed a resolution stating that fifty percent (50%) of Sakab’s net profits

would be distributed to Board members as compensation for their “efforts.” The resolution

purported to divide the fifty percent (50%) as follows:


                                                 18
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 20 of 129




               a. Al Jabri and Abdullah Alhammad would each receive five percent (5%);

               b. Abdullah Alsowailem and Majed Almuzaini, as nominee shareholders, would

                   each receive one percent (1%); and

               c. Bin Nayef would receive thirty-eight percent (38%).

       51.     However, in reality and under Saudi law, none of these individuals had any

entitlement to Sakab’s profits; upon information and belief, the resolution was instead an attempt

to establish a fictitious basis to siphon funds away from Sakab and into the pockets of Al Jabri

and the other participants in the Fraudulent Scheme. Moreover, the funds that these individuals

actually received vastly exceeded the division of profits set out in the resolution.

   D. Funding the Group Companies

       52.     From 2008 to 2017, the Group Companies received more than SAR 30 billion

(USD 8 billion) in funding. The vast majority of these funds were directed first into accounts

held by Sakab, largely through checks issued by the Saudi Arabian Monetary Authority (the

Saudi Arabian Central Bank) and the Ministry of Finance.

       53.     Despite receiving these funds, Sakab had no operational business. The only

reported revenue it generated stemmed from “investments.” From fiscal years 2013 to 2016,

Sakab reported “investments” in Group Companies of a maximum of SAR 96 million (USD 25.6

million). Most of the billions in SAR that moved through Sakab’s accounts were not treated as

an investment or accounted for in Sakab’s books and records.

       54.     Plaintiff is informed and believes, and upon such information and belief alleges

that instead, during this period Sakab was almost exclusively used by Al Jabri as a vehicle to

funnel funds directly to Al Jabri and his co-conspirators, or indirectly via the other Group




                                                 19
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 21 of 129




Companies. Payments to Al Jabri and his co-conspirators were made primarily through bank

accounts held in the KSA, as well as through international bank accounts held with HSBC.

       55.     However, throughout this time period, aside from the co-conspirators’ activities in

furtherance of the Fraudulent Scheme, the Group Companies (other than Sakab) also conducted

legitimate business in a number of industries including aviation, security and technology.

   E. Misappropriation of Funds Directly from Sakab and the Other Group Companies

       56.     Over the course of the Fraudulent Scheme, Al Jabri and his co-conspirators

received significant unlawful transfers of funds directly from Sakab to accounts held in their

names or to offshore entities that they controlled. Each such transfer of funds was part of the

Fraudulent Scheme, and constituted a misappropriation of funds from Sakab for which there was

no legal or other justification. Plaintiff is informed and believes, and upon such information and

belief alleges that each such transfer was made at Al Jabri’s direction, or with his knowledge,

assistance or approval.

       57.     The ongoing forensic investigation conducted by Deloitte over the course of more

than two years has determined that during the course of the Fraudulent Scheme, Al Jabri caused

Sakab to transfer directly to Al Jabri and the other co-conspirators at least SAR 3,180,807,609

(USD 848,215,362). Al Jabri caused at least SAR 950,891,970 (USD 253,571,192) of those

misappropriated funds to be transferred directly to himself.

       58.     The forensic investigation is ongoing and additional fraudulent transfers may be

uncovered.

       59.     These massive and fraudulent transfers of funds were done entirely “off-the-

book,” meaning that, in order to avoid detection, they were intentionally not recorded in the

financial records or audited financial statements of Sakab.


                                                20
         Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 22 of 129




         60.      Many transfers were effected without any effort to “paper” a purportedly

legitimate basis for the transfers; in other cases, however, Al Jabri and his co-conspirators

created a rudimentary and fictitious paper trail in an attempt to lend a veneer of legitimacy to

their misappropriation of funds from Sakab. Some examples of those instances are outlined

below.

               a. Fraudulent “Valuation” Rewards

         61.      Al Jabri and his co-conspirators received significant transfers of funds directly

from Sakab on the basis of unsubstantiated and absurdly inflated “valuations” of certain Group

Companies. These purported “valuations” were in fact handwritten, unsigned documents

containing no analysis but simply ascribing an arbitrary and vastly inflated value to each

company. These valuations in no way reflected a plausible true value of the companies. In one

egregious example, the “valuation” of a Group Company implied a multiple of 595 times the

company’s net income; the “valuation” of this company was set at SAR 1.3 billion (USD 346.66

million), despite the fact that the company’s annual net income was SAR 2.2 million (USD

586,666) and it held net assets worth a total of SAR 12.66 million (USD 3.38 million).

         62.      These “valuations” were then used as a purported basis to make substantial

payments, characterized as “rewards,” from Sakab to Al Jabri and other co-conspirators. Sakab

made these payments despite the fact that there was no corresponding transfer of funds from the

Group Companies to Sakab and no other indication that any sale of shares in the Group

Companies or other similar transaction took place. Rather, Al Jabri and the co-conspirators

appear to have received significant “reward” payments based on essentially a hypothetical

valuation of those companies, where the “valuation” itself was nothing more than an

unsubstantiated, handwritten figure.


                                                   21
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 23 of 129




             b. Fraudulent Profit Distributions, Rewards and Other Compensation

       63.      Al Jabri and his co-conspirators received numerous transfers directly from Sakab

that were characterized as distributions of Group Companies’ profits, rewards for their

participation on Group Companies’ Boards, or other forms of compensation.

       64.      In fact, some or all of the purported profit distributions bore no relationship to the

actual profits of the Group Company to which the payment was linked. Additionally, in several

cases, Al Jabri and his co-conspirators received “profit distributions” that were paid two or even

three times based on the same purported profits of a particular Group Company for the same

year. In many instances Sakab paid these “profit distributions” to Al Jabri and his co-

conspirators without any corresponding payments from the relevant Group Company into Sakab.

       65.      Plaintiff is informed and believes and upon such information and belief alleges

that the rewards and other forms of compensation paid to Al Jabri and his co-conspirators were

arbitrarily determined.

       66.      The recipients of these transfers had no legal or other entitlement to the funds. In

fact, these transfers were characterized as profit distributions, rewards or other forms of

compensation only in an effort to create a “paper trail” that would disguise the massive

misappropriation of funds from Sakab.

   F. Further Extent of the Fraudulent Scheme

       67.      In addition to transfers directly from Sakab, large amounts of funds were

improperly and illegally transferred from Sakab to other Group Companies, and then from the

other Group Companies to Al Jabri and the other co-conspirators. Each such transfer of funds

was part of the Fraudulent Scheme and constituted a misappropriation of funds for which there

was no legal or other justification. Plaintiff is informed and believes, and upon such information


                                                  22
        Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 24 of 129




and belief alleges that each such transfer was made at Al Jabri’s direction or with his knowledge,

assistance or approval.

        68.    Funds were also improperly and illegally transferred to Al Jabri and his co-

conspirators through more complex methods, including self-dealing and skimming from several

real estate transactions in the KSA, the purchase of valuable real estate assets outside of KSA by

a Group Company that later transferred control of those assets (without receiving fair value) for

the ultimate benefit of Al Jabri, Mohammed Al Jabri and Bin Nayef, and payments from Group

Companies to foreign corporate entities that Al Jabri and his co-conspirators control.

        69.    In addition, Al Jabri received “kickback” payments of at least SAR 697,861,920

(USD 186,096,512) from other co-conspirators and third parties from misappropriated funds that

had been transferred to them from Plaintiff and other Group Companies.

   G. Efforts to Disburse and Conceal the Proceeds of the Fraudulent Scheme

        70.    Plaintiff is informed and believes, and upon such information and belief alleges

that in order to enjoy and conceal the vast sums of money misappropriated from Sakab and the

other Group Companies, Al Jabri, assisted by his sons Khalid Al Jabri and Mohammed Al Jabri,

acquired real estate and corporate assets around the world. As described in greater detail below,

this included establishing companies in the United States, including in the Commonwealth of

Massachusetts, and in other countries for the purpose of acquiring luxury real estate assets with

the proceeds of the Fraudulent Scheme, and to avoid holding those properties directly in his own

name.

        71.    These efforts led Madam Justice Gilmore, in the January 27, 2021 “Reasons on

Ex Parte Order” issued in the Ontario Action, to note “Al Jabri’s sophisticated, international, and

multi-layered means of moving money and assets” and to find that “Al Jabri is adept at moving


                                                23
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 25 of 129




money around the world including establishing corporations (such as the New East [Defendants])

to permit him to hold property indirectly.”

   H. Misappropriated Funds Used to Purchase Real Property

       72.     Al Jabri, along with his sons Khalid Al Jabri and Mohammed Al Jabri, used funds

misappropriated from Sakab and the other Group Companies to purchase substantial real estate

assets around the world, including in the United States, Canada and the KSA. Plaintiff is

informed and believes, and upon such information and belief alleges that these properties were

purchased with misappropriated funds, have been used to secret the ill-gotten proceeds of the

Fraudulent Scheme to foreign locations in order to enrich Al Jabri and his immediate family,

and/or are being used as a means (and with intent) to hinder, delay and defraud Sakab and other

Group Companies in their ability as Al Jabri’s and his family members’ creditors to recover what

Al Jabri and his family members owe them.

       73.     In the Commonwealth of Massachusetts, Al Jabri, Khalid Al Jabri and

Mohammed Al Jabri purchased a number of luxury real estate properties, with the transactions

following a similar pattern:

               a. First, Al Jabri establishes a company in the United States using some variant

                   of “New East” in the naming convention.

               b. Al Jabri establishes himself as manager and/or director in the entity at the time

                   of its organization, along with his son Khalid Al Jabri and Wainwright.

               c. After a property is purchased by the company using funds misappropriated

                   from Sakab, Al Jabri removes himself from his position as manager and/or

                   director of the company, and replaces himself with one of his sons or Toenz.




                                                24
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 26 of 129




             a. Properties Owned by New East US and New East 804 805

       74.      New East US owns three, and New East 804 805 owns two, properties located in

a Boston luxury condominium building developed by Ritz Carlton.

                    i. Establishment of New East US

       75.      On March 14, 2013, New East US was incorporated pursuant to the laws of the

State of Delaware, where it remains in good standing. New East US registered to do business in

the Commonwealth of Massachusetts on March 28, 2013. At the time it registered in

Massachusetts, Al Jabri was identified as the President and Director, and his son Khalid Al Jabri

was identified as the Vice-President, Treasurer and a Director. Both listed their address as

Cadwalader’s New York office.

       76.      At some time between filings made on April 6, 2017 and March 7, 2019,

Mohammed Al Jabri replaced Al Jabri as President and Director of New East US.

       77.      At some point between March 7, 2019 and March 16, 2020, Mohammed Al Jabri

was replaced as President and Director by his brother Khalid Al Jabri. Wainwright now holds

the role of Vice-President and Director. Toenz is Secretary and Director.

                   ii. Establishment of New East 804 805

       78.      On April 30, 2013, New East 804 805 was established as a limited liability

company pursuant to the laws of the Commonwealth of Massachusetts. At the time it was

established, the company’s managers (and the individuals with signing authority) were Al Jabri,

Khalid Al Jabri and Wainwright, each listing Cadwalader’s New York office as its address.

       79.      As with New East US, at some point between March 12, 2018 and March 7, 2019,

Al Jabri was replaced as manager and authorized signatory by his son Mohammed Al Jabri, also

using Cadwalader’s New York address. Further changes were made, and the 2020 Annual


                                                25
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 27 of 129




Report lists the company’s managers as Khalid Al Jabri, Mohammed Al Jabri and Wainwright,

with Khalid Al Jabri, Wainwright and Toenz having signatory authority.

                 iii. The Boston Ritz Carlton Properties Owned by New East US and New
                      East 804 805

       80.    On December 18, 2013, New East US and New East 804 805 acquired five

properties in the Millennium Place building at 580 Washington Street, a luxury condominium

tower by Ritz Carlton developers. These properties include:

              a. PH-01—a 2,654 square foot penthouse acquired by New East US for

                  approximately $3.495 million. The property’s current assessed value is in

                  excess of $5 million, and it is currently being rented for $14,000 per month.

              b. Unit 805—a 1,166 square foot unit, the purchase of which included a parking

                  easement (which was signed by Khalid Al Jabri on behalf of New East 804

                  805), acquired by New East 804 805 for $1.04 million. The property’s current

                  assessed value is in excess of $1.3 million, and it is currently being rented for

                  $5,800 per month.

              c. Unit 804—a 777 square foot unit, the purchase of which included a parking

                  easement (which was signed by Khalid Al Jabri on behalf of New East 804

                  805), acquired by New East 804 805 for $750,000. The property’s current

                  assessed value just under $1 million, and it is currently being rented for

                  $4,300 per month.

              d. Unit 714—a 799 square foot unit, the purchase of which included a parking

                  easement (which was signed by Khalid Al Jabri on behalf of New East US),

                  acquired by New East US for $670,000. The property’s assessed value is just

                  under $1 million, and it is currently being rented for $4,000 per month.

                                                26
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 28 of 129




               e. Unit 3E—an 814 square foot unit, the purchase of which included a parking

                   easement (which was signed by Khalid Al Jabri on behalf of New East US),

                   acquired by New East US for $715,000. The property’s assessed value is just

                   under $1 million, and it is currently being rented for $3,900 per month.

       81.     Al Jabri funded these purchases through a wire transfer of $6,075,000 from an

account with HSBC Private Bank Switzerland to an account Al Jabri established in the name of

New East US at HSBC Bank USA. On December 11, 2013, an HSBC employee sent Al Jabri

instructions to transfer “the required amount to close your real estate acquisition in the USA.”

The next day, December 12, 2013, Al Jabri sent a signed authorization for the transfer from a fax

machine located at Sakab’s office.

       82.     Plaintiff is informed and believes, and upon such information and belief alleges

that Al Jabri directed, authorized and funded the purchase of these five properties at the Boston

Ritz Carlton with funds he misappropriated from Plaintiff, and continues to beneficially own

these properties with his sons Khalid Al Jabri and Mohammed Al Jabri, through their alter ego

companies New East US and New East 804 805.

       83.     Together, these five properties are estimated to be able to generate gross rental

proceeds of approximately $32,000 per month.

       84.     Al Jabri also established an account in the name of New East 804 805 at HSBC

Bank USA. From January to February 2014, Al Jabri transferred a total of SAR 1,126,710 (USD

300,456) from an account in the KSA to the New East 804 805 account.

       85.     In addition to the transfer of funds noted above, Al Jabri also transferred an

additional total of SAR 14,318,860 (USD 3,998,684) from an account in the KSA to the New

East US account from January 2014 to July 2015.


                                                27
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 29 of 129




             b. Boston Mandarin Oriental and Four Seasons Properties Owned by New East
                Back Bay

       86.      New East Back Bay was established as a limited liability company pursuant to the

laws of the Commonwealth of Massachusetts on June 23, 2015. At that time, Al Jabri, Khalid Al

Jabri and Wainwright were identified as managers. The listed address for Al Jabri and Khalid Al

Jabri was 580 Washington Street, Penthouse 1 (a property owned by New East US).

       87.      The Annual Reports filed by New East Back Bay indicate that, at some point

between March 12, 2018 and March 7, 2019, Mohammed Al Jabri was added as a manager.

However, between March 7, 2019 and June 23, 2020, Toenz replaced Al Jabri and Mohammed

Al Jabri as manager and authorized signatory. The 2020 Annual Report identifies the company’s

managers and authorized signatories as Khalid Al Jabri, Wainwright and Toenz, and the

company’s principal office as Cadwalader’s New York address.

       88.      New East Back Bay is the owner of three properties located in Boston:

                a. On April 10, 2017, New East Back Bay acquired Unit W10-C, a 2,556 square

                   foot property located at 776 Boylston Street, a luxury condominium building

                   at the Mandarin Oriental in Boston, for $4.3 million. The property’s assessed

                   value is approximately $5.9 million. It was previously rented for $13,568 per

                   month; it is unknown if the property is rented at this time.

                b. On September 10, 2019, New East Back Bay acquired two properties in One

                   Dalton Place, a luxury condominium building located at the Four Seasons in

                   Boston:

                      i. Unit 5203 is a 1,403 square foot property purchased for $4 million. The

                         property’s assessed value is slightly under the purchase price, and it is

                         currently being rented for $13,000 per month.

                                                 28
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 30 of 129




                     ii. Unit 5202 is a 2,945 square foot property purchased for $9.75 million.

                         The property’s assessed value is around $1 million less than the

                         purchase price, and it is currently being rented for $20,000 per month.

       89.      Plaintiff is informed and believes, and upon such information and belief alleges

that Al Jabri directed, authorized and funded the purchase of these properties at the Boston

Mandarin Oriental and Four Seasons with funds he misappropriated from Plaintiff, and continues

to beneficially own these properties with his sons Khalid Al Jabri and Mohammed Al Jabri

through their alter ego company New East Back Bay.

       90.      In filings in a separate action in the United States District Court for the District of

Columbia, Al Jabri referred to the property located at 776 Boylston Street in the Mandarin

Oriental as “family owned” and a “family residence.”

       91.      Together, these three properties are estimated to be able to generate gross rental

proceeds of approximately $46,500 per month.

       92.      Al Jabri established an account in the name of New East Back Bay, held at HSBC

Bank USA. In February 2017, Al Jabri transferred of SAR 1,181,880 (USD 315,168) from an

account in the KSA to the New East Back Bay account.

   I. Discovery of the Fraudulent Scheme

       93.      As described above, based on a government direction, ownership of Sakab and the

other Group Companies was transferred to TIC and the PIF. In advance of that transfer, Ernst &

Young LLP (“EY”) was engaged to perform due diligence and valuation of several Group

Companies. In the course of that review, EY identified and reported irregularities to the PIF in

January 2018.




                                                  29
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 31 of 129




       94.     Based on these findings of irregularities, Deloitte was engaged to perform a

forensic review related to the issues identified by EY. In the course of that forensic review,

Deloitte identified a number of additional issues suggesting the need for a further investigation,

which were summarized in a report dated October 31, 2018.

       95.     Based on that report, and TIC’s growing suspicion that Al Jabri and others may

have been involved in or condoned misconduct including misappropriation of funds from Group

Companies, Deloitte was engaged to perform a wider forensic investigation, including all

seventeen of the Group Companies created under Al Jabri’s direction, with a particular focus on

Sakab as the entity used as the “clearinghouse” for the Allowance funds and the conduit for

disbursing funds to the other Group Companies.

       96.     Deloitte presented its preliminary findings from this investigation to TIC in a

report dated December 5, 2019. Based on those findings, TIC engaged Deloitte to undertake

further analysis and efforts to trace the funds that appeared to have been misappropriated from

Sakab and the other Group Companies.

       97.     In connection with the effort to trace the movement of these funds, Sakab brought

a motion seeking a disclosure order from the Ontario Superior Court of Justice (Commercial

List). On December 18, 2020, the Honourable Justice Glenn A. Hainey of the Ontario Superior

Court granted that motion, ordering the disclosure to Sakab of certain information related to

funds transferred to specified individuals and entities.

       98.     On January 22, 2021, as described above, Sakab and other plaintiffs brought the

Ontario Action.




                                                 30
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 32 of 129




                                        COUNT ONE
                          (Breach of Fiduciary Duty Against Al Jabri)

        99.     Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein.

        100.    At all relevant times, Al Jabri had a fiduciary relationship with Plaintiff. He

exercised control over Plaintiff by selecting friends and family members to serve as Sakab’s

nominee shareholders and by directing the transfer of funds (i) directly from Sakab to himself

and his co-conspirators and (ii) to other Group Companies, and then from those other Group

Companies to himself and his co-conspirators. He was Plaintiff’s de facto director and manager

in a position of trust, confidence and reliance. He assumed the responsibility to act as Plaintiff’s

trusted agent. Al Jabri was aware of and accepted the trust and confidence placed in him.

        101.    Al Jabri undertook activities on behalf of Plaintiff and customarily performed

services for Sakab as part of the company’s normal course of business.

        102.    Al Jabri owed Plaintiff the fiduciary duties of care, loyalty, good faith and fair

dealing.

        103.    Al Jabri breached these duties by engaging in self-dealing and failing to act in

Plaintiff’s best interests. Instead, Al Jabri put his own interests, and the interests of his family,

friends and associates, above those of Plaintiff. Al Jabri abused his position of trust to

misappropriate funds from Plaintiff, and to engage in self-dealing with Plaintiff’s assets. He

concealed from Plaintiff the nature and extent of his conflicts of interest, misappropriation of

funds and self-dealing.

        104.    As a direct and proximate result of Al Jabri’s breach of these duties owed to

Plaintiff, Plaintiff has suffered substantial damages. Deloitte’s forensic accounting investigation

to date has identified approximately $850 million in funds that were misappropriated from Sakab

                                                  31
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 33 of 129




and paid directly to Al Jabri and his co-conspirators as a direct and proximate result of Al Jabri’s

actions. Had Al Jabri not engaged in his breaches of duty, Plaintiff would not have suffered

these damages. Plaintiff has suffered and will continue to suffer damages in an amount to be

proven at trial.

        105.       In equity and good conscience, Al Jabri should be required to disgorge the full

amount of funds Al Jabri improperly received.

                                            COUNT TWO
                                       (Fraud Against Al Jabri)

        106.       Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein.

        107.       Al Jabri engaged in and masterminded a massive fraudulent scheme to

misappropriate funds from Plaintiff.

        108.       He appointed his friends and family members as the purported shareholders and

Board Members of Plaintiff and other Group Companies, while in fact Al Jabri controlled and

directed Plaintiff’s and other Group Company activities.

        109.       Al Jabri’s control of Plaintiff and the other Group Companies allowed him to

cause those companies to improperly disburse funds to him and his co-conspirators, and to

manipulate the books and records of the Group Companies in an effort to hide the

misappropriations. Al Jabri, directly and indirectly, through use of fictitious paper trails, false

valuations, off-the-book and unrecorded transactions and payments, payment of unlawful profit-

sharing rewards and distributions, and by other fraudulent means, caused Plaintiff and other

Group Companies to improperly and unlawfully, and without authorization, transfer funds to

himself and his friends, family and co-conspirators, and to companies they controlled.



                                                   32
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 34 of 129




        110.    Al Jabri knew or should have known that these transfers of funds were improper

and unlawful.

        111.    Plaintiff’s reliance on Al Jabri’s direction was reasonable and justified based on

Al Jabri’s role as a senior government official and as Plaintiff’s de facto director, and based on

the control he exercised over Plaintiff and the other Group Companies.

        112.    As a direct and proximate result of Al Jabri’s fraud and Plaintiff’s reliance on Al

Jabri’s fraudulent actions, misrepresentations and material omissions, Al Jabri succeeded in

obtaining improper and unlawful transfers of funds from Plaintiff to himself and to his co-

conspirators. Had Al Jabri not engaged in fraudulent conduct, Plaintiff would not have suffered

these damages. Deloitte’s forensic accounting investigation to date has identified approximately

$850 million in funds that were misappropriated from Sakab to Al Jabri and his co-conspirators.

Plaintiff has suffered and will continue to suffer damages in an amount to be proven at trial.

        113.    Plaintiff is entitled to a determination that Defendants hold the misappropriated

funds, and any property acquired with misappropriated funds, in constructive trust for the benefit

of Plaintiff.

                                      COUNT THREE
                        (Fraudulent Misrepresentation Against Al Jabri)

        114.    Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein.

        115.    Al Jabri made misrepresentations of material fact to Plaintiff. Al Jabri falsely

represented that he and his co-conspirators were entitled to “reward” payments on the basis of

the valuation of Group Companies. Al Jabri further falsely represented that the Group

Companies’ valuations were substantially higher than could be justified by the companies’

financial performance. Al Jabri also falsely represented that Plaintiff should make these

                                                 33
         Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 35 of 129




payments, despite the fact that there was no corresponding transfer of funds from the Group

Companies to Sakab, and that no shares had been sold in and no funds had been raised by the

Group Companies at this valuation.

         116.   Al Jabri also made misrepresentations that he and his co-conspirators were

entitled to “profit distributions” from Group Companies and that these payments should be made

by Plaintiff. He falsely represented that these Group Companies had earned profits that were

well in excess of what was indicated on their audited financial statements.

         117.   These misrepresentations were false and were known by Al Jabri to be false. Al

Jabri knew or should have known that as a KSA government official he was prohibited from

earning more than his government salary through other commercial sources. He was also aware

that, under Saudi law, it was illegal for him and his co-conspirators to receive “rewards” or

“profit distributions” from the Group Companies. As a senior government official who exercised

control over Plaintiff and the other Group Companies, Al Jabri knew or should have known that

his representations regarding the valuation and profits of the Group Companies were inflated and

false.

         118.   In reliance on Al Jabri’s misrepresentations, Plaintiff made or caused to be made

transfers of very large amounts of funds to Al Jabri and his co-conspirators.

         119.   Plaintiff’s reliance on Al Jabri’s representations were reasonable and justified

based on Al Jabri’s role as senior government official and as Plaintiff’s de facto director, and

based on the control he exercised over Plaintiff and the other Group Companies.

         120.   As a direct and proximate result of Plaintiff’s reliance on Al Jabri’s

misrepresentations, Al Jabri succeeded in obtaining transfers of funds from Plaintiff to himself

and to his co-conspirators. Forensic accounting investigation to date has identified


                                                 34
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 36 of 129




approximately $850 million in funds that were misappropriated from Sakab and paid directly to

Al Jabri and his co-conspirators. Had Al Jabri not made these fraudulent misrepresentations,

Plaintiff would not have suffered these damages. Plaintiff has suffered and will continue to

suffer damages in an amount to be proven at trial.

        121.    Plaintiff is entitled to a determination that Defendants hold the misappropriated

funds, and any property acquired with misappropriated funds, in constructive trust for the benefit

of Plaintiff.

                                        COUNT FOUR
                              (Fraud by Omission Against Al Jabri)

        122.    Plaintiff repeats and re-alleges each and every allegation contained in Paragraph 1

through 98 as if fully set forth herein.

        123.    Al Jabri continuously concealed from Plaintiff material facts concerning the

illegality and impropriety of transferring funds for “rewards,” “profit distributions” and other

compensation to Al Jabri and his co-conspirators. Upon information and belief, this information

was concealed from Plaintiff for the purpose of misleading Plaintiff and inducing Plaintiff to rely

on and act upon a false belief that such payments were properly authorized and lawful. Al Jabri

concealed these facts in order to continue to improperly and unlawfully obtain funds from

Plaintiff for himself and his co-conspirators.

        124.    Al Jabri knew or should have known that these payments were improper and

unlawful. As a senior Saudi government official, he was well-aware that it was prohibited for

government officials to receive more than their government salary through other commercial

sources. He was also aware that, under Saudi law, it was illegal for him and his co-conspirators

to receive “rewards” or “profit distributions” from the Group Companies.



                                                 35
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 37 of 129




        125.    These undisclosed facts were both basic and central to the transactions in

question: the transfer of funds from Plaintiff to Al Jabri and his co-conspirators.

        126.    Al Jabri had a duty to disclose to Plaintiff that these payments were not legally

authorized. Because of his role as a de facto director of Plaintiff, and his position of control and

dominance over Plaintiff, he owed a duty of care and loyalty to Plaintiff.

        127.    As a direct and proximate result of Al Jabri’s intentional omission of material

fact, Al Jabri and his co-conspirators succeeded in their plan to illegally obtain payments from

Plaintiff. Forensic accounting investigation to date has identified approximately $850 million in

funds that were misappropriated from Sakab and paid directly to Al Jabri and his co-

conspirators. Had Al Jabri not engaged in these frauds by omission, Plaintiff would not have

suffered these damages. Plaintiff has suffered and will continue to suffer damages in an amount

to be proven at trial.

        128.    Plaintiff is entitled to a determination that Defendants hold the misappropriated

funds, and any property acquired with misappropriated funds, in constructive trust for the benefit

of Plaintiff.

                                         COUNT FIVE
                                  (Conversion Against Al Jabri)

        129.    Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein.

        130.    Plaintiff had possession of funds that were allocated for anti-terrorism activities in

the service of the KSA and its public interest.

        131.    Al Jabri converted specific, identifiable amounts of Plaintiff’s funds to his own

use. He intentionally appropriated and exercised ownership of the funds by causing them to be

transferred to accounts that he controlled. Although these transfers were in some cases described

                                                  36
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 38 of 129




as “rewards,” “profit distributions” or “compensation,” they were in fact unlawful and Al Jabri

had no right to Plaintiff’s funds.

        132.    Al Jabri also converted specific, identifiable amounts of Plaintiff’s funds by

intentionally exercising control or dominion over the funds and transferring them into the

possession of his co-conspirators.

        133.    By so doing, Al Jabri intentionally interfered with Plaintiff’s property and caused

Plaintiff to be deprived of the possession or use of these funds.

        134.    As a direct and proximate result of Al Jabri’s actions, Plaintiff suffered damages

in the specific amount of the funds that Al Jabri caused to be transferred away from Plaintiff and

to himself or his co-conspirators. Forensic accounting investigation to date has identified

approximately $850 million in funds that were misappropriated from Sakab and paid directly to

Al Jabri and his co-conspirators. Had Al Jabri not converted these specific funds, Plaintiff would

not have suffered these damages. Plaintiff has suffered and will continue to suffer damages in an

amount to be proven at trial.

        135.    Plaintiff is entitled to a determination that Defendants hold the converted funds,

and any property acquired with misappropriated funds, in constructive trust for the benefit of

Plaintiff.

                                           COUNT SIX
                                (Conspiracy Against All Defendants)

        136.    Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein.

        137.    Defendants and their co-conspirators (named and unnamed in this complaint) had

a common design or agreement to improperly obtain funds from Plaintiff and to conceal those

funds throughout the world so as to make use of and benefit from them.

                                                 37
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 39 of 129




        138.    Al Jabri committed tortious acts by directing the scheme to obtain funds from

Plaintiff and, through his control and dominance, causing Plaintiff to improperly transfer funds

into accounts that he controlled.

        139.    Khalid Al Jabri and Mohammed Al Jabri provided substantial assistance to the

scheme to obtain and conceal funds from Plaintiff. They acted as directors and signatories to

companies established as part of the effort to conceal these funds, and held properties, purchased

with the improperly obtained funds, in their names. They took affirmative steps to encourage the

achievement of this scheme, including registering companies, serving as officers and directors

and managing properties purchased with the funds obtained from Plaintiff.

        140.    Upon information and belief, the Al Jabri Family Defendants were aware that

they were contributing to a common tortious plan.

        141.    As a direct and proximate cause of Defendants’ and their co-conspirators’ efforts

to fraudulently obtain and conceal funds from Plaintiff, Plaintiff has been deprived of, and

Defendants have obtained, funds. Forensic accounting investigation to date has identified

approximately $850 million in funds that were misappropriated from Sakab and paid directly to

Al Jabri and his co-conspirators. Had Defendants not engaged in this conspiracy, Plaintiff would

not have suffered these damages. Plaintiff has suffered and will continue to suffer damages in an

amount to be proven at trial.

        142.    As a result of their conspiracy, Defendants and their co-conspirators are jointly

and severally liable to Plaintiff.




                                                 38
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 40 of 129




                                       COUNT SEVEN
               (Aiding and Abetting Against Khalid Al Jabri, Mohammed Al Jabri
                    New East US, New East 804 805 and New East Back Bay)

        143.     Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein.

        144.     Al Jabri was an agent of, a de facto director of, and exercised control over

Plaintiff and the other Group Companies. Al Jabri owed a fiduciary duty of care, loyalty, good

faith and fair dealing to Plaintiff.

        145.     Al Jabri breached this fiduciary duty, as alleged above.

        146.     Khalid Al Jabri, Mohammed Al Jabri and the New East Defendants knowingly

participated in these breaches. They assisted Al Jabri in secreting the proceeds of this breach

outside of the KSA, and concealing these proceeds by investing them in luxury real estate. They

registered companies, served as officers and directors and managed properties purchased with

the funds obtained from Plaintiff.

        147.     Khalid Al Jabri, Mohammed Al Jabri and the New East Defendants knowingly

participated in Al Jabri’s defrauding of Plaintiff. As described above, they assisted Al Jabri in

secreting the proceeds of this fraud outside of the KSA, and concealing these proceeds by

investing them in luxury real estate.

        148.     Khalid Al Jabri, Mohammed Al Jabri and the New East Defendants knowingly

participated in Al Jabri’s conversion of specific funds from Plaintiff. As described above, they

assisted Al Jabri in misappropriating these funds, transferring them outside of the KSA, and

concealing these funds by investing them in luxury real estate.

        149.     As a direct and proximate result of Khalid Al Jabri, Mohammed Al Jabri and the

New East Defendants’ aiding and abetting, Plaintiff has been damaged by having significant


                                                  39
         Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 41 of 129




amounts of funds transferred away from its control, and by having those funds concealed so as to

prevent Plaintiff from recovering them. Forensic accounting investigation to date has identified

approximately $850 million in funds misappropriated from Sakab and paid directly to Al Jabri

and his co-conspirators. Had Khalid Al Jabri, Mohammed Al Jabri, and the New East

Defendants not aided and abetted Al Jabri’s misconduct, Plaintiff would not have suffered these

damages. Plaintiff has suffered and will continue to suffer damages in an amount to be proven at

trial.

                                       COUNT EIGHT
                          (Unjust Enrichment Against All Defendants)

         150.   Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein.

         151.   Plaintiff conferred a benefit on Defendants by transferring funds to accounts

controlled by Defendants. Defendants made use of these funds to purchase luxury properties

throughout the world.

         152.   Defendants were enriched by the virtue of unlawfully causing Plaintiff to provide

Defendants with more than $253 million in funds. Defendants made use of these funds to

purchase luxury properties for their enjoyment, and to generate significant monthly rents, and for

other personal beneficial uses, which benefits Defendants received and retained.

         153.   Defendants were aware that they were receiving and retaining benefits from these

funds, including the ownership of real estate holdings and the rents generated therefrom,

inequitably at the significant expense and to the detriment of Plaintiff because they knew that

they had no right to the funds received from Plaintiff. In fact, Defendants participated in a

conspiracy to fraudulently obtain and conceal these funds.



                                                40
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 42 of 129




       154.    Under these circumstances, equity and good conscience require that the

Defendants give restitution for their receipt of the benefits that Plaintiff conferred, in the amount

of the value of the benefit conferred, which will be proven at trial. Forensic accounting

investigation to date has identified at least $253 million in funds misappropriated from Sakab

and paid directly to Al Jabri.

                                       COUNT NINE
                         (Fraudulent Transfer Against All Defendants)

       155.    Plaintiff repeats and re-alleges each and every allegation contained in Paragraphs

1 through 98 as if fully set forth herein

       156.    As a result of the improper and unauthorized transfers of funds from Plaintiff to

the Al Jabri Family Defendants as part of the Fraudulent Scheme, Plaintiff is a creditor with a

right to recover the amount of the misappropriated funds (plus interest and any consequential

damages provided for by law) from the debtor Al Jabri Family Defendants.

       157.    After incurring this debt to Plaintiff by knowingly and improperly receiving

misappropriated funds, debtor Al Jabri Family Defendants fraudulently transferred a portion of

those funds to the New East Defendants with the intent to hinder, delay or defraud Plaintiff, their

creditor. The Al Jabri Family Defendants’ intent is evidenced by the fact that, by virtue of their

control over the New East Defendants, they retained control of the transferred funds, the funds

were transferred without receipt of reasonably equivalent value, and the transfer had the effect of

concealing the funds from the creditor by moving them to a different country and holding them

indirectly. The fraudulent transfer of funds from the Al Jabri Family Defendants to the New East

Defendants is thus subject to avoidance, as Plaintiff has a right to recover those funds.

       158.    Here, the funds fraudulently transferred to the New East Defendants have been

used to purchase real property. The New East Defendants are insiders and alter egos of the Al

                                                 41
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 43 of 129




Jabri Family Defendants. The New East Defendants are not bone fide purchasers for value

without knowledge of the fraudulent transfer. Plaintiff is entitled to recover the properties

purchased by Defendants, or the value thereof, as they were acquired with the fraudulently

transferred funds.

          159.   As Plaintiff has an ownership interest in those funds that were misappropriated as

part of the Fraudulent Scheme and fraudulently transferred to the New East Defendants, it has an

ownership interest in the properties purchased with those funds. In addition, the properties

purchased by Defendants should be deemed to be held by Defendants in constructive trust for the

benefit of Plaintiff, pending the avoidance of the transaction and the recovery of the properties

and the fraudulently transferred funds by Plaintiff.

          160.   Plaintiff also has a right to prejudgment attachment of the property acquired by

the New East Defendants to ensure that the property is not dissipated before Plaintiff can obtain

recovery of the fraudulently transferred funds. Plaintiff also has a right to request the court to

issue an injunction barring Defendants from any further disposition or dissipation of the

properties and the fraudulently transferred funds.

                                        COUNT TEN
                          (Alter Ego/Piercing Corporate Veil Against
                     New East US, New East 804 805 and New East Back Bay)

          161.   Plaintiff incorporates by reference paragraphs 1 through 98 as if fully set forth

herein.

          162.   The New East Defendants are and at all times have been beneficially owned by

the Al Jabri Family Defendants. They act as these individuals’ corporate alter egos, and are

completely dominated and controlled by them.




                                                  42
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 44 of 129




       163.    The Al Jabri Family Defendants actively and directly participate in exercising

pervasive control over each of the New East Defendants.

       164.    The New East Defendants engaged in a confused intermingling between their

assets and those of the Al Jabri Family Defendants, which were the proceeds of fraud. Al Jabri

transferred funds to the New East Defendants without receiving equivalent consideration.

       165.    The New East Defendants are owned and pervasively controlled by the Al Jabri

Family Defendants. They are used for non-corporate transactions by and for the sole benefit of

the dominant members and owners (the Al Jabri Family Defendants), primarily for the purpose

of promoting and enabling fraud.

       166.    Through the collection of rents, they profit from the proceeds of the fraud

committed by the Al Jabri Family Defendants.

       167.    The New East Defendants are plagued at all material times by non-functioning

officers, directors and managers, including a director located in Switzerland.

       168.    Upon information and belief, the Al Jabri Family Defendants and the New East

Defendants have substantially disregarded any separate nature that they might otherwise have to

each other under law.

       169.    Piercing the corporate veil would address the gross inequity presented by the Al

Jabri Family Defendants’ efforts to make use of the corporate form to conceal their ill-gotten

gains from the Fraudulent Scheme. The New East Defendants were established for the purpose

of allowing the Al Jabri Family Defendants to make use of the corporate form to engage in

misconduct by concealing and enjoying their misappropriated funds.

                                   DEMAND FOR RELIEF

       WHEREFORE, Plaintiff Sakab respectfully requests that the Court:


                                                43
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 45 of 129




   a. Enter judgment against Defendants on Plaintiff’s claims and award compensatory

      damages in an amount to be determined at trial.

   b. Issue an order confirming that Defendants hold their assets in the Commonwealth

      of Massachusetts in constructive trust for the benefit of Plaintiff, including:

          i. Millennium Plaza (580 Washington Street, Boston, MA 02111), PH-01,

             held by New East US;

          ii. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 805,

             held by New East 804 805;

         iii. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 804,

             held by New East 804 805;

         iv. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 714,

             held by New East US;

          v. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 3E,

             held by New East US;

         vi. Mandarin Oriental (776 Boylston Street, Boston, MA 02199), Unit

             W10-C, held by New East Back Bay;

        vii. One Dalton Place (1 Dalton Street, Boston, MA 02115), Unit 5203, held

             by New East Back Bay;

        viii. One Dalton Place (1 Dalton Street, Boston, MA 02115), Unit 5203, held

             by New East Back Bay.

   c. Order the disgorgement of rents received by Defendants from the properties

      owned by New East US, New East 804 805 and New East Back Bay, as these

      properties were acquired pursuant to the Fraudulent Scheme and the rents were


                                       44
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 46 of 129




      therefore received by Defendants as constructive trustees for the benefit of

      Plaintiff.

   d. Order that the corporate veil of New East US, New East 804 805 and New East

      Back Bay is pierced and that these companies and their beneficial owners Al

      Jabri, Khalid Al Jabri and Mohammed Al Jabri be held jointly liable.

   e. Issue an order of attachment of the assets held by Defendants in the

      Commonwealth of Massachusetts that were acquired as part of the Fraudulent

      Scheme, including:

           i. Millennium Plaza (580 Washington Street, Boston, MA 02111), PH-01,

              held by New East US;

          ii. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 805,

              held by New East 804 805;

         iii. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 804,

              held by New East 804 805;

         iv. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 714,

              held by New East US;

          v. Millennium Plaza (580 Washington Street, Boston, MA 02111), Unit 3E,

              held by New East US;

         vi. Mandarin Oriental (776 Boylston Street, Boston, MA 02199), Unit

              W10-C, held by New East Back Bay;

         vii. One Dalton Place (1 Dalton Street, Boston, MA 02115), Unit 5203, held

              by New East Back Bay;




                                      45
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 47 of 129




          viii. One Dalton Place (1 Dalton Street, Boston, MA 02115), Unit 5203, held

                by New East Back Bay.

    f. Order the appointment of a receiver to secure control of the assets held by

        Defendants in the Commonwealth of Massachusetts that were acquired as part of

        the Fraudulent Scheme, and to collect and hold rents from those properties,

        pending resolution of Plaintiff’s claims.

    g. Enjoin Defendants from selling, transferring, disposing of, dissipating,

        mortgaging, concealing or secreting any of their assets in the Commonwealth of

        Massachusetts, or allowing such assets to become subject to a security interest or

        lien, except upon approval by this Court.

    h. Award pre- and post-judgment interest as allowed by law.

    i. Award attorneys’ fees and costs, as allowed by law.

    j. Award all such other and further relief in Plaintiff’s favor as the Court deems just

        and proper.

                         DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by jury on all claims and issues so triable.




                                         46
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 48 of 129




                             Respectfully submitted,

                             SAKAB SAUDI HOLDING COMPANY,

                             By its attorneys,

                             /s/ Richard M. Zielinski
                             Richard M. Zielinski (BBO#540060)
                             Douglas B. Rosner (BBO# 559963)
                             Denis M. King (BBO# 555838)
                             GOULSTON & STORRS PC
                             400 Atlantic Avenue
                             Boston, Massachusetts 02110-3333
                             Telephone: (617) 482-1776
                             Facsimile: (617) 574-4112
                             rzielinski@goulstonstorrs.com
                             drosner@goulstonstorrs.com
                             dking@goulstonstorrs.com

                                    -and-

                             William R. Stein
                             Samuel W. Salyer
                             HUGHES HUBBARD & REED LLP
                             1775 I St., N.W.
                             Washington, D.C. 200006
                             Telephone: (202) 721-4600
                             Facsimile: (202) 721-4646
                             william.stein@hugheshubbard.com
                             samuel.salyer@hugheshubbard.com
                             (Pro Hac Vice Admission Request Forthcoming)




                               47
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 49 of 129




                                     -and-

                              Neil J. Oxford
                              Meaghan Gragg
                              HUGHES HUBBARD & REED LLP
                              One Battery Park Plaza
                              New York, New York 10004
                              Telephone: (212) 837-6000
                              Facsimile: (212) 299-6000
                              neil.oxford@hugheshubbard.com
                              meaghan.gragg@hugheshubbard.com
                              (Pro Hac Vice Admission Request Forthcoming)


                       Dated: March 24, 2021




                                48
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 50 of 129




                                        VERIFICATION


        I Abdulaziz Alnowaiser, under the pains and penalties of perjury, hereby depose and say
that I am the Chief Executive Officer of Tahakom Investments Company and the General
Manager of Sakab Saudi Holding Company, the plaintiff in this action, and that I have read the
allegations in the foregoing Verified Complaint and, as to each statement of fact alleged therein,
I hereby affirm and verify that each such fact is true to my knowledge, except where they are
alleged on information and belief, in which case I believe them to be true.

Signed under the pains and penalties of perjury on this ___ day of March 2021


_____________________________________
Abdulaziz Alnowaiser
CEO, Tahakom Investments Company
General Manager, Sakab Saudi Holding Company




                                                49
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 51 of 129




                             EXHIBIT 1
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 52 of 129




                                                          Court File No.    CV-21-00655418-00CL

                                    ONTARIO
                            SUPERIOR COURT OF JUSTICE
                                (COMMERCIAL LIST)

THE HONOURABLE                                   )                 FRIDAY, THE 22nd DAY OF
JUSTICE GILMORE                                  )                          JANUARY, 2021
                                                 )


B E T W E E N:

         SAKAB SAUDI HOLDING COMPANY, ALPHA STAR AVIATION
      SERVICES COMPANY, ENMA AL ARED REAL ESTATE INVESTMENT
       AND DEVELOPMENT COMPANY, KAFA’AT BUSINESS SOLUTIONS
       COMPANY, SECURITY CONTROL COMPANY, ARMOUR SECURITY
       INDUSTRIAL MANUFACTURING COMPANY, SAUDI TECHNOLOGY
            & SECURITY COMPREHENSIVE CONTROL COMPANY,
       TECHNOLOGY CONTROL COMPANY, NEW DAWN CONTRACTING
             COMPANY and SKY PRIME INVESTMENT COMPANY

                                                                                         Plaintiffs

                                             - and -


  SAAD KHALID S AL JABRI, DREAMS INTERNATIONAL ADVISORY SERVICES
LTD., 1147848 B.C. LTD., NEW EAST (US) INC., NEW EAST 804 805 LLC, NEW EAST
  BACK BAY LLC, NEW EAST DC LLC, JAALIK CONTRACTING LTD., NADYAH
   SULAIMAN A AL JABBARI, KHALID SAAD KHALID AL JABRI, MOHAMMED
  SAAD KH AL JABRI, NAIF SAAD KH AL JABRI, SULAIMAN SAAD KHALID AL
JABRI, HISSAH SAAD KH AL JABRI, SALEH SAAD KHALID AL JABRI, CANADIAN
GROWTH INVESTMENTS LIMITED, GRYPHON SECURE INC., INFOSEC GLOBAL
                   INC. and QFIVE GLOBAL INVESTMENT INC.

                                                                                      Defendants


                                           ORDER

                                           NOTICE

      If you, the Defendant Saad Khalid S Al Jabri (“Al Jabri”), disobey this order you
      may be held to be in contempt of court and may be imprisoned, fined or have your
      assets seized. You are entitled to apply on at least twenty-four (24) hours notice to



                                                                                       HHR-2554
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 53 of 129

                                                -2-

       the Plaintiffs, for an order granting you sufficient funds for ordinary living expenses
       and legal advice and representation.

       Any other person who knows of this order and does anything which helps or permits
       Al Jabri to breach the terms of this Order may also be held to be in contempt of
       court and may be imprisoned, fined or have their assets seized.

       THIS MOTION, made by the Plaintiffs, without notice, for an interim Order in the form

of a Mareva injunction restraining the Defendant Al Jabri from dissipating his assets and other

relief, was heard this day by judicial videoconference via Zoom due to the COVID-19 pandemic.


       ON READING the Motion Record, including the Notice of Motion; the Affidavit of

Abdulaziz Alnowaiser sworn January 18, 2021; the Affidavit of Neil David Hargreaves sworn

January 18, 2021; the Affidavit of Abdulaziz Hamad Al Fahad sworn January 17, 2021; the

Affidavit of James Bart Holladay sworn January 18, 2021; the Affidavit of Elizabeth Wozniak

sworn January 18, 2021; and the Factum and Book of Authorities of the Plaintiffs;


       AND ON NOTING the undertaking of the Plaintiffs to abide by any Order this Court may

make concerning damages arising from the granting and enforcement of this Order;


       AND UPON hearing the submissions of the lawyers for the Plaintiffs;


Mareva Injunction


1.     THIS COURT ORDERS that Al Jabri, and his servants, employees, agents, assigns and

anyone else acting on his or their behalf or in conjunction with any of them, and any and all persons

with notice of this injunction, are restrained from directly or indirectly, by any means whatsoever:




                                                                                          HHR-2555
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 54 of 129

                                                 -3-

       (a)     selling, removing, disposing of, dissipating, alienating, transferring, assigning,

               encumbering, or similarly dealing with any of Al Jabri’s assets, or any assets in

               which he has any type of interest, wherever situate, including but not limited to:


               (i)     Dreams International Advisory Services Ltd., 1147848 B.C. Ltd., New East

                       (US) Inc., New East 804 805 LLC, New East Back Bay LLC, New East DC

                       LLC and Jaalik Contracting Ltd, including any property or assets held

                       directly or indirectly of any of them; and


               (ii)    the accounts and assets listed in Schedule “1”, Schedule “2”,

                       Schedule “3”,     Schedule “4”,      Schedule     “5”,    Schedule “6”      and

                       Schedule “7” hereto;


       (b)     instructing, requesting, counselling, demanding, or encouraging any other person

               to do so; and


       (c)     facilitating, assisting in, aiding, abetting, or participating in any acts the effect of

               which is to do so.


2.     THIS COURT ORDERS that paragraph 1 applies to all of Al Jabri’s assets whether or not

they are in his own name and whether they are solely or jointly owned. For the purpose of this

Order, Al Jabri’s assets include, but are not limited to:


       (a)     any asset which he has the power, directly or indirectly, to dispose of or deal with

               as if it were his own. Al Jabri is to be regarded as having such power if a third

               party holds or controls the assets in accordance with his direct or indirect

               instructions;



                                                                                           HHR-2556
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 55 of 129

                                                -4-

       (b)     anything regarded in law or equity as property or as an interest in property, any

               right or interest that can be transferred for value from one person to another, any

               right, including a contingent or future right, to be paid money or receive any other

               kind of property, and any cause of action in which Al Jabri has any interest;


       (c)     any bank, investment or other account of Al Jabri at any bank, financial or other

               institution;


       (d)     any motor vehicle, trailer, or other vehicle registered to Al Jabri;


       (e)     any real property in which Al Jabri has any interest;


       (f)     any and all other personal property of Al Jabri; and


       (g)     any and all share certificates, negotiable instruments and the like of Al Jabri.


3.     THIS COURT ORDERS that, without limiting the scope of paragraph 1, Al Jabri is further

prohibited from dealing with or using in any manner any secured credit, including but not limited

to any credit card, loan, or line of credit, for which payment is secured against any personal or real

property in which Al Jabri has any interest, pending further order of this Court.


Ordinary Living Expenses


4.     THIS COURT ORDERS that Al Jabri may apply for an Order, on at least twenty-four (24)

hours notice to the Plaintiffs, specifying the amount of funds which Al Jabri is entitled to spend

on ordinary living expenses and legal advice and representation.




                                                                                          HHR-2557
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 56 of 129

                                                -5-

Disclosure of Information


5.     THIS COURT ORDERS that Al Jabri prepare and provide to the Plaintiffs within ten (10)

days of the date of service of this Order, a sworn statement detailing the nature, value, and location

of his assets worldwide, including all assets referred to in paragraph 2 herein, whether in his own

name or not and whether solely or jointly owned or whether held in trust for any other party.


6.     THIS COURT ORDERS that Al Jabri submit to examinations under oath within ten (10)

days of the delivery by Al Jabri of the aforementioned sworn statement.


7.     THIS COURT ORDERS that if Al Jabri refuses to provide the information referred to in

paragraph 5 herein, he is contempt of court and may render Al Jabri liable to be imprisoned, fined,

or have his assets seized.


Third Parties


8.     THIS COURT ORDERS the banks listed in Schedule “1”, Schedule “2”, Schedule “3”,

Schedule “4”, Schedule “5”, Schedule “6” and Schedule “7” and any other banks, financial

institutions or other financial entities that are served with a copy of this Order (the “Banks”) to

forthwith freeze and prevent any removal or transfer of monies or assets of Al Jabri held in any

account or on credit on behalf of Al Jabri, with the Banks, until further Order of the Court,

including but not limited to the accounts listed in Schedule “1”, Schedule “2”, Schedule “3”,

Schedule “4”, Schedule “5”, Schedule “6” and Schedule “7” hereto.


9.     THIS COURT ORDERS that the Banks forthwith disclose and deliver up to the Plaintiffs

any and all records held by the Banks concerning Al Jabri’s assets, accounts and safety deposit




                                                                                          HHR-2558
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 57 of 129

                                                 -6-

boxes, including the existence, nature, value and location of any monies or assets or credit,

wherever situate, held on behalf of Al Jabri by the Banks.


10.    THIS COURT ORDERS that any of the Banks that know or become aware of any safety

deposit box held by or on behalf of Al Jabri are directed to forthwith advise the Plaintiffs of the

location of such safety deposit boxes and provide the Plaintiffs, or such other person as authorized

to act on behalf of the Plaintiffs, with access to such safety deposit boxes, including without

limitation, access to the contents of such safety deposit boxes.


Variation, Discharge or Extension of Order


11.    THIS COURT ORDERS that anyone served with or notified of this Order may apply to

the Court at any time to vary or discharge this order, on four (4) days notice to the Plaintiffs.


12.    THIS COURT ORDERS that the Plaintiffs shall apply for an extension of this Order on

February 1, 2021, failing which this Order will terminate.


Service


13.    THIS COURT ORDERS that service of this Order may be effected by delivering same to

any party located in Ontario by email, PDF or facsimile.


Foreign Proceedings


14.    THIS COURT HEREBY REQUESTS the aid and recognition of any court, tribunal,

regulatory or administrative body having jurisdiction in Canada, the British Virgin Islands, the

Kingdom of Saudi Arabia, Switzerland, Turkey, the United Kingdom, and the United States, or in

any other foreign jurisdiction necessary, to give effect to this Order and to assist the Plaintiffs and




                                                                                           HHR-2559
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 58 of 129

                                                  -7-

its respective agents in carrying out the terms of this Order. All courts, tribunals, regulatory and

administrative bodies are hereby respectfully requested to make such orders and to provide such

assistance to the Plaintiffs as may be necessary or desirable to give effect to this Order.


15.     Insofar as this Order purports to have any effect outside of the territorial jurisdiction of this

court, no person shall be affected by it or concerned by the terms of it until this Order is declared

enforceable or registered or enforced by a foreign court of competent jurisdiction for that purpose,

unless that person is:


        (a)     a party to this action or any agent of a party to this action; or


        (b)     a person who is subject to the judicial jurisdiction of this court, who has received

                written notice of this Order within the territorial jurisdiction of this court.



                                                                                    , '~V .
                                                     THE HONOURABLE JUSTICE GILMORE




                                                                                              HHR-2560
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 59 of 129




                                     SCHEDULE “1”

                                    Assets in Canada

Bank Accounts

     Bank             Asset              Account Holder              Account Number

 HSBC Bank      Bank Account        Saad Khalid S Al Jabri       051-028727-150
 Canada



Real Estate

 Person / Entity in        Asset                             Description
    Possession

 1147848 B.C. Ltd     Real Estate       14 The Bridle Path, Toronto, M2L 1C8; PIN 10126 –
                                        0242; Described as:
                                        PT LT 8 CON2 EYS TWP OF YORK AS IN
                                        TB288346 EXCEPT THE EASEMENT THEREIN;
                                        TORONTO (N YORK), CITY OF TORONTO




                                                                                  HHR-2561
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 60 of 129




                                SCHEDULE “2”

                      Assets in the Kingdom of Saudi Arabia

Bank Accounts

     Bank           Asset          Account Holder             Account Number

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    SA1450000000010374772001

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    010374772028

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    SA4250000000010374772079

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    SA1750000000010374772044

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    SA2050000000010374772087

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    SA3950000000010374772036

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    SA7050000000010374772060

Alawwal Bank    Bank Account    Saad Khalid S Al Jabri    SA9250000000010374772052

Alawwal Bank    Bank Account    Jaalik Contracting Ltd.   SA1150000000038045737015

Alawwal Bank    Bank Account    Jaalik Contracting Ltd.   SA3350000000038045737007

Banque Saudi    Bank Account    Jaalik Contracting Ltd.   89083800124
Fransi

National        Bank Account    Saad Khalid S Al Jabri    25747544000108
Commercial
Bank – Saudi
Arabia

National        Bank Account    Saad Khalid S Al Jabri    25747544000206
Commercial
Bank – Saudi
Arabia




                                                                           HHR-2562
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 61 of 129

                                      -2-


     Bank           Asset         Account Holder              Account Number

Riyad Bank      Bank Account   Saad Khalid S Al Jabri    2390006410440

Riyad Bank      Bank Account   Saad Khalid S Al Jabri    2390006419906

Riyad Bank      Bank Account   Saad Khalid S Al Jabri    2660027919940

Riyad Bank      Bank Account   Saad Khalid S Al Jabri    2660027910440

Riyad Bank      Bank Account   Saad Khalid S Al Jabri    2660027913840


Riyad Bank      Bank Account   Saad Khalid S Al Jabri    2390182669940
                               and AbdulRahman
                               Khaled Saadallah
                               AlJabri

Samba           Bank Account   Saad Khalid S Al Jabri    2610341164
Financial Group
SJSC

Samba           Bank Account   Saad Khalid S Al Jabri    2640069160
Financial Group
SJSC

Samba           Bank Account   Jaalik Contracting Ltd.   2807002609
Financial Group
SJSC

Saudi British   Bank Account   Saad Khalid S Al Jabri    020-007498-001
Bank




                                                                          HHR-2563
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 62 of 129

                                         -3-


Real Estate

   Person / Entity in        Asset                          Description
      Possession

 Saad Khalid S Al Jabri Real Estate    Deed No. 310111004681
                                       Plot No. 1728, Block No. 139 of plan No. 2924
                                       located in Al-Falah Neighborhood in the city of
                                       Riyadh

 Saad Khalid S Al Jabri Real Estate    Deed No. 910120029195
                                       Plot No. 295, Block No. 16 of plan No. 3119 located
                                       in Qurtuba Neighborhood in the city of Riyadh

 Saad Khalid S Al Jabri Real Estate    Deed No. 410108034053
                                       Plot No. 296, Block No. 16 of plan No. 3119 located
                                       in Qurtuba Neighborhood in the city of Riyadh

 Saad Khalid S Al Jabr   Real Estate   Deed No. 310105034341
                                       Plot No. 1932/2 of plan No. 2825 located in Al
                                       Hazm Neighborhood in the city of Riyadh

 Saad Khalid S Al Jabri Real Estate    Deed No. 310107032212
                                       Plot No. 191, Block No. 21 of plan No. 2163 located
                                       in Shabra Neighborhood in the city of Riyadh

 Saad Khalid S Al Jabri Real Estate    Deed No. 320107000839
                                       Plot No. 4, Block No. 55 of plan No. 1/7/78/[letter
                                       ba’] located in Batha Quraish Neighborhood in the
                                       city Mecca

 Saad Khalid S Al Jabri Real Estate    Deed No. 420219007961
                                       Plot No. 170, of plan No. 302/[letter jim]/[letter sin]
                                       located in South Obhur Neighborhood in the city of
                                       Jeddah

 Saad Khalid S Al Jabri Real Estate    Deed No. 620118002302
                                       Plot No. 133, of plan No. 1/15/23/[letter ba’] located
                                       in Prince Abdullah Al-Faisal Al-Shisha
                                       Neighborhood in Mecca

 Saad Khalid S Al Jabri Real Estate    Deed No. 520211017433




                                                                                   HHR-2564
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 63 of 129

                                       -4-


 Person / Entity in         Asset                         Description
    Possession
                                     Flat No. 3/1, Third floor of Buildings situated on an
                                     unnumbered plot of plan No. 459/[letter ba’] located
                                     in Al-Shati Neighborhood in Jeddah

Saad Khalid S Al Jabri Real Estate   Deed No. 240114004385
                                     The entire remaining part of the land located in
                                     southern Al Hurra Al Gharbiya Neighborhood in
                                     Medina

Saad Khalid S Al Jabri Real Estate   Deed No. 320220013373
                                     Plot No. 19/[letter ba’], of plan No. 272/[letter ba’],
                                     located in Al-Zumurud Neighborhood in Jeddah

Saad Khalid S Al Jabri Real Estate   Deed No. 920215021391
                                     The remaining parts of plot No. 227, of plan No.
                                     South Obhur located in South Obhur Neighborhood
                                     in Jeddah

Saad Khalid S Al Jabri Real Estate   Deed No. 310117029316
                                     Plot No. 31/2, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Saad Khalid S Al Jabri Real Estate   Deed No. 310117029317
                                     Plot No. 31/3, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Saad Khalid S Al Jabri Real Estate   Deed No. 310117029321
                                     Plot No. 34/3, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Saad Khalid S Al Jabri Real Estate   Deed No. 310113063232
                                     Plot No. 36/2, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Nadyah Sulaiman A      Real Estate   Deed No. 310116008543
Aljabbari                            Plot No. 472, of plan No. 2301, located in Al
                                     Khaleej Neighborhood in the city of Riyadh

Nadyah Sulaiman A      Real Estate   Deed No. 310121030831
Aljabbari




                                                                                 HHR-2565
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 64 of 129

                                       -5-


 Person / Entity in        Asset                         Description
    Possession
                                     Plot No. 1732, Block No. 139 of plan No. 2924
                                     located in Al Falah Neighborhood in the city of
                                     Riyadh

Nadyah Sulaiman A      Real Estate   Deed No. 610116038809
Aljabbari                            Plot No. 35, of plan No. 2688, located in Al
                                     Janadriyah Neighborhood in Riyadh

Khalid Saad Khalid Al Real Estate    Deed No. 810122036301
Jabri                                Plot No. 34/2, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Saleh Saad Khalid Al   Real Estate   Deed No. 510112043372
Jabri                                Plot No. 35/1, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Omar Saad Khalid al    Real Estate   Deed No. 310112043369
Jabri                                Plot No. 37/3, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Naif Saad KH Al Jabri Real Estate    Deed No. 910112043371
                                     Plot No. 37/1, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Sulaiman Saad Khalid   Real Estate   Deed No. 410112043375
Al Jabri                             Plot No. 33/1, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Hissah Saad KH Al      Real Estate   Deed No. 910112043374
Jabri                                Plot No. 31/4, of plan No. 205, located in Al-Raid
                                     Neighborhood in the city of Riyadh

Hissah Saad KH Al      Real Estate   Deed No. 510105046583
Jabri                                Plot No. 883, Block No. 728 of plan No. 1637
                                     located in Al Yasmin Neighborhood in the city of
                                     Riyadh




                                                                               HHR-2566
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 65 of 129




                                 SCHEDULE “3”

                               Assets in Switzerland

Bank Accounts

    Bank             Asset           Account Holder          Account Number

HSBC Private    Bank Account    Saad Khalid S Al Jabri   CH0708689050913184674
Bank (Suisse)
SA

HSBC Private    Bank Account    Saad Khalid S Al Jabri   1502433
Bank (Suisse)
SA

HSBC Private    Bank Account    Saad Khalid S Al Jabri   13309779
Bank (Suisse)
SA

HSBC Private    Bank Account    Dreams International     CH4708689050914082271
Bank (Suisse)                   Advisory Ltd.
SA

HSBC Private    Bank Account    Dreams International     14343334
Bank (Suisse)                   Advisory Ltd.
SA




                                                                      HHR-2567
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 66 of 129




                                 SCHEDULE “4”

                                 Assets in Turkey

Bank Accounts

    Bank            Asset         Account Holder             Account Number

HSBC Bank       Bank Account   Saad Khalid S Al Jabri   TR510012300482102065377599
A.S.

Turkiye         Bank Account   Saad Khalid S Al Jabri   TR480001000202749473005003
Cumhuriyeti
Ziraat
Bankasi A.S.

Turkiye         Bank Account   Saad Khalid S Al Jabri   TR210001000202749473005004
Cumhuriyeti
Ziraat
Bankasi A.S.

Turkiye         Bank Account   Saad Khalid S Al Jabri   TR940006200136600009097977
Garanti
Bankasi A.S.

Turkiye         Bank Account   Saad Khalid S Al Jabri   TR240006200136600009097976
Garanti
Bankasi A.S.




                                                                         HHR-2568
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 67 of 129




                                     SCHEDULE “5”

                               Assets in the United Kingdom

Bank Accounts

    Bank            Asset             Account Holder            Account Number

Citibank UK     Bank Account      Saad Khalid S Al Jabri   Unknown

HSBC UK         Bank Account      Saad Khalid S Al Jabri   91832514

Royal Bank      Bank Account      Saad Khalid S Al Jabri   00100385
of Scotland




                                                                           HHR-2569
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 68 of 129




                                     SCHEDULE “6”

                        Assets in the United States – Massachusetts

Bank Accounts

     Bank             Asset              Account Holder               Account Number

 HSBC Bank      Bank Account        New East 804 805 LLC        0605184356
 USA NA

 HSBC Bank      Bank Account        New East Back Bay LLC       0605183929
 USA NA

 HSBC Bank      Bank Account        New East (US) Inc.          0605184364
 USA NA


Real Estate

 Person / Entity in        Asset                            Description
    Possession

 New East Back Bay Real Estate          Unit W10-C, Mandarin Oriental, 776 Boylston Street,
 LLC                                    Boston, Massachusetts, USA
                                        Parcel 0401037856

 New East Back Bay Real Estate          Unit 5203, Four Seasons Boston, One Dalton Place,
 LLC                                    Boston, Massachusetts, USA
                                        Parcel 0401149310

 New East Back Bay Real Estate          Unit 5202, Four Seasons Boston, One Dalton Place,
 LLC                                    Boston, Massachusetts, USA
                                        Parcel 0401149308

 New East (US) Inc.   Real Estate       Pent House PH-01, Millennium Place, 580
                                        Washington Street, Boston Massachusetts, USA
                                        Parcel 0304488502

 New East (US) Inc.   Real Estate       Unit 714, Millennium Place, 580 Washington Street,
                                        Boston, Massachusetts, USA
                                        Parcel 0304488242




                                                                                HHR-2570
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 69 of 129

                                      -2-


Person / Entity in        Asset                        Description
   Possession

New East (US) Inc.   Real Estate   Unit 3E, Millennium Place, 580 Washington Street,
                                   Boston, Massachusetts, USA
                                   Parcel 0304488052

New East 804 805     Real Estate   Unit 805, Millennium Place, 580 Washington Street,
LLC                                Boston, Massachusetts, USA
                                   Parcel 0304488266

New East 804 805     Real Estate   Unit 804, Millennium Place, 580 Washington Street,
LLC                                Boston, Massachusetts, USA
                                   Parcel 0304488264




                                                                           HHR-2571
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 70 of 129




                                      SCHEDULE “7”

                      Assets in the United States – District of Columbia

Bank Accounts

     Bank              Asset              Account Holder              Account Number

 HSBC Bank      Bank Account         New East DC LLC              0605187223
 USA NA

 HSBC Bank      Bank Account         Saad Khalid S Al Jabri       389-09170-7
 USA NA


Real Estate

 Person / Entity in         Asset                             Description
    Possession

 New East DC LLC       Real Estate       Millennium Square Condominium – 111 23rd Street,
                                         NW, in Washington DC – Penthouse
                                         Deed: 2008094210




                                                                                HHR-2572
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 71 of 129




                             EXHIBIT 2
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 72 of 129




                                                        Court File No. CV-21-00655418-00CL

                                    ONTARIO
                            SUPERIOR COURT OF JUSTICE
                                (COMMERCIAL LIST)

 THE HONOURABLE                                )                 FRIDAY, THE 22nd DAY OF
 JUSTICE GILMORE                               )                          JANUARY, 2021
                                               )


B E T W E E N:

           SAKAB SAUDI HOLDING COMPANY, ALPHA STAR AVIATION
       SERVICES COMPANY, ENMA AL ARED REAL ESTATE INVESTMENT
         AND DEVELOPMENT COMPANY, KAFA'AT BUSINESS SOLUTIONS
        COMPANY, SECURITY CONTROL COMPANY, ARMOUR SECURITY
        INDUSTRIAL MANUFACTURING COMPANY, SAUDI TECHNOLOGY
             & SECURITY COMPREHENSIVE CONTROL COMPANY,
        TECHNOLOGY CONTROL COMPANY, NEW DAWN CONTRACTING
              COMPANY and SKY PRIME INVESTMENT COMPANY

                                                                                     Plaintiffs

                                           - and -


  SAAD KHALID S AL JABRI, DREAMS INTERNATIONAL ADVISORY SERVICES
LTD., 1147848 B.C. LTD., NEW EAST (US) INC., NEW EAST 804 805 LLC, NEW EAST
  BACK BAY LLC, NEW EAST DC LLC, JAALIK CONTRACTING LTD., NADYAH
   SULAIMAN A AL JABBARI, KHALID SAAD KHALID AL JABRI, MOHAMMED
  SAAD KH AL JABRI, NAIF SAAD KH AL JABRI, SULAIMAN SAAD KHALID AL
JABRI, HISSAH SAAD KH AL JABRI, SALEH SAAD KHALID AL JABRI, CANADIAN
GROWTH INVESTMENTS LIMITED, GRYPHON SECURE INC., INFOSEC GLOBAL
                   INC. and QFIVE GLOBAL INVESTMENT INC.

                                                                                   Defendants

                                         ORDER

       THIS MOTION, made without notice by the Plaintiffs, for an Order pursuant to section

101 of the Courts of Justice Act, RSO 1990, c C.43, as amended (the "CJA") and Rule 41 of the

Rules of Civil Procedure appointing KSV Restructuring Inc. ("KSV") as receiver and manager (in




                                                                                   HHR-2574
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 73 of 129

                                                -2-


such capacities, the "Receiver"), without security, over certain assets and properties of the

defendants New East (US) Inc., New East 804 805 LLC, New East Back Bay LLC and New East

DC LLC (collectively, the "New East Companies"); and QFive Global Investment Inc. ("QFive",

and together with the New East Companies, the "Defendants"), was heard this day by judicial

videoconference via Zoom due to the COVID-19 pandemic.


       ON READING the Motion Record, including the Notice of Motion; the Affidavit of

Abdulaziz Alnowaiser sworn January 18, 2021; the Affidavit of Neil David Hargreaves sworn

January 18, 2021; the Affidavit of Abdulaziz Hamad Al Fahad sworn January 17, 2021; the

Affidavit of James Bart Holladay sworn January 18, 2021; the Affidavit of Elizabeth Wozniak

sworn January 18, 2021; the Factum and Book of Authorities of the Plaintiffs; and the consent of

KSV to act as the Receiver;


       AND UPON hearing the submissions of the lawyers for the Plaintiffs:

Service

1.     THIS COURT ORDERS that the time for service of the Notice of Motion and the Motion

is hereby abridged and validated so that this motion is properly returnable today and hereby

dispenses with further service thereof.


Appointment

2.     THIS COURT ORDERS that pursuant to section 101 of the CJA and Rule 41 of the Rules

of Civil Procedure, KSV is appointed Receiver, without security, of the Defendants in respect of

the following assets and properties, including all rents arising therefrom and proceeds thereof (the

"Property"):




                                                                                        HHR-2575
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 74 of 129

                                     -3-


      (a)    New East (US) Inc.:

             (i)    580 Washington Street, Unit PH-01, Boston, Massachusetts, USA
                    (Parcel 0304488502);

            (ii)    580 Washington Street, Unit 714, Boston, Massachusetts, USA
                    (Parcel 0304488242); and

            (iii)   580 Washington Street, Unit 3E Boston, Massachusetts, USA
                    (Parcel 0304488052).

      (b)    New East 804 805 LLC:

             (i)    580 Washington Street, Unit 805, Boston, Massachusetts, USA
                    (Parcel 0304488266); and

            (ii)    580 Washington Street, Unit 804, Boston, Massachusetts, USA
                    (Parcel 0304488264).

      (c)    New East Back Bay LLC:

             (i)    776 Boylston Street, Unit W10-C, Boston, Massachusetts, USA
                    (Parcel 0401037856);

            (ii)    One Dalton Place, Unit 5203, Boston, Massachusetts, USA (Parcel
                    0401149310); and

            (iii)   One Dalton Place, Unit 5202, Boston, Massachusetts, USA (Parcel
                    0401149308).

      (d)    New East DC LLC:

             (i)    1111 23rd Street NW, Unit PH-1D, Washington, DC, USA.

      (e)    QFive Global Investment Inc.:

             (i)    400,000 common shares in Canadian Growth Investments Limited.




                                                                        HHR-2576
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 75 of 129

                                                -4-


3.     THIS COURT ORDERS that KSV's appointment as Receiver of each of the New East

Companies shall only become effective once recognized by any court, tribunal, regulatory or

administrative body having jurisdiction in the United States over each of the New East Companies,

respectively.


4.     THIS COURT ORDERS that Lax O'Sullivan Lisus Gottlieb LLP be appointed as counsel

to the Receiver.


Receiver's Powers


5.     THIS COURT ORDERS that the Receiver is hereby empowered and authorized, but not

obligated, to act at once in respect of the Property and, without in any way limiting the generality

of the foregoing, the Receiver is hereby expressly empowered and authorized to do any of the

following where the Receiver considers it necessary or desirable:


          (a)      to take possession of and exercise control over the Property and any and all

                   proceeds, receipts and disbursements arising out of or from the Property;


          (b)      to receive, preserve, and protect the Property, or any part or parts thereof,

                   including, but not limited to, the changing of locks and security codes, the

                   relocating of Property to safeguard it, the engaging of independent security

                   personnel, the taking of physical inventories and the placement of such insurance

                   coverage as may be necessary or desirable;


          (c)      to manage, operate, and carry on the business of the Defendants that relates to

                   the Property, including the powers to enter into any agreements, incur any

                   obligations in the ordinary course of business, cease to carry on all or any part



                                                                                        HHR-2577
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 76 of 129

                                       -5-


        of the business, or cease to perform any contracts of the Defendants that relate

        to the Properties;


  (d)   to engage consultants, appraisers, agents, experts, auditors, accountants,

        managers, counsel and such other persons from time to time and on whatever

        basis, including on a temporary basis, to assist with the exercise of the Receiver's

        powers and duties, including without limitation those conferred by this Order;


  (e)   to purchase or lease such machinery, equipment, inventories, supplies, premises

        or other assets to continue the business of the Defendants that relates to the

        Property or any part or parts thereof;


  (f)   to receive and collect all monies and accounts now owed or hereafter owing to

        the Defendants that relate to the Property and to exercise all remedies of the

        Defendants in collecting such monies, including, without limitation, to enforce

        any security held by the Defendants that relate to the Property;


  (g)   to settle, extend or compromise any indebtedness owing to the Defendants that

        relate to the Property;


  (h)   to execute, assign, issue and endorse documents of whatever nature in respect of

        any of the Property, whether in the Receiver's name or in the name and on behalf

        of the Defendants, for any purpose pursuant to this Order;


  (i)   to initiate, prosecute and continue the prosecution of any and all proceedings and

        to defend all proceedings now pending or hereafter instituted with respect to the

        Property or the Receiver, and to settle or compromise any such proceedings. The



                                                                                HHR-2578
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 77 of 129

                                       -6-


        authority hereby conveyed shall extend to such appeals or applications for

        judicial review in respect of any order or judgment pronounced in any such

        proceeding;


  (j)   to market any or all of the Property held by the New East Companies, including

        advertising and soliciting offers in respect of the Property or any part or parts

        thereof and negotiating such terms and conditions of lease as the Receiver in its

        discretion may deem appropriate for the purposes of leasing the Property;


  (k)   to lease the Property or any part or parts thereof out of the ordinary course of

        business,


  (l)   to report to, meet with and discuss with such affected Persons (as defined below)

        as the Receiver deems appropriate on all matters relating to the Property and the

        receivership, and to share information, subject to such terms as to confidentiality

        as the Receiver deems advisable;


  (m)   to register a copy of this Order and any other Orders in respect of the Property

        against title to any of the Property;


  (n)   to apply for any permits, licences, approvals or permissions as may be required

        by any governmental authority and any renewals thereof for and on behalf of

        and, if thought desirable by the Receiver, in the name of the Defendants;


  (o)   to exercise any shareholder, partnership, joint venture or other rights which the

        Defendants may have that relate to the Property; and




                                                                               HHR-2579
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 78 of 129

                                                -7-


          (p)     to take any steps reasonably incidental to the exercise of these powers or the

                  performance of any statutory obligations.


and in each case where the Receiver takes any such actions or steps, it shall be exclusively

authorized and empowered to do so, to the exclusion of all other Persons (as defined below),

including the Defendants, and without interference from any other Person.


Duty to Provide Access and Co-Operation to the Receiver


6.     THIS COURT ORDERS that (i) the Defendants, (ii) all of their current and former

directors, officers, employees, agents, accountants, legal counsel and shareholders, and all other

persons acting on their instructions or behalf, and (iii) all other individuals, firms, corporations,

governmental bodies or agencies, or other entities having notice of this Order (all of the foregoing,

collectively, being "Persons" and each being a "Person") shall forthwith advise the Receiver of the

existence of any Property in such Person's possession or control, shall grant immediate and

continued access to the Property to the Receiver, and shall deliver all such Property to the Receiver

upon the Receiver's request.


7.     THIS COURT ORDERS that all Persons shall forthwith advise the Receiver of the

existence of any books, documents, securities, contracts, orders, corporate and accounting records,

and any other papers, records and information of any kind related to the business or affairs of the

Defendants that relate to the Property, and any computer programs, computer tapes, computer

disks, or other data storage media containing any such information (the foregoing, collectively, the

"Records") in that Person's possession or control, and shall provide to the Receiver or permit the

Receiver to make, retain and take away copies thereof and grant to the Receiver unfettered access

to and use of accounting, computer, software and physical facilities relating thereto, provided



                                                                                         HHR-2580
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 79 of 129

                                                -8-


however that nothing in this paragraph 6 or in paragraph 7 of this Order shall require the delivery

of Records, or the granting of access to Records, which may not be disclosed or provided to the

Receiver due to the privilege attaching to solicitor-client communication or due to statutory

provisions prohibiting such disclosure.


8.     THIS COURT ORDERS that if any Records are stored or otherwise contained on a

computer or other electronic system of information storage, whether by independent service

provider or otherwise, all Persons in possession or control of such Records shall forthwith give

unfettered access to the Receiver for the purpose of allowing the Receiver to recover and fully

copy all of the information contained therein whether by way of printing the information onto

paper or making copies of computer disks or such other manner of retrieving and copying the

information as the Receiver in its discretion deems expedient, and shall not alter, erase or destroy

any Records without the prior written consent of the Receiver. Further, for the purposes of this

paragraph, all Persons shall provide the Receiver with all such assistance in gaining immediate

access to the information in the Records as the Receiver may in its discretion require including

providing the Receiver with instructions on the use of any computer or other system and providing

the Receiver with any and all access codes, account names and account numbers that may be

required to gain access to the information.


No Proceedings Against the Receiver


9.     THIS COURT ORDERS that no proceeding or enforcement process in any court or tribunal

shall be commenced or continued against the Receiver except with the written consent of the

Receiver or with leave of this Court.




                                                                                        HHR-2581
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 80 of 129

                                                -9-


No Interference with the Receiver


10.    THIS COURT ORDERS that no Person shall discontinue, fail to honour, alter, interfere

with, repudiate, terminate or cease to perform any right, renewal right, contract, agreement, licence

or permit in favour of or held by the Defendants that relate to the Property, without written consent

of the Receiver or leave of this Court.


Continuation of Services


11.    THIS COURT ORDERS that all Persons having oral or written agreements with the

Defendants or statutory or regulatory mandates for the supply of goods and / or services, including

without limitation, all computer software, communication and other data services, centralized

banking services, payroll services, insurance, transportation services, utility or other services to

the Defendants that relate to the Property are hereby restrained until further Order of this Court

from discontinuing, altering, interfering with or terminating the supply of such goods or services

as may be required by the Receiver, and that the Receiver shall be entitled to the continued use of

the Defendants' current telephone numbers, facsimile numbers, internet addresses and domain

names as they relate to the Property, provided in each case that the normal prices or charges for all

such goods or services received after the date of this Order are paid by the Receiver in accordance

with normal payment practices of the Defendants or such other practices as may be agreed upon

by the supplier or service provider and the Receiver, or as may be ordered by this Court.


Receiver to Hold Funds


12.    THIS COURT ORDERS that all funds, monies, cheques, instruments, and other forms of

payments received or collected by the Receiver from and after the making of this Order from any




                                                                                         HHR-2582
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 81 of 129

                                                    -10-


source whatsoever, including without limitation the leasing of all or any of the Property and the

collection of any accounts receivable in whole or in part, whether in existence on the date of this

Order or hereafter coming into existence, shall be deposited into one or more new accounts to be

opened by the Receiver (the "Post Receivership Accounts") and the monies standing to the credit

of such Post Receivership Accounts from time to time, net of any disbursements provided for

herein, shall be held by the Receiver to be paid in accordance with the terms of this Order or any

further Order of this Court.


Limitation on Environmental Liabilities


13.    THIS COURT ORDERS that nothing herein contained shall require the Receiver to occupy

or to take control, care, charge, possession or management (separately and/or collectively,

"Possession") of any of the Property that might be environmentally contaminated, might be a

pollutant or a contaminant, or might cause or contribute to a spill, discharge, release or deposit of

a substance contrary to any federal, provincial or other law respecting the protection, conservation,

enhancement, remediation or rehabilitation of the environment or relating to the disposal of waste

or other contamination including, without limitation, the Canadian Environmental Protection Act,

the Ontario Environmental Protection Act, the Ontario Water Resources Act, or the Ontario

Occupational Health and Safety Act and regulations thereunder (the "Environmental Legislation"),

provided however that nothing herein shall exempt the Receiver from any duty to report or make

disclosure imposed by applicable Environmental Legislation. The Receiver shall not, as a result of

this Order or anything done in pursuance of the Receiver's duties and powers under this Order, be

deemed to be in Possession of any of the Property within the meaning of any Environmental

Legislation, unless it is actually in possession.




                                                                                         HHR-2583
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 82 of 129

                                                 -11-


Limitation on the Receiver's Liability


14.     THIS COURT ORDERS that the Receiver shall incur no liability or obligation as a result

of its appointment or the carrying out the provisions of this Order, save and except for any gross

negligence or wilful misconduct on its part. Nothing in this Order shall derogate from the

protections afforded the Receiver by any applicable legislation.


Service and Notice


15.     THIS COURT ORDERS that the E-Service Protocol of the Commercial List (the

“Protocol”) is approved and adopted by reference herein and, in this proceeding, the service of

documents made in accordance with the Protocol (which can be found on the Commercial List

website      at     http://www.ontariocourts.ca/scj/practice/practice-directions/toronto/e-service-

protocol/) shall be valid and effective service. Subject to Rule 17.05 this Order shall constitute an

order for substituted service pursuant to Rule 16.04 of the Rules of Civil Procedure. Subject to

Rule 3.01(d) of the Rules of Civil Procedure and paragraph 21 of the Protocol, service of

documents in accordance with the Protocol will be effective on transmission.


16.     THIS COURT ORDERS that if the service or distribution of documents in accordance with

the Protocol is not practicable, the Receiver is at liberty to serve or distribute this Order, any other

materials and orders in these proceedings, any notices or other correspondence, by forwarding true

copies thereof by prepaid ordinary mail, courier, personal delivery or facsimile transmission to the

interested parties that relate to the Property at their respective addresses as last shown on the

records of the Defendants that relate to the Property, and that any such service or distribution by

courier, personal delivery or facsimile transmission shall be deemed to be received on the next




                                                                                            HHR-2584
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 83 of 129

                                                 -12-


business day following the date of forwarding thereof, or if sent by ordinary mail, on the third

business day after mailing.


Receiver's Accounts


17.    THIS COURT ORDERS that costs of the receiver shall be borne by the Plaintiffs, provided

that nothing in this Order shall prevent the Plaintiffs from later claiming such costs in the cause.


Extension of Order


18.    THIS COURT ORDERS that the Plaintiffs shall apply for an extension of this Order on

February 1, 2021, failing which this Order will terminate.


General


19.    THIS COURT ORDERS that the Receiver may from time to time apply to this Court for

advice and directions in the discharge of its powers and duties hereunder.


20.    THIS COURT HEREBY REQUESTS the aid and recognition of any court, tribunal,

regulatory or administrative body having jurisdiction in Canada or in the United States to give

effect to this Order and to assist the Receiver and its agents in carrying out the terms of this Order.

All courts, tribunals, regulatory and administrative bodies are hereby respectfully requested to

make such orders and to provide such assistance to the Receiver, as an officer of this Court, as

may be necessary or desirable to give effect to this Order or to assist the Receiver and its agents in

carrying out the terms of this Order.


21.    THIS COURT further confirms that the within Order is granted in accordance with the

practice and procedure of the Ontario Superior Court of Justice and, further, that Ontario Courts




                                                                                           HHR-2585
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 84 of 129

                                                 -13-


would honour a reciprocal form of request from a Court located elsewhere in Canada or in the

United States.


22.     THIS COURT ORDERS that the Receiver be at liberty and is hereby authorized and

empowered to apply to any court, tribunal, regulatory or administrative body, wherever located,

for the recognition of this Order and for assistance in carrying out the terms of this Order, and that

the Receiver is authorized and empowered to act as a representative in respect of the within

proceedings for the purpose of having these proceedings recognized in a jurisdiction outside

Canada.


23.     THIS COURT ORDERS that any interested party may apply to this Court to vary or amend

this Order on not less than four (4) days' notice to the Receiver, the Plaintiffs and to any other party

likely to be affected by the order sought or upon such other notice, if any, as this Court may order.




                                                     THE HONOURABLE JUSTICE GILMORE




                                                                                            HHR-2586
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 85 of 129




                             EXHIBIT 3
    Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 86 of 129                      17

                                           ?KQNP BEHA JK-8 CV-21-00655418-00CL
                                                               @=PA8 20210127

                                   KJP=NEK

                        OQLANEKN ?KQNP KB FQOPE?A

>APSAAJ8                                      )
                                              )
SAKAB SAUDI HOLDING COMPANY,                  )     Munaf Mohamed Q.C., Amanda C.
ALPHA STAR AVIATION SERVICES                  )     McLachlan `mc Jonathan Bell, enq sgd
COMPANY, ENMA AL ARED REAL ESTATE             )     Pk`hmsheer
INVESTMENT AND DEVELOPMENT                    )
COMPANY, KAFA•AT BUSINESS                     )
SOLUTIONS COMPANY, SECURITY                   )
CONTROL COMPANY, ARMOUR SECURITY )
INDUSTRIAL MANUFACTURING                      )
COMPANY, SAUDI TECHNOLOGY &                   )
SECURITY COMPREHENSIVE CONTROL                )
COMPANY, TECHNOLOGY CONTROL                   )
COMPANY, NEW DAWN CONTRACTING                 )
COMPANY AND SKY PRIME INVESTMENT              )
COMPANY                                       )
                                              )
                                   Pk`hmsheer )
, \i_                                        )
                                              )
SAAD KHALID S AL JABRI, DREAMS                )
INTERNATIONAL ADVISORY SERVICES               )
LTD., 1147848 B.C. LTD., NEW EAST (US)        )
INC., NEW EAST 804 805 LLC, NEW EAST          )
BACK BAY LLC, NEW EAST DC LLC,                )
JAALIK CONTRACTING LTD., NADYAH               )
SULAIMAN A AL JABBARI, KHALID SAAD            )
KHALID AL JABRI, MOHAMMED SAAD KH             )
AL JABRI, NAIF SAAD KH AL JABRI,              )
SULAIMAN SAAD KHALID AL JABRI,                )
HISSAH SAAD KH AL JABRI, SALEH SAAD           )
KHALID AL JABRI, CANADIAN GROWTH              )
INVESTMENTS LIMITED, GRYPHON                  )
SECURE INC., INFOSEC GLOBAL INC. `mc          )
QFIVE GLOBAL INVESTMENT INC.                  )
                                              )
                                Ddedmc`nts )
                                              )
                                              )     DA=N@8 J`mt`qx 22, 2021
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 87 of 129                                18
                                              Page: 2

C. GILMORE. J.

                             REASONS ON EX-PARTE ORDERS

OVERVIEW AND RELIEF SOUGHT

[1]      The Plaintiffs allege they are victims of a massive international fraud, orchestrated by a
former high-ranking government official in the Kingdom of Saudi Arabia ("KSA"), through which
at least USD 3.5 billion has been brazenly stolen, misdirected and misappropriated (the "Fraudulent
Scheme").

[2]    The former Saudi cabinet minister behind the Fraudulent Scheme, the Defendant Saad
Khalid A1 Jabri ("Al Jabri"), has now relocated to Toronto in an attempt to avoid investigation.
Each of the other Defendants, led by Al Jabri, has allegedly participated in or benefited from the
Fraudulent Scheme to defraud the Plaintiffs.

[3]    The Plaintiffs allege that Al Jabri orchestrated the Fraudulent Scheme by leveraging and
abusing his high-ranking government position in the KSA to:

       (a)     establish corporations intended ostensibly to perform anti-terrorism activities in
               accordance with a government directive;

       (b)     ensure those corporations were funded by the KSA; and

       (c)     then unlawfully and fraudulently direct and misappropriate billions of dollars from
               those companies to himself, the other Defendants, and other friends, family
               members and co-conspirators.

[4]    On this motion, the Plaintiffs seek the following relief:

       (a)     A worldwide Mareva injunction against Al Jabri in respect of his worldwide assets,
               including bank accounts, corporations and properties of which he is the ultimate
               beneficial owner and directing mind.

       (b)     A Mareva injunction against the defendant QFive Global Investment Inc.
               ("QFive"), an Ontario corporation, only in respect of the shares it holds in Canadian
               Growth Investments Limited ("Canadian Growth") on the basis that funds
               allegedly stolen from the Plaintiffs have been traced to the purchase of those
               specific shares.

       (c)     A certificate of pending litigation over the property located at 14 The Bridle Path,
               Toronto (the "Bridle Path Property"), over which the Plaintiffs assert a
               constructive trust.

       (d)     The appointment of a Receiver under section 101 of the Courts ofJustice Act, for
               purposes of preserving the relevant assets, in respect of (i) the New East Companies
               (as defined below) and their properties, subject to foreign recognition, and (ii)
               QFive, solely in respect of the shares it holds in Canadian Growth.
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 88 of 129                               19
                                              Page: 3

       (e)     A Disclosure (Norwich) Order, against the persons and for the documents and
               materials particularized in the proposed Norwich Order, as required in order to
               continue tracing the funds misappropriated from the Plaintiffs and to quantify and
               discover the full extent of the Fraudulent Scheme.

[5]     1 heard the ex-parte motion on January 22, 2021 and was satisfied that the record contained
sufficient evidence to meet the tests for the Orders sought. A copy of the signed Orders was sent
to counsel on that date for filing and for service on the Defendants as required. My endorsement
of January 22, 2021 indicated that 1 would provide reasons in relation to my decision to grant those
Orders. These are those reasons.

[6]     This case has been a massive undertaking for the Plaintiffs. The Deloitte report alone was
156 pages long with seven Appendices and multiple Exhibits. The Motion Record was 6,900 pages
long which included a 135 page affidavit from Abdulaziz Alnowaiser, the CEO of the Plaintiffs’
parent company Tahakom Investments Company (“TIC”), affidavits from various translators, and
a lengthy legal opinion from Abdulaziz A1 Fahad. Mr. A1 Fahad is a Saudi Arabian lawyer fluent
in Arabic and English who provided background on the KSA legal system and in particular civil
fraud claims and corporate structures, the legal effect of certain key documents, and restrictions
on the receipt of compensation from outside sources for government employees and their friends
and family. These reasons will be brief in comparison to the vast factual landscape of this case and
in consideration of the fact that this is only the beginning of a very complex case.

FACTUAL BACKGROUND

[7]     The particulars of the factual background in this case are provided mostly in the affidavit
of Abdulaziz Alnowaiser sworn January 18,2021 (“the affidavit”), the lengthy Report of Deloitte
Middle East dated January 18, 2021 dated January 18, 2021 (“the Report”) and the legal expert
report of Abudulaziz H. A1 Fahad dated January 17, 2021 (“the Expert Report”).

[8]     A1 Jabri is a former Director of the Department of Officers and Personnel Affairs and
Security Advisor to the Ministry of Interior of the KSA. After rising through the ranks of the Saudi
government to be appointed Minister of State and to the Council of Ministers, A1 Jabri was relieved
of his titles and position on September 10, 2015. Since fleeing the KSA in 2017 after the
investigation against him commenced, A1 Jabri has lived in Toronto, Ontario with his wife and
several members of his family.

[9]     1147848 B.C. Ltd ("114") is a corporation registered in British Columbia. The director of
114 is a a New York attorney, involved in setting up the U.S. entities through which A1 Jabri
purchased nine properties in the U.S. A certificate of pending litigation is being sought in respect
of the Bridle Path Property which has 114 as its registered owner. The registered office of 114 is a
law firm in Vancouver.

[ 10] Relief is also being sought in respect of various "New East" entities created by A1 Jabri and
the real property held by these entities in the United States: New East (US) Inc., New East 804 805
EEC, New East Back Bay EEC and New East DC EEC (collectively, the "New East Companies").
As further explained below, the Plaintiffs submit that A1 Jabri indirectly controls and is the
beneficial owner of the New East Companies.
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 89 of 129                                   20
                                                P`fd: 4

[11\ C`m`ch`m Gqnvsg, QFhud, Gqxognm Sdbtqd Imb. (#Clskcji#) `mc Imenrdb Gkna`k Imb.
(#Eiajm`^#) `qd Oms`qhn bnqonq`shnmr sg`s qdbdhudc etmcr vghbg sgd Pk`hmsheer `kkdfd vdqd
lhr`ooqnoqh`sdc eqnl sgdl. Mareva `mc Rdbdhudqrgho qdkhde hr adhmf rntfgs `f`hmrs QFhud nm sghr
lnshnm adb`trd etmcr g`ud addm chqdbskx sq`bdc eqnl sgd Pk`hmsheer hmsn QFhud sg`s vdqd tshkhydc sn
otqbg`rd 400,000 rg`qdr ne C`m`ch`m Gqnvsg.

[12\ Dqd`lr Imsdqm`shnm`k Acuhrnqx Sdquhbdr Lsc. (#@l`\hm Ein`li\ndji\g#) hr ` bnqonq`shnm
qdfhrsdqdc hm sgd Bqhshrg Vhqfhm Irk`mcr, vghbg Ak J`aqh trdr `r ghr `ksdq dfn. Tgd Pk`hmsheer g`ud
nas`hmdc ` bnox ne ` cnbtldms shskdc #Ers`akhrgldms ne sgd Bdmdehbh`k Ovmdq'r Icdmshsx# enq
Dqd`lr Imsdqm`shnm`k (vghbg v`r knb`sdc hm sgd qdbnqcr ne sgd Gqnto Cnlo`mhdr) bnmehqlhmf sg`s
Ak J`aqh hr sgd tkshl`sd admdehbh`k nvmdq ne Dqd`lr Imsdqm`shnm`k.

[13\ Tgd Ddedmc`ms J``khj Cnmsq`bshmf Lsc. (#F\\gdf#) hr ` bnqonq`shnm hmbnqonq`sdc otqrt`ms sn
sgd k`vr ne sgd KSA. Tgd Pk`hmsheer rtalhs sg`s Ak J`aqh hmchqdbskx bnmsqnkr `mc hr sgd admdehbh`k
nvmdq ne J``khj.

[14\ Tgd nsgdq Ddedmc`msr khrsdc adknv `qd e`lhkx ldladqr ne Ak J`aqh, hmbktchmf ghr rontrd
`mc bghkcqdm, vgn `kkdfdckx o`qshbho`sdc hm sgd Fq`tctkdms Sbgdld hmbktchmf rdquhmf `r mnlhmdd
rg`qdgnkcdqr `mc chqdbsnqr ne u`qhntr bnqonq`shnmr `mc ax qdbdhuhmf lhr`ooqnoqh`sdc etmcr (nesdm
vgdm rshkk lhmnqr): N`cx`g Stk`hl`m A Aki`aa`qh, Kg`khc S``c Kg`khc Ak J`aqh, Mng`lldc S``c
KH Ak J`aqh, N`he S``c KH Ak J`aqh, Stk`hl`m S``c Kg`khc Ak J`aqh, Hhrr`g S``c KH Ak J`aqh,
`mc S`kdg S``c Kg`khc Ak J`aqh.

[15\ Tgd Ss`sdldms ne Ck`hl `mc sgd Aeehc`uhs `krn l`jd qdedqdmbd sn u`qhntr bn-bnmrohq`snqr
`mc sghqc o`qshdr vgn, vghkd mns Ddedmc`msr, g`ud o`qshbho`sdc hm `mc `bpthdrbdc hm sgd Fq`tctkdms
Sbgdld.

[16\ Tgd Pk`hmsheer `kkdfd sg`s Ak J`aqh qdbdhudc tm`tsgnqhydc o`xldmsr `mc/nq oqnehsr vgdm gd
v`r oqnghahsdc eqnl cnhmf rn `r ` fnudqmldms dloknxdd. Ak J`aqh, hm bnmbdqs vhsg nsgdqr,
drs`akhrgdc sgd Pk`hmshee bnlo`mhdr nrsdmrhakx sn etqsgdq bntmsdq-sdqqnqhrl `bshuhshdr `kkdfdckx hm
sgd otakhb hmsdqdrs. Tgdqd`esdq, gd hmrs`kkdc ghr bknrd eqhdmcr `mc e`lhkx ldladqr `r •mnlhmdd
rg`qdgnkcdqr vgn qdbdhudc oqnehsr eqnl sgd bnlo`mhdr. Abbnqchmf sn sgd Pk`hmsheer kdf`k dwodqs,
e`lhkx ldladqr ne Ak J`aqh vdqd `krn oqnghahsdc eqnl qdbdhuhmf oqnehsr nq bnlodmr`shnm `r ` qdrtks
ne Ak J`aqh•r fnudqmldms onrhshnm.

[17\ Im Ddbdladq 2019 `esdq ` enqdmrhb qduhdv ax Ddknhssd, hs v`r chrbnudqdc sg`s nudq 2.6B
USD g`c addm sq`mredqqdc eqnl sgd Pk`hmsheer sn Ak J`aqh `mc nsgdq Ddedmc`msr `mc bn-bnmrohq`snqr.
B`rdc nm sgdrd ehmchmfr sgd Pk`hmsheer dmf`fdc Ddknhssd sn odqenql etqsgdq `m`kxrhr `mc sq`bhmf.
Urhmf sgd qdrtksr ne sg`s `m`kxrhr, S`j`a nas`hmdc ` Nnqvhbg Oqcdq eqnl sghr bntqs nm Ddbdladq
18, 2020 vhsg qdrodbs sn hmenql`shnm qdk`sdc sn etmcr sq`mredqqdc `mc a`mj `bbntmsr.

[18\ Tgd Ddknhssd hmudrshf`shnm hr rshkk nmfnhmf, ats sgd qdonqs oqnctbdc ax Ddknhssd c`sdc
Ddbdladq 18, 2020, vghbg hr qdkhdc tonm hm sghr lnshnm, qdud`kdc chqdbs `mc hmchqdbs o`xldmsr sn
Ek J`aqh, Dqd`lr Imsdqm`shnm`k nq J``khj ne 480M USD. Tghr cndr mns hmbktcd etmcr sq`bdc sn Ak
J`aqh•r bn-bnmrohq`snqr `mc nsgdq eq`tctkdms sq`mr`bshnmr rds nts hm sgd Pk`hmsheer• bk`hl. Im sns`k sgd
Pk`hmsheer bk`hl 3.47B USD `r ` qdrtks ne sgd `kkdfdc Fq`tctkdms Sbgdld.
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 90 of 129                               21
                                              Page: 5

[19]   The types of alleged fraud include but are not limited to;

       (a)     illegitimate and double counted profit;

       (b)     transfers of profit that had no relation to the company’s actual profit;

       (c)     off-book transactions;

       (d)     inflated, handwritten and uncorroborated “valuations” of the Plaintiff companies
               which Deloitte described as “bearing no resemblance to reality” which were used
               as the basis to pay “rewards” from Sakab to A1 Jabri;

       (e)     selling property owned by A1 Jabri and his co-conspirators at grossly inflated prices
               to Enma A1 Ared or KSA government agencies including substantial brokerage
               fees;

       (0      the acquisition of significant real estate holding including;

               0)      26 properties in the KSA many of which were gifted to El Jabri’s children;

               00      The purchase of nine luxury properties in the U.S. through corporations;

               (iii)   The purchase of two properties in Canada for cash; one for $13M and the
                       other purchased by El Jabri’s son Khalid for $4.465M.

               (iv)    Properties purchased in Geneva and Vienna which can be traced to A1 Jabri.

       (g)     Holdings in Canadian companies including QFive which are alleged to have been
               purchases with funds originating from Sakab.

[20] The Plaintiffs allege A1 Jabri could never have accumulated the assets traced to him on his
government salary. All of A1 Jabri’s assets were purchased with funds traceable to him which in
turn can be traced back to the Fraudulent Scheme.

The Worldwide Mareva Injunction Against Al Jabri and the QFive Mareva

[21] In order to obtain the injunction sought, the Plaintiffs must establish a strong prima facie
case of fraud, a genuine risk that the Defendant will put his assets beyond his creditors or out of
the reach of the court and, that if not granted, the moving party will suffer irreparable harm.

[22] The Plaintiffs need not prove their case at this point, they need only show that they would
likely succeed based on the record before the court. The substantive law governing this case is the
law of KSA (Shari’a law) and in the alternative, Ontario law.

[23] Plaintiffs’ counsel took the court through only one example of the elaborate manner in
which El Jabri is alleged to have misappropriated funds. In one case, one of the Plaintiff companies
(“SCC”) was “valued” at 1.3B Saudi Riyal (“SAR”) but made profits of only 2.2M SAR. Deloitte
noted at para 5.35.2 of their report that this was 595 times its net income. 50% of the “valuation”
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 91 of 129                                22
                                              P`fd: 6

v`r sgdm `kknb`sdc `r oqnehs sn Ek J`aqh `mc `mnsgdq Pdqrnm ne Imsdqdrs. Tgd r`ld oqnehs v`r o`hc
nts sn sgdl `f`hm svn xd`qr k`sdq a`rdc nm dw`bskx sgd r`ld u`kt`shnm. Ddknhssd mnsdr sg`s sgd
`kkdfdc u`kt`shnm v`r g`mcvqhssdm nm ` o`fd vhsgnts kdssdqgd`c `mc tmrhfmdc. Ddknhssd bnmbktcdr
sg`s rtbg u`kt`shnmr chc mns qdk`sd hm `mx v`x sn sgd `bst`k ehm`mbh`k rs`sdldmsr ne SCC.

[24\ I `l r`shrehdc sg`s sgd Pk`hmsheer• dwodqs kdf`k qdonqs drs`akhrgdr sg`s ` rsqnmf prima facie
b`rd g`r addm drs`akhrgdc a`rdc nm sgd dpthu`kdms nq bnqqdronmchmf sdrs hm Sg`qh•` k`v nq a`rdc nm
vdkk-drs`akhrgdc Oms`qhn k`v. Tg`s hr, sgd Ddknhssd qdonqs `mc sgd `eehc`uhsr `mc dwghahsr ehkdc
cdlnmrsq`sd sg`s Ak J`aqh trdc eq`tctkdms ld`mr sn chudqs etmcr sg`s qhfgsetkkx adknmfdc sn sgd
Pk`hmsheer `mc sgd Pk`hmsheer rteedqdc ` knrr eqnl sg`s bnmctbs.

[25\ Tgd cnbtldmsr ehkdc drs`akhrg nm sgdhq e`bd sg`s Ak J`aqh v`r hm ` onrhshnm ne sqtrs `mc
bnmehcdmbd hm qdk`shnm sgd Pk`hmsheer. Hd aqd`bgdc ghr ctshdr sn sgd Pk`hmsheer ax oqdedqqhmf ghr nvm
hmsdqdrsr `mc sgnrd ne ghr e`lhkx, eqhdmcr `mc bn-bnmrohq`snqr nudq sgnrd ne sgd Pk`hmsheer.

[26\ Whsg qdrodbs sn sgd qdpthqdldms ne drs`akhrghmf `rrdsr ex juris, sgd Ddknhssd qdonqs g`r
tmbnudqdc rhfmhehb`ms `rrdsr ex juris `r etqsgdq dwok`hmdc adknv vhsg qdrodbs sn sgd Nnqvhbg Oqcdq.

[27\ Ttqmhmf sn sgd hrrtd ne hqqdo`q`akd g`ql, sgd Pk`hmsheer ltrs drs`akhrg sg`s sgdqd hr ` qd`k
qhrj sg`s sgd Ddedmc`msr vhkk qdlnud `rrdsr eqnl sgd itqhrchbshnm nq chronrd ne nq chrrho`sd `rrdsr
ntsrhcd ne sgd nqchm`qx bntqrd.

[28\ Is hr bkd`q eqnl sgd Ddknhssd qdonqs sg`s Ak J`aqh hr `cdos `s lnuhmf lnmdx `qntmc sgd vnqkc
hmbktchmf drs`akhrghmf bnqonq`shnmr (rtbg `r sgd Ndv E`rs bnlo`mhdr) sn odqlhs ghl sn gnkc
oqnodqsx hmchqdbskx. Im 2017 Ak J`aqh l`cd ` k`qfd o`xldms sn Icdmshsx M`ks` Afdmbx. Hd `mc ghr
e`lhkx `qd mnv bhshydmr ne M`ks`. Tgd bnmchshnmr ne nas`hmhmf bhshydmrgho qdpthqdc Ak J`aqh sn l`jd
` k`qfd hmudrsldms hm M`ks`. Tgd Pk`hmsheer `qd bnmbdqmdc sg`s Ak J`aqh vhkk lnud sgdqd vhsg ghr
e`lhkx nq trd hs `r `mnsgdq ok`bd sn rghdkc `rrdsr.

[29\ I `fqdd sg`s, hm `bbnqc`mbd vhsg sgd oqhmbhokdr rds nts hm Sibley & Associates LP v. Ross,
2011 ONSC 2951 `s o`q` 64, sg`s •` o`ssdqm ne oqhnq eq`tctkdms bnmctbs l`x rtoonqs ` qd`rnm`akd
hmedqdmbd sg`s sgdqd hr ` qd`k qhrj sgd o`ssdqm vhkk bnmshmtd. Ak J`aqh g`r addm ankc hm ghr rbgdldr
hmbktchmf sq`mredqqhmf k`qfd `lntmsr ne lnmdx sn ghlrdke `mc nsgdq Pdqrnmr ne Imsdqdrs dudm `esdq
gd v`r qdkhdudc ne ghr ctshdr vhsg sgd fnudqmldms ne KSA. I sgdqdenqd bnmbktcd sg`s sgd qhrj ne
qdlnu`k nq chrrho`shnm l`x ad drs`akhrgdc ax hmedqdmbd fhudm Ak J`aqh•r rnoghrshb`sdc,
hmsdqm`shnm`k, `mc ltksh-k`xdqdc ld`mr ne lnuhmf lnmdx `mc `rrdsr.

[30\ Whsg qdrodbs sn sgd a`k`mbd ne bnmudmhdmbd I `l r`shrehdc sg`s ` qdetr`k ne sgd Mareva
rntfgs hm khfgs ne sgd rtars`msh`k `mc bnloqdgdmrhud ehm`mbh`k sq`bhmf oqnuhcdc ax Ddknhssd (vghbg
hr rshkk nmfnhmf) vntkc ad g`qletk sn sgd Pk`hmsheer• bg`mbd ne qdbnudqx. Imcddc, sgd sq`bhmf qdud`kr
sg`s sgdqd l`x vdkk ad etmcr sg`s enql o`qs ne sgd Fq`tctkdms Sbgdld vghbg `qd vdkk hm dwbdrr ne
vg`s g`r addm tmbnudqdc sgtr e`q. Ftqsgdq, sgd trt`k oqnsdbshnmr b`m ad ots hmsn ok`bd vhsg qdrodbs
sn khuhmf dwodmrdr `mc u`qh`shnmr ne sgd Oqcdq `r mddcdc.

[31\ I `l etqsgdq r`shrehdc sg`s sgd Pk`hmsheer g`ud l`cd etkk `mc eq`mj chrbknrtqd `mc g`ud s`jdm
rhfmhehb`ms shld `mc deenqs sn ots snfdsgdq ` bnloqdgdmrhud qdbnqc vhsg bnlodkkhmf duhcdmbd ne sgd
`kkdfdc Fq`tctkdms Sbgdld.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 92 of 129                                23
                                              P`fd: 7

[32\ Whsg qdrodbs sn sgd Mareva rntfgs `f`hmrs QFhud, sgd sdrsr `qd sgd r`ld `r `anud `mc mddc
mns ad qdod`sdc. Tgd duhcdmbd drs`akhrgdr ` prima facie b`rd `r chqdbs o`xldmsr vdqd l`cd eqnl
S`j`a sn QFhud `mc $8M USD ne sgnrd etmcr vdqd trdc sn l`jd `m dpthsx hmudrsldms hm C`m`ch`m
Gqnvsg hm dwbg`mfd enq 400,000 rg`qdr. I `bbdos sg`s sgd Pk`hmsheer l`x rteedq hqqdo`q`akd g`ql he
sgnrd rg`qdr `qd chronrdc ne.

[33\ Tgd Pk`hmsheer `mc sgdhq o`qdms bnlo`mx TIC g`ud oqnuhcdc `m tmcdqs`jhmf `r sn c`l`fdr
vhsg qdrodbs sn ansg Mareva Oqcdqr rntfgs. TIC•r 2019 hmbnld v`r `klnrs $1B CDN `mc sgdx
`qd sgdqdenqd vdkk `akd sn rs`mc adghmc sgdhq tmcdqs`jhmf.

The Certificate of Pending Litigation

[34\ Tgd Bqhckd P`sg oqnodqsx v`r otqbg`rdc nm Fdaqt`qx 28, 2018 enq $13M CDN b`rg. Is v`r
otqbg`rdc ax 114 vgnrd rnkd chqdbsnq hr Mq. W`hmqhfgs, ` U.S. k`vxdq eqdptdmskx trdc ax Ak J`aqh
`r ` mnlhmdd hm u`qhntr dmshshdr sn gnkc qd`k drs`sd `rrdsr hm sgd U.S. Mq. W`hmqhfgs•r hmunkudldms
hm Ak J`aqh•r qd`k drs`sd gnkchmfr hr lnqd etkkx rds nts hm qdk`shnm sn sgd fqntmcr enq fq`mshmf sgd
Nnqvhbg Oqcdq.

[35\ I ehmc sgdqd hr ` sqh`akd hrrtd vhsg qdrodbs sn ` bnmrsqtbshud sqtrs bk`hldc hm qdk`shnm sn sgd
Bqhckd P`sg Pqnodqsx hm sg`s sgdqd hr ` rsqnmf hmedqdmbd hs v`r otqbg`rdc trhmf lhr`ooqnoqh`sdc
etmcr. Tgd dpthshdr e`untq fq`mshmf sgd CPL.

The Appointment of a Receiver

[36\ Tgd Pk`hmsheer rddj ` Rdbdhudqrgho Oqcdq nudq sgd Ndv E`rs Cnlo`mhdr hm sgd U.S. (adhmf
dmshshdr admdehbh`kkx nvmdc ax Ak J`aqh) `mc nudq sgd C`m`ch`m Gqnvsg Sg`qdr hm nqcdq sn nas`hm
sgd annjr `mc qdbnqcr ne QFhud.

[37\ Tgd Pk`hmsheer cn mns hmsdmc sn rdkk `rrdsr ax v`x ne sgd Rdbdhudqrgho, nmkx oqdrdqud `rrdsr
hmsn vghbg sgd Pk`hmsheer g`ud sq`bdc etmcr hm sgd Fq`tctkdms Sbgdld.

[38\ Ar ` Rdbdhudqrgho hr hmsqtrhud `mc sgtr sn ad trdc ro`qhmfkx, sgd sgqdrgnkc enq `m
`oonhmsldms hr ghfg nmd. Im sghr b`rd sgd prima facie b`rd ne eq`tc, `knmf vhsg sgd onrrhahkhsx ne
sgd Pk`hmsheer• qhfgs ne qdbnudqx adhmf ots hm idno`qcx `qd hlonqs`ms bnmrhcdq`shnmr. Hnvdudq, tmcdq
sgd Courts of Justice Act, sgd Cntqs ltrs bnmrhcdq vgdsgdq sgd `oonhmsldms hr itrs `mc bnmudmhdms
a`rdc nm sgd e`bst`k bhqbtlrs`mbdr ne sgd b`rd.

[39\ Im sghr b`rd `rrdsr nvmdc ax sgd Ndv E`rs Cnlo`mhdr `qd nmkx admdehbh`kkx nvmdc ax Ak
J`aqh `mc `qd sgdqdenqd `s fqd`sdq qhrj ne chrrho`shnm. Tgd r`ld qhrj ne chrrho`shnm `ookhdr sn sgd
C`m`ch`m Gqnvsg rg`qdr. A Rdbdhudqrgho vntkc `krn dmrtqd sg`s sgd rtars`msh`k qdms`k o`xldmsr
hm qdk`shnm sn sgd ktwtqx oqnodqshdr `qd `krn oqnsdbsdc. Tgd qdmsr `qd rhfmhehb`ms vhsg sns`k qdmsr
adhmf hm sgd q`mfd ne $71,500 USD odq lnmsg.

[40\ Fhm`kkx, sgd bnrs ne sgd Rdbdhudq hr adhmf anqmd dmshqdkx ax sgd Pk`hmsheer `s sghr onhms. Tghr
hr mns ` sq`chshnm`k Rdbdhudqrgho hm vghbg sgd Rdbdhudq o`xr hsrdke nts ne sgd `rrdsr ne sgd drs`sd,
mnq cndr sgd Rdbdhudq rddj sn chronrd ne `mx `rrdsr. Tgd Rdbdhudq rddjr sn oqdrdqud `rrdsr `mc
nas`hm ehm`mbh`k qdbnqcr hm nqcdq sn bnlokdsd sgd mdbdrr`qx sq`bhmf.
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 93 of 129                              24
                                              Page: 8

The Norwich Order

[41] The Plaintiffs seek a Norwich Order over the third parties, documents and materials as set
out in the Order dated January 22, 2021.

[42]   The factors for the court to consider with respect to whether to grant such relief are:

       (a)     Whether there is evidence provided by the Plaintiffs sufficient to raise a valid,
               reasonable or bona fide claim;

       (b)     Whether the evidence establishes that the third parties are involved in the acts
               complained of;

       (c)     Whether the third party is the only practicable source for the information;

       (d)     Whether the third party can be indemnified for costs to which it may become
               exposed due to the disclosure, and;

       (e)     Whether granting such an Order would be in the interests of justice.

[43] As I have already found that the Plaintiffs have met the threshold of a prima facie case,
there is no question that they are able to meet the lower threshold of raising a bona fide claim.

[44] With respect to the second branch of the test, fraudulent schemes necessarily involve
innocent parties such as banks, law firms and accounting firms through which money and
transactions are processed. As set out in Isofoton SA v. Toronto Dominion Bank, 2007 CarswellOnt
2741 (Sup Ct) at para 40, innocent parties who become mixed up in tortious acts so as to facilitate
the wrongdoing of others owe a duty to the person wronged to provide information and the identity
of the wrongdoer.

[45] With respect to the law firms involved, the Plaintiffs are seeking only non-privileged
information, understanding that payments in and out of a law firm’s trust account are not
privileged.

[46] Given the above, I am satisfied that the second branch of the test is met and that the
innocent third parties named in the Order have a duty to provide the information sought.

[47] With respect to the third branch of the test, this is not a situation in which the information
can be requested from the impugned parties. Indeed, I have already found that A1 Jabri was likely
to dissipate assets. There is no reason to believe that the other Defendants would not do the same
given their connection or subordination to A1 Jabri.

[48] Finally, the Plaintiffs have agreed to indemnify the Respondents for their reasonable costs
in relation to the Norwich Order. The interests of justice favour granting the Order to permit
Deloitte to continue with its tracing exercise. Persons who engage in fraud cannot hide behind the
confidentiality of banking and lawyers’ records in order to shield their wrongdoing.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 94 of 129                             25
                                            P`fd: 9

[49\ Ghudm `kk ne sgd `anud, I ehmc sg`s sgd Oqcdq rntfgs lddsr sgd qdpthqdc sdrs `mc sgd Nnqvhbg
Oqcdq rg`kk hrrtd.

[50\ Tgd o`qshdr rg`kk qdstqm adenqd ld nm Fdaqt`qx 1, 2021 `s 2:00 o.l. enq ` rbgdctkhmf
`oonhmsldms.




                                                                                   C. Ghklnqd, J.

N`g`\m`_8 J`mt`qx 27, 2021
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 95 of 129              26


                                         ?KQNP BEHA JK-8 CV-21-00655418-00CL
                                                             @=PA8 20210127


                                                  KJP=NEK

                                        OQLANEKN ?KQNP KB FQOPE?A

                                >APSAAJ8

                                SAKAB SAUDI HOLDING COMPANY, ALPHA
                                STAR AVIATION SERVICES COMPANY, ENMA
                                AL ARED REAL ESTATE INVESTMENT AND
                                DEVELOPMENT COMPANY, KAFA•AT BUSINESS
                                SOLUTIONS COMPANY, SECURITY CONTROL
                                COMPANY, ARMOUR SECURITY INDUSTRIAL
                                MANUFACTURING COMPANY, SAUDI
                                TECHNOLOGY & SECURITY COMPREHENSIVE
                                CONTROL COMPANY, TECHNOLOGY CONTROL
                                COMPANY, TECHNOLOGY CONTROL
                                COMPANY, NEW DAWN CONTRACTING
                                COMPANY AND SKY PRIME INVESTMENT
                                COMPANY
                                                                 Pk`hmsheer
                                , \i_ ,

                                SAAD KHALID S AL JABRI, DREAMS
                                INTERNATIONAL ADVISORY SERVICES LTD.,
                                1147848 B.C. LTD., NEW EAST (US) INC., NEW
                                EAST 804 805 LLC, NEW EAST BACK BAY LLC,
                                NEW EAST DC LLC, JAALIK CONTRACTING
                                LTD., NADYAH SULAIMAN A AL JABBARI,
                                KHALID SAAD KHALID AL JABRI, MOHAMMED
                                SAAD KH AL JABRI, NAIF SAAD KH AL JABRI,
                                SULAIMAN SAAD KHALID AL JABRI, HISSAH
                                SAAD KH AL JABRI, SALEH SAAD KHALID AL
                                JABRI, CANADIAN GROWTH INVESTMENTS
                                LIMITED, GRYPHON SECURE INC., INFOSEC
                                GLOBAL INC. `mc QFIVE GLOBAL INVESTMENT
                                INC.
                                                                      Ddedmc`nts

                                       NA=OKJO KJ EX PARTE KN@ANO

                                                                    C. Ghklnqd, J.
N`g`\m`_8 J`mt`qx 27, 2021
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 96 of 129




                             EXHIBIT 4
               Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 97 of 129                                        27

#.,)* $+4

%21/"                              >WZ[]_S& DORO[ Ab`aWQS :]_e $H:A% 5:]_e(>WZ[]_S7`QX'Q`X(QO6
&*03"                              D]\ROe& =SP_bO_e +& ,*,+ /3.1 FD
'1"                                Db\OT D]VO[SR4 8[O\RO DQCOQVZO\4 A]\OaVO\ 9SZZ4 FObZ CS KOe4 EORS_ ?O`O\4
                                   HaS^VS\ 8eZdO_R4 I][ :b__e4 #O[]S`S_7ZWaWUOaS(Q][#4 Q_OdT]_R `[WaV4 8\R_Sd LW\a]\4
                                   ;OcWR HWS_ORfYW
$)"                                AJH'>'D8>':H;'I]_]\a]'H:A :][[S_QWOZ CW`a
&4(-*)3"                           HOYOP HObRW ?]ZRW\U :][^O\e Sa OZ( c( HOOR Sa OZ( :]b_a =WZS E]( :K',+'**0//.+1


"3826+0< %++ 1: #2*356+1+27 (+039=

        4F;8P @J K?< J:?<;LC@E> ;8K< J<K 9P D< 8E; K?< <OG@IP ;8K< F= K?< &C +89I@ "$+&-$0 K?< 1'@M< "$+&-$0 8E; K?<
        2<:<@M<IJ?@G /I;<I N@K? I<JG<:K KF K?< M8I@FLJ &/1*$+,& /I;<IJ >I8EK<; FE +8EL8IP ``Q `^`_S

        4?< %<=<E;8EK %IS 388; ,?8C@; 3 "C +89I@ XU%IS 388;VY ?8J 9IFL>?K 8 DFK@FE KF J<K 8J@;< K?< NFIC;N@;< "$+&-$
        /I;<I 8>8@EJK ?@D 8E; K?< #)+.(%' /I;<I D8;< 8>8@EJK M8I@FLJ K?@I; G8IK@<JS )< ;F<J JF FE K?< >IFLE;J K?8K K?<
        0C8@EK@==J ?8M< D@JC<; K?< :FLIK 89FLK D8K<I@8C =8:KJS "CK<IE8K@M<CPQ ?< J<<BJ 8 JK8P F= K?FJ< FI;<IJ G<E;@E> 8E
        @EK<ICF:LKFIP ?<8I@E> FE K?< "$+&-$ 8E; #)+.(%' /I;<IJS .IS -< 68P JL9D@KJ K?8K K?@J D8KK<I J?FLC; 9< ;<8CK
        N@K? 8J HL@:BCP 8J GFJJ@9C< 8E; K?< I<HL@I<D<EK =FI <O8D@E8K@FEJ FE 8EP 8JJ<KJ 9< GLK FE ?FC;S 4?< KPG< F=
        @E=FID8K@FE JFL>?K KF 9< ;@J:CFJ<; GI<J<EKJ 8 G<IJFE8C J<:LI@KP I@JB KF ?@J :C@<EK N?F ?8J 8CI<8;P 9<<E K8I><K<;
        9P K?< :LII<EK 38L;@ I<>@D<S )< J<<BJ ?@J I<C@<= GLIJL8EK KF 2LC< agS^_ FE K?< 98J@J K?8K K?< :FLIK ?8J 9<<E
        D8K<I@8CCP D@JC<; 8E; K?8K ?@J :C@<EK ?8J K?< I@>?K KF J<<B 8 JK8E;8CFE< J<K 8J@;< /I;<I FE 8E LI><EK 98J@JS "EP
        FK?<I JL>><JK<; GIF:<;LI< @J LE=8@I KF %IS 388; 8J K?< K@D< KF GI<G8I< =FI 8 =LCC @EK<ICF:LKFIP DFK@FE NFLC; 9<
        N<<BJS

        4?< %<=<E;8EKJ $(*Q (IPG?FE 8E; *E=FJ<: XUK?< $8E8;@8E $FDG8E@<JVY ?8M< 8CJF 9IFL>?K 8 DFK@FE KF J<K 8J@;<
        K?< +8EL8IP ``Q `^`_ #)+.(%' /I;<I 8E; K?< 2<:<@M<IJ?@G /I;<I 8J N<CC 8J 8E /I;<I KF M8IP K?< %<:<D9<I _fQ
        `^`^ /I;<I F= )8@E<PQ +S KF I<DFM< 8EP ;@J:CFJLI< F9C@>8K@FE I<C8K@E> KF K?FJ< :FDG8E@<J FI K?<@I JL9J@;@8I@<JS

        .IS $LIIP ;F<J EFK 8:K =FI 1cQ ?FN<M<IQ K?<I< 8I< 8CC<>8K@FEJ K?8K =LE;J 8CC<><;CP D@J8GGIFGI@8K<; 9P K?<
        %<=<E;8EKJ KFK8C@E> @E K?< I8E>< F= [_dS_c. :8E 9< KI8:<; @EKF K?< $8E8;@8E $FDG8E@<JS 4?< 1c J?8I<J ?8M<
        9<<E JFC; 8E; JFD< =@E8E:@8C @E=FID8K@FE =IFD $(* ?8J 8CI<8;P 9<<E GIFM@;<; KF K?< 2<:<@M<IS )FN<M<IQ K?<I<
        I<D8@EJ 8 :FE:<IE 89FLK E8K@FE8C J<:LI@KP @JJL<J N@K? I<JG<:K KF :FE=@;<EK@8C @E=FID8K@FE @E I<C8K@FE KF =FI<@>E
        >FM<IED<EKJ K?8K :FLC; 9< ;@J:CFJ<; 8J 8 I<JLCK F= K?< #)+.(%' /I;<IS *= K?< /I;<I @J KF :FEK@EL< K?<I< DLJK 9<
        8E /I;<I KF <EJLI< K?8K 8EP J<EJ@K@M< @E=FID8K@FE K?8K @J :FCC8K<I8C KF K?< 0C8@EK@==JT @EK<EK@FE J?FLC; 9<
        GI<J<IM<; 8E; GIFK<:K<;S

        .IS .F?8D<; FE 9<?8C= F= K?< 0C8@EK@==J JL9D@KJ K?8K %IS 388;TJ :FE:<IEJ 89FLK ?@J G<IJFE8C J<:LI@KP 8I< D<I<CP
        8 :FEJKIL:K >@M<E K?8K %IS 388; ;@; EFK ?<J@K8K< KF JL< K?< 38L;@ I<>@D< @E 8 C8NJL@K N?@:? @J FE>F@E> @E K?< 5S3S
        .IS .F?8D<; N@CC :FDGCP N@K? 8EP J:?<;LC< J<K 9P K?< :FLIK 9LK I<D@E;J K?8K :FLIK K?8K 8E @EK<I@D JK8P N@CC
        LE;<ID@E< K?< @E=<I<E:<J ;I8NE @E K?< I<8JFEJ =FI K?< M8I@FLJ &/1*$+,& /I;<IJ I<C<8J<; FE +8EL8IP `eQ `^`_S )<
        GF@EKJ FLK K?8K @K N@CC 9< ;@==@:LCK =FI K?< :FLIK KF J<K 8J@;< K?< /I;<IJ 8J I<HL<JK<; N@K?FLK =LIK?<I @E=FID8K@FE
        8CCFN@E> K?< :FLIK KF D8B< =@E;@E>J 8J KF N?8K @J I<C<M8EK 8E; D8K<I@8C =FI K?< J<K 8J@;< DFK@FES

        * 8>I<< N@K? .IS .F?8D<;S 4?<I< @J FM<IN?<CD@E> <M@;<E:< F= =I8L; K?8K ?8J 9<<E GI<J<EK<; KF :FLIKS *E
        I<JGFEJ<Q * ?8M< 8E 8==@;8M@K =IFD %IS 388;TJ JFE N?@:? @J DFI< F= 8 GFC@K@:8C KI<8K@J< K?8E 8EP :FE:I<K< I<JGFEJ<
        KF K?< J<I@FLJ 8CC<>8K@FEJ I8@J<;S %IS 388; ?8J 8GG8I<EKCP ?@I<; `b ?FLI J<:LI@KP KF ;<8C N@K? :FE:<IEJ 89FLK ?@J
        G<IJFE8C J8=<KPS #<=FI< * :8E J<K 8J@;< FI JK8P 8EP /I;<IJQ DFI< @E=FID8K@FE @J I<HL@I<; KF J8K@J=P K?< :FLIK K?8K
        @K N8J D@JC<; @E D8B@E> K?< /I;<IJ F= +8EL8IP ``Q `^`_S 4?< J:?<;LC< F= 8CC AL;><J FE K?< $FDD<I:@8C -@JK @J

                                                            "
               Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 98 of 129                                         28
        :LII<EKCP 8CI<8;P FM<I<OK<E;<;S )FN<M<IQ >@M<E K?< LI><E:P F= K?@J D8KK<IQ K?< K@D< I<HL@I<;Q 8E; K?< 98C8E:<
        KF 9< :FEJ@;<I<; N@K? I<JG<:K KF AL;@:@8C 8M8@C89@C@KP * D8B< K?< =FCCFN@E> /I;<IJR

        _S 4?< &/1*$+,& /I;<IJ ;8K<; +8EL8IP ``Q `^`_ J?8CC 9< <OK<E;<; KF '<9IL8IP _gQ `^`_S
        B= &.+ 1'77+5 6.'00 453)++* (: 9': 3, ' ,800 *': .+'5/2- )311+2)/2- '7 A@<AE '=1= 32 $+(58'5: AI; B@BA=
        C= 4?< DFM@E> G8IK@<J X%IS 388; 8E; K?< $8E8;@8E $FDG8E@<JY J?8CC =@C< K?<@I DFK@FE D8K<I@8C 9P '<9IL8IP cQ
           `^`_S * ;F EFK I<JKI@:K K?< I<C@<= JFL>?K 9P K?< DFM@E> G8IK@<J 9LK I<D@E; K?<D K?8K EF DFI< K?8E FE< ;8P @J
           8CCFKK<; KF K?@J D8KK<IS
        D= 4?< 0C8@EK@==J J?8CC =@C< K?<@I I<JGFE;@E> D8K<I@8C 9P '<9IL8IP _^Q `^`_S
        E= 4?< DFM@E> G8IK@<J KF =@C< 8EP I<GCP D8K<I@8C 9P '<9IL8IP _`Q `^`_S
        F= $IFJJW<O8D@E8K@FEJQ @= 8EPQ KF 9< :FE;L:K<; FE '<9IL8IP _c 8E; _dQ `^`_S
        G= '8:K8 KF 9< <O:?8E><; FE '<9IL8IP _fQ `^`_S
        H= .IS $LIIP KF @;<EK@=P 8EP J<EJ@K@M< D8K<I@8C N?@:? @J ;@J:CFJ<; 9P ?@J :C@<EKJ 8E; JL:? ;@J:CFJLI< J?8CC 9< =FI
           :FLEJ<CJT <P<J FECP LEK@C =LIK?<I :FLIK /I;<IS

        * I<D@E; :FLEJ<C K?8K K?< D<;@8 ?8J 9<<E J<<B@E> 8::<JJ KF :FLIK D8K<I@8C 8E; K?< ;8K< =FI K?@J DFK@FES *= K?<I<
        @J :FE=@;<EK@8C D8K<I@8C KF 9< =@C<; @E JLGGFIK F= 8EP DFK@FEQ * D8P 9< JGFB<E KF N@K? I<JG<:K KF 8 J<8C@E> /I;<IS
        4?< D<;@8Q @= K?<P I<HL<JK @KQ J?8CC 9< GIFM@;<; N@K? K?< ;8K< F= K?< ?<8I@E> 8E; 7FFD 8::<JJS

        '<9IL8IP _Q `^`_




',.,6 &=;<3-/ #8:? "A %3568:/
(7<,:38 )=9/:38: #8=:< 80 &=;<3-/
EHD +73>/:;3<? ">/7=/
F<2 $588:
*8:87<8@ (7<,:38
'G% D*E

-8:?A13568:/C;-4B-;4A-,




                                                             #
Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 99 of 129




                             EXHIBIT 5
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 100 of 129




                  CITATION: Sakab Saudi Holding Company v. Al Jabri, 2021 ONSC 1772
                                          COURT FILE NO.: CV-21-00655418-00CL
                                                                    DATE: 20210311

                                    ONTARIO

                         SUPERIOR COURT OF JUSTICE

 BETWEEN:                                           )
                                                    )
 SAKAB SAUDI HOLDING COMPANY, ALPHA                 )
 STAR AVIATION SERVICES COMPANY, ENMA AL )              Munaf Mohamed Q.C., Amanda C.
 ARED REAL ESTATE INVESTMENT AND                    )   McLachlan and Jonathan Bell, for the
 ?@Q@GJKH@IO >JHK<IS* F<A<u<O =PNDI@NN              )   Plaintiffs
 SOLUTIONS COMPANY, SECURITY CONTROL                )
 COMPANY, ARMOUR SECURITY INDUSTRIAL                )
 MANUFACTURING COMPANY, SAUDI                       )
 TECHNOLOGY & SECURITY COMPREHENSIVE                )
 CONTROL COMPANY, TECHNOLOGY CONTROL                )
 COMPANY, NEW DAWN CONTRACTING                      )
 COMPANY AND SKY PRIME INVESTMENT                   )
 COMPANY                                            )
                                                    )
                                         Plaintiffs )
                                                    )
 D and D                                            )
                                                    )
 SAAD KHALID S AL JABRI, DREAMS                     )   Paul Le Vay, Nader Hasan, Stephen
 INTERNATIONAL ADVISORY SERVICES LTD.,              )   Aylward, and Luisa Ritacca for the
 1147848 B.C. LTD., NEW EAST (US) INC., NEW         )   Defendant Saad Khalid S Al Jabri
 EAST 804 805 LLC, NEW EAST BACK BAY LLC,           )
 NEW EAST DC LLC, JAALIK CONTRACTING LTD., )
 NADYAH SULAIMAN A AL JABBARI, KHALID               )
 SAAD KHALID AL JABRI, MOHAMMED SAAD KH )               J. Thomas Curry, Andrew Moeser, Scott
 AL JABRI, NAIF SAAD KH AL JABRI, SULAIMAN              Azzopardi and Sahar Talebi for the
                                                    )
 SAAD KHALID AL JABRI, HISSAH SAAD KH AL                Defendants Canadian Growth Investment
                                                    )
 JABRI, SALEH SAAD KHALID AL JABRI,                     Limited, Gryphon Secure Inc. and Infosec
                                                    )
 CANADIAN GROWTH INVESTMENTS LIMITED,                   Global Inc.
                                                    )
 GRYPHON SECURE INC., INFOSEC GLOBAL INC.           )
 and QFIVE GLOBAL INVESTMENT INC.                   )
                                                    )
                                                    )
                                        Defendants
                                                    )
                                                    )
                                                    )   HEARD: February 19, 2021
C. GILMORE, J.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 101 of 129

                                              Page: 2


                             RULING ON SET ASIDE MOTIONS

OVERVIEW

[1]    In the motions before the court, the Defendant Saad Khalid A1 Jabri (“Dr. Saad”) and the
Corporate Defendants Canadian Growth Investments Limited, Gryphon Secure Inc., and Infosec
Global Inc. (the “Canadian Companies”) seek to set aside certain Orders made by this court on an
ex-parte basis, on January 22, 2021 and continued on February 1 and 19, 2021.

[2]     These motions are but one initial step in what will likely be lengthy and complex litigation.
The court is not being asked in these motions to make any findings at to whether or not a fraud
was perpetrated on the Plaintiffs. Rather, the court is being asked whether assets and documents
alleged to be part of that fraud should be frozen and/or disclosed pending discovery and trial. As
will be set out below, it is this court’s view that some of the current Orders should stay in place
but with various modifications.

[3]    Those Orders (referred to herein as the “Orders”) granted detailed and wide-ranging relief
on a without notice basis. The Orders may be summarized as follows:

           a. A Mareva injunction against Dr. Saad restraining him from dissipating any
              worldwide assets he owns in his own name or jointly, or over which he has power
              or control. The Orders also required Dr. Saad to prepare a sworn statement of all of
              his worldwide assets within 10 days and to submit to an examination on that
              declaration.

           b, A Norwich Order requiring certain banking, legal and accounting firms worldwide
              to provide various listed disclosure from certain listed Defendants for tracing
              purposes and requesting judicial assistance in the enforcement of the Order.

           c. A Mareva Order restraining the Defendant QFive from dissipating or encumbering
              400,000 common shares of the Defendant Canadian Growth Investments Ltd.
              (“CGI”) and requiring that any banks served with the Order prevent any removal
              or transfer of the shares held in any account on behalf of QFive.

           d. A Receivership Order limited to certain properties located in Boston and
              Washington, D.C., as well as the 400,000 common shares in CGI.

           e. A Certificate of Pending Litigation over the property municipally known as 14 The
              Bridle Path, Toronto, Ontario.

[4]    The specific motions, argued before the court on February 19, 2021, are as follows:

Dr. Saad's Motion:

           a. Dr. Saad seeks to set aside the ex-parte Orders on the grounds that
  Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 102 of 129

                                         Page: 3


          i.   the Plaintiffs misled the court respecting material facts or failed to disclose
               material facts;

         ii.   i]Zn h]djaY WZ hZi Vh^YZ eZcY^c\ V YZiZgb^cVi^dc d[ i]Z KaV^ci^[[hu bdi^dc id
               continue the Orders on an interlocutory basis; or

        iii.   they should be varied to stay ec[dgXZbZci eZcY^c\ i]Z KaV^ci^[[hu bdi^dc id
               continue as set out above.

The Motion of the Canadian Companies:

       a. An Order setting aside the Norwich Order as it relates to the Canadian Companies
          or, in the alternative, an Order varying the Norwich Order to remove any disclosure
          obligations relating to the Canadian Companies and affected subsidiaries or to stay
          the enforcement of those obligations;

       b. An Order varying the Norwich Order of Hainey J. dated December 18, 2020, to
          remove any disclosure obligations related to the Canadian Companies and affected
          subsidiaries or stay the enforcement of those obligations;

       c. An Order setting aside the Receivership Order or to stay the enforcement of the
          Receivership Order with respect to any CGI shares;

       d. A Sealing Order and/or Confidentiality Order sealing or restricting the disclosure
          of any information obtained by the Norwich Order with respect to the Canadian
          >dbeVc^Zh VcY Vcn V[[ZXiZY hjWh^Y^Vg^Zh* ^cXajY^c\ egdk^h^dc d[ V >djchZahu @nZh
          Only designation to protect the information from being used for any purpose other
          than this proceeding;

       e. Further relief related to relieving the Canadian Companies, their affected
          subsidiaries and certain banking institutions of their obligations under the Norwich
          Order; and/or

       f. Restraining the Plaintiffs from taking steps to obtain aid and recognition of the
          Norwich Order outside of Ontario until there is a final determination of this matter.

CNK ?RGOTYOLLX` <UYOUT.

       a. An Order extending the three ex-parte Orders made on January 22, 2021 and
          extended on February 1 and 19, 2021;

       b. An Order varying the Mareva Order to include the Defendant Mohammed Saad
          FC <a EVWg^ (rHd]VbbZY Al EVWg^s)9

       c. An Order requesting the court to sign letters of request to the relevant judicial
          Vji]dg^i^Zh d[ i]Z =g^i^h] Q^g\^c DhaVcYh (r=QDs)* i]Z Pc^iZY F^c\Ydb (rP,F,s) VcY
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 103 of 129

                                              Page: 4


               Guernsey for judicial assistance to compel authorities to comply with the January
               22, 2021 Norwich Order;

           d. A declaration that the deemed undertaking rule does not apply to documents
              obtained through the Norwich JgYZg VcY id ?g, NVVYuh ?ZXaVgVi^dc d[ <hhZih VcY
              Supplementary Statement of Assets; and

           e. An Order that the confidentiality provisions of paragraph 4 of the Extension Order
              no longer apply.

[5]     It should be noted that the motion to vary the Mareva Order to include Mohammed Al Jabri
did not proceed on February 19, 2021. Mohammed Al Jabriuh counsel appeared and sought an
adjournment as Mohammed Al Jabri intends to challenge the jurisdiction of this court to make any
order that is binding on him. Mohammed Al Jabriuh XdjchZa hjWb^iiZY i]Vi ]^h Xa^Zci gZh^YZh ^c i]Z
U.K. and has no connection to Ontario. This is contested by the Plaintiffs.

[6]      By way of my endorsement dated February 20, 2021, I adjourned that motion and will deal
with it in my reasons herein.

BACKGROUND FACTS

[7]     In addition to the background facts set out below, the court relies on background facts set
out in my reasons dated January 27, 2021 and the endorsement dated February 1, 2021.

[8]    O]Z KaV^ci^[[ XdbeVc^Zh (i]Z rBgdje >dbeVc^Zhs) lZgZ ZhiVWa^h]ZY WZilZZc 0..5 VcY
2015 and operate in strategic industries, such as aerospace and cybersecurity. They also funded
covert operations and served as commercial fronts for counterterrorism operations. The Group
Companies operated legitimate businesses to provide plausible public cover for these activities.

[9]     Dr. Saad is a highly educated individual and served for decades as a senior civil servant in
the securitn VcY ^ciZaa^\ZcXZ V\ZcX^Zh d[ i]Z F^c\Ydb d[ NVjY^ <gVW^V (i]Z rFN<s), CZ hZgkZY Vh
a Minister of State and as a Special Advisor to Mohammed Bin IVnZ[ (rH=Is)* i]Z [dgbZg >gdlc
Prince and Minister of the Interior.

[10] In 2015, MBN was named Minister of the Interior and King Salman acceded to the throne
dc F^c\ <WYjaaV]uh YZVi], Jc EVcjVgn 01* 0./3* i]Z XjggZci >gdlc Kg^cXZ* Hd]VbbZY Bin
NVabVc (rH=Ns) (F^c\ NVabVcuh hdc VcY H=Iuh Xdjh^c)* lVh Veed^ciZY H^c^hiZg d[ ?Z[ZcXZ Vi
age 29.

[11] On April 29, 2015, MBN was named Crown Prince and MBS was named Deputy Crown
Prince. In September 2015 Dr. Saad was removed from office at the instance of MBS. The reason
[dg i]Z gZbdkVa ^h ^c Y^hejiZ, O]Z KaV^ci^[[hu edh^i^dc ^h i]Vi i]Z gZbdkVa lVh gZaViZY id i]Z
discovery of Dr. NVVYuh [gVjYjaZci VXi^k^in, ?g, NVVY hjWb^ih i]Vi ^i lVh WZXVjhZ ]Z bZi l^i] i]Z
CIA Director at that time in the U.S. and did not report that meeting to MBS. Apparently, MBS
felt that Dr. Saad had exceeded his authority in meeting with the CIA Director.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 104 of 129

                                             Page: 5


[12] In late 2015, Dr. Saad applied for Maltese citizenship and left the KSA for Turkey in May
2017. He received Maltese citizenship in August 2017.

[13] In June 2017, MBS texted Dr. Saad and requested that he return to the KSA. Dr. Saad did
not return citing health reasons.

[14] In June 2017, there was a palace coup in which MBN was deposed as Crown Prince and
MBS was named as Crown Prince. MBN was placed under house arrest and texted Dr. Saad shortly
thereafter warning him not to return to the KSA. MBN was arrested about a year ago on charges
of treason and has not been seen since.

[15] Jc EjcZ 0/* 0./5* ?g, NVVYuh X]^aYgZc JbVg VcY NVgV] lZgZ egZkZciZY [gdb aZVk^c\ i]Z
KSA. In September 2017, Dr. Saad texted MBS requesting that he allow Omar and Sarah to leave
the KSA in order to return to school in the U.S. MBS refused and advised Dr. Saad that he must
return to the KSA to answer questions related to corruption, failing which MBS would file a
complaint with Interpol. In September 2020, Sarah and Omar were charged with international
money laundering and attempting to flee the KSA unlawfully. In November 2020, they were
convicted and commenced appeals of the convictions immediately thereafter.

[16] Dc <j\jhi 0./5* H=N Vh >]V^g d[ i]Z FN< KjWa^X DckZhibZci AjcY (rKDAs) gZiV^cZY @gcst
& Sdjc\ (r@Ss) id egdk^YZ V kVajVi^dc gZedgi dc i]Z Bgdje >dbeVc^Zh,

[17] In September 2017, the KSA Public Prosecution issued a warrant for the arrest of Dr. Saad.
It was alleged that Dr. Saad received profits from the Group Companies by way of an abuse of
power for personal financial gain and by placing the companies in the name of his nephew Majid
Almuzaini and his friend Abdullah Alswelam. These allegations are different from the ones
originally made by MBS for the removal of Dr. Saad from his government position in 2015. Two
weeks after the arrest warrant for Dr. Saad was issued, EY published a draft report dated September
25, 2017 highlighting financial irregularities within the Group Companies.

[18] In September 2017, Dr. Saad relocated to Toronto. The Plaintiffs submit this was because
Dr. Saad was attempting to avoid the fraud allegations. Dr. Saad submits that he relocated to
Toronto believing it would be safer for him and his family.

[19] In November 2017, MBS created the Supreme Anti-Corruption Committee (rN<>>s) d[
which he is the Chair. The purpose of the committee is to investigate, freeze assets or take any
other necessary measures to deal with corruption. In that same month, the bank accounts of Dr.
Saad and his family in the KSA were frozen and Dr. NVVYuh ^ckZhi^\Vi^dc lVh eaVXZY jcYZg i]Z
purview of the SACC.

[20] On December 24, 2017, MBS ordered the transfer of the ownership of the Group
>dbeVc^Zh id i]Z KDA VcY OV]V`db DckZhibZci >dbeVcn (rOD>s) lVh XgZViZY, O]Z Bgdje
Companies were then transferred to TIC, which is owned by PIF.

[21] Jc EVcjVgn 7* 0./6* NVjY^ <gVW^V ^hhjZY Vc DciZgeda rMZY Idi^XZs V\V^chi ?g, NVVY X^i^c\
VaaZ\Vi^dch d[ Xdggjei^dc, Pedc ?g, NVVYuh Veea^XVi^dc* i]Z MZY Idi^XZ lVh gZbdkZY dc i]Z
grounds that it was politically motivated.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 105 of 129

                                             Page: 6


[22] In May 2018, PIF retained Deloitte to conduct a forensic examination of the Group
Companies. Deloitte reports were released in October 2018 and December 2019. In September
0.0.* ?Zad^iiZ lVh gZiV^cZY Wn =ZccZii EdcZh (i]Z KaV^ci^[[hu XdjchZa) dc WZ]Va[ d[ OD> to conduct
a further analysis. In October 2020, the CEO of TIC sought access to the criminal investigation
[^aZh [gdb i]Z FN< KjWa^X KgdhZXji^dc J[[^XZ (ri]Z KKJs) id Vhh^hi ^c i]Z [gVjY ^ckZhi^\Vi^dc, O]Z
PPO required a Court Order. On December 18, 2020 the Plaintiffs received a Norwich Order from
this court requiring the PPO to produce its investigation file to the Plaintiffs. On December 24,
2020, the PPO produced its investigative file. On January 18, 2021, Deloitte produced the report
that is before this court. The Plaintiffs moved for injunctive relief immediately, following the
delivery of the Deloitte report.

[23] In October 2018, Jamal Khashoggi was killed at the Saudi consulate in Istanbul, Turkey,
while trying to obtain documents for his upcoming marriage. The investigation is ongoing, but
sources claim that MBS was behind the murder because Khashoggi was a prominent critic of the
NVjY^ gZ\^bZ, O]Z NVjY^ \dkZgcbZci YZhXg^WZY i]Z ZkZci Vh V rgd\jZ deZgVi^dcs VcY H=N ]Vh
denied involvement. In that same month, certain individuals whom Dr. Saad claims were members
d[ i]Z rO^\Zg NfjVY*s l]d ]VY VaaZ\ZYan VhhVhh^cViZY Hg, F]Vh]d\\^* lZgZ ijgcZY VlVn Vi i]Z
Ottawa airport. Dr. Saad claims they were sent to assassinate him. In December 2020, RCMP
agents met with Dr. Saad in Toronto to advise of a high threat level against his life.

[24] The Canadian Companies and QFive are Ontario corporations that allegedly received funds
misappropriated from the Plaintiffs. Relief was sought against QFive because funds traced directly
from the Plaintiffs into QFive were used to purchase 400,000 shares of CGI.

[25] O]Z ?Z[ZcYVci ?gZVbh DciZgcVi^dcVa <Yk^hdgn NZgk^XZh GiY, (r?gZVbh DciZgcVi^dcVas) ^h V
BVI corporation. The Plaintiffs contend that Dr. Saad is the ultimate beneficial owner of Dreams
International.

[26] The Defendant Jaalik Contracting Ltd. is a corporation incorporated pursuant to the laws
d[ FN<, O]Z KaV^ci^[[h VaaZ\Z i]Vi ?g, NVVY ^h EVVa^` >dcigVXi^c\ GiY,uh WZcZ[^X^Va dlcZg,

[27] The other defendants are family members of Dr. Saad, including his spouse and children.
They are alleged to have participated in the alleged fraud by serving as nominee shareholders and
directors of various corporations and by allegedly receiving misappropriated funds (often when
still minors).

[28] The Group Companies are ten Plaintiff companies who are members of a group of 17 KSA
XdbeVc^Zh, @VX] d[ i]Zb XaV^bh id ]VkZ hj[[ZgZY V adhh YjZ id i]Z ?Z[ZcYVcihu VaaZ\ZY [gVjY,

[29] On February 1, 2021, Dr. Saad delivered a declaration of assets to the Plaintiffs in
accordance with the January 22, 2021 Mareva Order. Dr. Saad delivered a supplementary
declaration of assets on February 11, 2021 and was examined on those declarations on February
11, 2021.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 106 of 129

                                              Page: 7


THE SET ASIDE MOTION ON THE MAREVA AND NORWICH ORDERSETHE
DEFENDANT DR. SAAD

Positions of the Parties

The Defendant Dr. Saad

[30] ?g, NVVYuh edh^i^dc ^h i]Vi i]Z KaV^ci^[[hu bdi^dch lZgZ Zci^gZan ^cVeegdeg^ViZ ^c i]Z XdciZmi
of ex-parte proceedings and that the Plaintiffs failed to make the necessary full and frank
disclosure. SjX] Y^hXadhjgZ ^cXajYZh VYk^h^c\ i]Z Xdjgi d[ [VXih ZmeaV^c^c\ ?g, NVVYuh edh^i^dc Vh
well as any legal defences he may have raised. Dr. Saad submits that the Plaintiffs completely
failed in this regard and the Orders should be set aside.

[31] Dr. Saad submits that the Plaintiffs have breached the duty of full and fair disclosure by
failing to present the case in a balanced and forthright manner and bring to the attention of the
court certain key information which may have made a difference in the outcome. Even if such
information would not have made a difference in the outcome, the fact that it was not raised by the
Plaintiffs at the ex parte hearing is fatal and sufficient to have the Orders set aside.

[32] According to Dr. Saad, this is not a commercial dispute at all. It is a politically driven
attack, masterminded by MBS through state-owned companies that he directly or indirectly
Xdcigdah, ?g, NVVYuh X]^aYgZc JbVg VcY NVgV] ]VkZ WZZc VggZhiZY* YZiV^cZY VcY ig^ZY l^i]dji YjZ
legal process, and he has been the subject of assassination attempts in Ontario. The court did not
mention any of this in its Reasons with respect to granting the subject Orders because the court
was not made aware of these allegations.

[33] Counsel for Dr. Saad urges the Court to take judicial notice of the political situation in the
KSA and cites authorities for this. Where the court is unable to take judicial notice, counsel urges
i]Z Xdjgi id gZan dc ?g, NVVYuh ZmeZgihu gZedgih,

[34] Dr. Saad agrees that as a highly placed civil servant he received large patronage gifts from
the Royal Family. However, he maintains that this is an accepted custom in the KSA, despite civil
servant salary limits. The patronage gifts were considered rewards for his loyalty and as a sign of
favour from the King.

[35] Dr. Saad denies that he was removed from office because of any wrongdoing. Rather, he
was removed because of a meeting with the CIA, which King Salman viewed as exceeding his
authority and believed should have been reported.

[36] Counsel for Dr. Saad emphasized that the Plaintiffs failed to present to the court key facts
relating to the transfer of the Group Companies id KDA Wn H=N ^c AZWgjVgn 0./6 VcY H=Nuh
ultimate control over PIF. The nexus between MBS and the Group Companies was not sufficiently
highlighted by the Plaintiffs and the events of February 2018 (re the transfer of the companies to
KDA) lVh cdi eVgi d[ i]Z VcVanh^h egdk^YZY Wn i]Z KaV^ci^[[hu ZmeZgi,
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 107 of 129

                                               Page: 8


[37] Further, it is alleged that the court was not given full details about the SACC, its extensive
powers and how the SACC, under the control of MBS, ordered the transfer of the Group
Companies id KDA, O]Z KaV^ci^[[hu ZmeZgi YdZh cdi YZVa l^i] i]Z Zk^YZcXZ egZhZciZY Wn ?g, NVVY
head-on and does not address what is actually transpiring in the KSA. What should have been
]^\]a^\]iZY id i]Z Xdjgi lVh H=Nuh de facto control of the Plaintiff companies and that he was
behind the seizure of the PIF.

[38] Dr. Saad relies on three main areas of non-disclosure: the failure to disclose the
involvement of MBS in this proceeding, the failure to disclose the Interpol decision and the failure
to disclose the U.S. litigation.

[39] In this motion, Dr. Saad relies on three sources of evidence: an affidavit from his son Dr.
F]Va^Y <a EVWg^ (r?g, <a EVWg^s)* V XVgY^dad\^hi l]d gZh^YZh ^c i]Z P,N,9 Vc V[[^YVk^i-ZmeZgiuh gZedgi
[gdb EdhZe] =aVX`* V [dgbZg ?^gZXidg d[ i]Z >D<uh >djciZgiZggdg^hb >ZciZg9 VcY i]Z ZmeZgi gZedgi
d[ >]^Wa^ HVaaVi (Hg, HVaaVis)* V G^WnVc aVlnZg VcY aVl egd[Zhhdg l]d egdk^YZh Vc ZmeZgi de^c^dc
dc H=Nuh gdaZ ^c the government and state-owned entities and the likelihood that MBS was
involved in the commencement of the Ontario litigation.

       1. The Affidavit of Dr. Al Jabri

[40] Dr. Al Jabri explained that he provided his affidavit on behalf of his father because of his
[Vi]Zguh [ZVg d[ ejghj^i [gdb V\Zcih d[ H=N l]d l^aa ViiZbei id VhhVhh^cViZ ]^b ^c >VcVYV, CZ
deposes that it is his view, as well as that of his father, that this proceeding is being used by MBS
to obtain information about Dr. Saad in order facilitate his assassination.

[41] Dr. Al Jabri explained that as a senior member of the Royal Court, his father received
patronage gifts from the Royal Family as a sign of favour and as a reward for his loyalty. These
included gifts of approximately $14.7M USD in 2015 alone.

[42] Dr. Al Jabri further deposed that that he believes MBS views his father as a threat to U.S.
support for his ascension to the throne due to sensitive information that Dr. Saad has about MBS
VcY ?g, NVVYuh XadhZ i^Zh id i]Z P,N, DciZaa^\ZcXZ Xdbbjc^in,

[43] After Dr. Saad left the KSA for Turkey in May 2017, MBS sent him several text messages,
only days before he ousted MBN, requesting that he return to the KSA. Dr. Al Jabri speculates that
MBS wanted his father to return to the KSA to coincide with his assumption of power as Crown
Kg^cXZ* bZVc^c\ ]^h [Vi]Zg ldjaY WZ hjW_ZXi id H=Nuh Xdcigda, Di lVh VgdjcY i]^h hVbZ i^bZ i]Vi
Dr. Saad received a text message from MBN warning him not to return.

[44] Further, according to texts sent to Dr. Saad, MBS refused to deal with the issue of Sarah
VcY JbVguh gZijgc id i]Z P,N, [dg hX]dda jcaZhh ?g, NVVY gZijgcZY id i]Z FN<, ?g, <a EVWg^ YZedhZY
that Sarah and Omar were being used as bargaining chips to entice his father to return to the KSA.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 108 of 129

                                               Page: 9


[45] Dr. Al Jabri excerpted a certain text message sent to his father which threatened legal action
if his father did not return to the KSA:

       Doctor, you are involved in many large cases of corruption that have been proven.
       You know what they are. There are also other cases. The legal complaint is ready.
       There is no state in the world that would refuse to turn you over.

       ?dcui force me to escalate things and take legal measures, as well as other measures
       that would be harmful to you. I am trying to save i]Z hiViZuh reputation, as well as
       the reputations of its previous officials, especially insofar as you were among
       [MBN] close associates.

       You have two choices. The first is to return to the Kingdom, where you will be
       placed under house arrest until you answer some questions that relate to issues of
       corruption, after which you will be released and will be free to go wherever you
       want inside the Kingdom. The other choice is for us to pursue you legally, and by
       using all available means. We shall certainly reach you, because justice is with
       us. The choice is yours.

       I have promised you and offered you something that is unimaginably generous.
       Do not waste this opportunity. I am being completely transparent with you. You
       have one hour to decide. After that, the official document will be lodged with
       Interpol and be communicated to all states of the world.

[46] According to Dr. Al Jabri, his father later learned that Interpol had issued a Red Notice on
January 9, 2018, at the request of the National Central Bureau of Interpol of Saudi Arabia. Dr.
NVVY Veea^ZY id i]Z >dbb^hh^dc [dg i]Z >dcigda d[ DciZgedauh A^aZh (r>>As) to have the Red Notice
removed. Ultimately the Red Notice was removed.

[47] Dr. Al Jabri specified that the corruption allegations, reviewed in the CCF decision, bear a
striking resemblance to the allegations in these proceedings:

       In Riyadh in 2015-2016, Saad ALJABRI held a position of authority in the
       Kingdom of Saudi Arabia, during which he committed an abuse of power,
       embezzlement of public funds, and money laundering. He was able to flee the
       country prior to his arrest. Investigations into auditing papers related to public
       funds revealed strong elements of the involvement of the individual, with a number
       of public employees entrusted with public funds, in illegitimate financial gain.
       Investigations into these financial transactions show the embezzlement of large
       sums of public funds by him with these employees.

[48] In the end, the CCF determined, in a decision released on July 20, 2018, that the Red Notice
be removed. It observed in its findings that anti-corruption proceedings in the KSA had been the
hdjgXZ d[ Xg^i^X^hb VcY jhZY rVh eVgi d[ V eda^i^XVa higViZ\n Wn H=N id iVg\Zi Vcn ediZci^Va eda^i^XVa
g^kVa dg deedh^i^dcpVcY [jgi]Zg Xdchda^YViZ ]^h VagZVYn Zm^hi^c\ eda^i^XVa VcY ZXdcdb^X edlZg,s
O]Z >>A Vahd gZbVg`ZY dc i]Z gZhig^Xi^kZ bZVhjgZh iV`Zc V\V^chi ?g, NVVYuh [Vb^an bZbWZgh*
VhhZgi^c\ i]Vi i]Z XVhZ V\V^chi ?g, NVVY lVh reda^i^XVaan bdi^kViZY gVi]Zg i]Vc hig^Xian _jg^Y^XVa,s
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 109 of 129

                                             Page: 10


[49] Dr. Al Jabri also gave evidence about ongoing safety concerns related to his family. He
deposed that he had been taken aside at Boston Logan International Airport by FBI agents who
warned him of risks to his safety and that of his father and family, related to MBS, and that the
FBI was taking measures to protect his family.

[50] ?g, <a EVWg^ bZci^dcZY i]Z `^aa^c\ d[ EVbVa F]Vh]d\\^ dc JXidWZg 0* 0./6* VcY i]Z >D<uh
XdcXajh^dc ^c IdkZbWZg 0./6 i]Vi H=N dgYZgZY F]Vh]d\\^uh VhhVhh^cVi^dc, ?g, NVVY idaY ]^h hdc
that within days of t]Z cZlh d[ F]Vh]d\\^uh bjgYZg* ]Z aZVgcZY i]Vi V\Zcih d[ H=N ]VY WZZc
dispatched to kill him in Canada. The agents were stopped by Canada Border Services Control but
the RCMP is continuing its investigation. Dr. Al Jabri was interviewed as recently as December 1,
2020, by the RCMP about this matter. Dr. Saad has had 24-hour physical security at his home
since July 2020, when he was advised that the threat level to his life remained high.

[51] Di ^h ?g, <a EVWg^ VcY ?g, NVVYuh WZa^Z[ i]Vi JbVg VcY NVgV] VgZ WZ^c\ kept in the KSA to
punish Dr. Saad for refusing to return to the KSA when MBS demanded that he do so.

[52] In August 2020, Dr. Saad commenced a complaint in the U.S. District Court of Columbia
(i]Z r>dbeaV^cis) hZZ`^c\ gZa^Z[ jcYZg i]Z Torture Victim Protection Act and the Alien Tort
Statute, alleging that MBS had made death threats against Dr. Saad, unlawfully detained his family
members in the KSA and has dispatched agents to collect information about Dr. Saad in order to
assassinate him.

[53] On October 8, 2020, MBS submitted a request for a Suggestion of Immunity to the
Department of State and on December 7, 2020, MBS filed a motion to dismiss the Complaint on
the grounds that the U.S. lacks jurisdiction over him. A hearing date for the Motion to Dismiss has
not yet been set.

[54] Dr. Al Jabri submits that this litigation is not an actual commercial dispute but is simply
Vcdi]Zg d[ H=Nuh ViiZbeih id eZghZXjiZ VcY ejc^h] ]^h eZgXZ^kZY deedcZcih* ^c i]^h XVhZ* ?g, NVVY
and his family. For example, it is important for the court to understand that TIC is wholly owned
by PIF, and PIF is controlled by MBS. Further, the Plaintiff companies were formerly controlled
Wn H=I l]d Y^Y cdi raZVkZ ]^h edh^i^dchs ^c 0./5 Vh XaV^bZY Wn i]Z KaV^ci^[[h, MVi]Zg* H=I lVh
forcibly removed from his position in government and as Crown Prince by MBS. He was arrested
by MBS in March 2020 and has not been seen since.

[55] Dr. Al Jabri alleges that the Plaintiffs did not properly explain to the court at the ex-parte
hearing that PIF lVh cdi rigVch[ZggZYs id OD>* ^i lVh Zmegdeg^ViZY Wn H=N ejghjVci id V MdnVa
Directive. Further, the assertion by the Plaintiffs that PIF is an independent sovereign wealth fund
is simply false. Dr. Al Jabri cites a 2019 report from the German Institute for International and
NZXjg^in <[[V^gh l]^X] hiViZh i]Vi H=N rZmZgih bVhh^kZ ^c[ajZcXZ dc i]Z YVn-to-day business of
i]Z KDAs l]dhZ WdVgY bZbWZgh VgZ Veed^ciZY Wn H=N WVhZY dc ri]Z^g eZghdcVa egdm^b^in id i]Z
Xgdlc eg^cXZ,s
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 110 of 129

                                              Page: 11


[56] Dr. Al Jabri attempts to clarify in his court material why his father left the KSA and certain
actions he has taken with respect to his property. These actions were not motivated by attempts to
cover up any fraud as alleged by the Plaintiffs. Rather, they were intended by Dr. Saad to protect
himself and his family.

[57] It is not the case, as alleged by the Plaintiffs, that Dr. Saad left the KSA to avoid an
investigation. The court was not provided with the alternative explanation in the Complaint which
is that Dr. Saad fled the KSA for reasons related to his personal safety.

[58] Dr. Saad did not attempt to conceal ownership of the Bridle Path property because it was
purchased with misappropriated funds. The court was not provided with the actual explanation
which was that Dr. Saad put the property in the name of a corporation to avoid detection through
public search again to protect himself and his family from MBS.

[59] Dr. Saad did not become a Maltese citizen in order to evade creditors or relocate as needed,
as alleged by the Plaintiffs. The Plaintiffs were obliged to tell the court that many Saudis of high
net worth are Maltese citizens. Malta provides a program whereby citizenship is granted in
exchange for an investment in the jurisdiction. Similar programs exist in other countries in the
wdgaY* ZkZc ^c i]Z Kgdk^cXZ d[ LjZWZX, Dc ?g, NVVYuh XVhZ* ^i lVh ^bedgiVci [dg ]^b VcY ]^h X]^aYgZc
to have alternative travel documents (i.e. a Maltese passport) given the restrictions put on Dr.
NVVYuh [Vb^anuh NVjY^ igVkZa YdXjbZcih,

       2. The Expert Report of Mr. Mallat

[60] Hg, HVaaVi lVh gZiV^cZY Wn ?g, NVVY VcY egdk^YZY Vc ZmeZgiuh gZedgi Vadc\ l^i] i]Z
gZfj^gZY <X`cdlaZY\ZbZci d[ @meZgiuh ?jin, Hg, HVaaVi ^h V aVlnZg VcY aVl egd[Zhhdg l]d ]Vh
taught and practiced Middle Eastern law for 40 years. In preparing his report, Mr. Mallat reviewed
i]Z KaV^ci^[[hu NiViZbZci d[ >aV^b VcY [VXijb YViZY EVcjVgn /6* 0.0/* i]Z V[[^YVk^i d[ <WYjaVo^o
Alnowaiser sworn January 18, 2021, the expert report of Abdulaziz Hamad Al Fahad dated January
17, 2021, the Orders made on January 22, 2021 and the July 4, 2018 Interpol decision.

[61] Hg, HVaaVi lVh Vh`ZY id YZhXg^WZ H=Nuh gdaZ ^c i]Z FN< \dkZgcbZci, Hg, HVaaVi YZhXg^WZY
H=N Vh i]Z bdhi edlZg[ja bVc ^c i]Z FN< VcY ^i ^h V rjc^kZghVaan VkZggZY gZVa^in i]Vi H=N gjch
the daily affairs of i]Z F^c\Ydb* ^cXajY^c\ ^ih ^ciZgcVi^dcVa gZaVi^dch,s CZ ^h i]Z ]ZVY d[ i]Z >djcX^a
d[ @Xdcdb^X VcY ?ZkZadebZci <[[V^gh (r>@?<s) l]^X] ^cXajYZh Vc VhhZbWan d[ dkZg 0.
ministers. CEDA was established by MBS in 2015 by Royal Order.

[62] Mr. Mallat was asked to w]Vi ZmiZci rVci^-Xdggjei^dcs lVh jhZY Vh V XdkZg Wn H=N [dg
politically driven prosecutions. In 2017 a Royal Order appointed MBS as head of the Anti-
Corruption Committee. The Committee was tasked with identifying corruption related violations
and was given significant powers. The Committee began in November 2017 by arresting 160
prominent Saudi citizens, including 11 members of the Royal Family and confining them to the
Ritz-Carlton Hotel in Riyadh. Bank accounts were frozen, arrest warrants issued and travel bans
imposed. According to Mr. Mallat, the accused persons were forced into recanting and paying
unknown penalties.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 111 of 129

                                             Page: 12


[63] Hg, HVaaVi de^cZY VWdji H=Nuh VeegdVX] id H=I VcY ]^h Vaa^Zh h^cXZ 0./5, Hg, HVaaVi
stated that in his view, MBN was removed from his positions as Crown Prince and Minister of the
Interior. He relied on an article written by David Rundell in the publication Vision or Mirage in
2020, in which the author described that MBN was presented with a letter of resignation to sign
and was then immediately greeted by the new Crown Prince, his replacement. MBN was detained
without charge in March 2020 and has been denied visits by his family or doctor.

[64] In terms of state involvement in PIF, Mr. Mallat explained that PIF must report to CEDA.
MBS is the Chairman of CEDA as well as PIF. Board members of PIF are appointed by Royal
Order. The majority of PIF board members are from the CEDA Board. CEDA exercises the
rWgdVYZhi edlZgh VcY Vji]dg^i^Zhs dkZg KDA, Hg, HVaaZii de^cZY i]Vi i]^h bZVch i]Vi Xdcigda Wn
CEDA over PIF may take any form and may concern any matter, including daily operations. In
summary, any decision taken by MBS cannot be opposed by PIF or CEDA, except by way of being
overruled by the King.

[65] Finally, Mr. Mallat stated that it is clear that companies owned by PIF (such as the Group
>dbeVc^Zh) XdjaY cdi Wg^c\ Vc VXi^dc d[ i]^h h^\c^[^XVcXZ ^ch^YZ dg djih^YZ NVjY^ <gVW^V rl^i]dji
i]Z VXi^kZ ^ckdakZbZci d[ i]Z >gdlc Kg^cXZ,s

       3. The Affidavit of Joseph Black

[66] EdhZe] =aVX` (rHg, =aVX`s) egdk^YZY Vc ZmeZrt opinion by way of an affidavit sworn on
February 1, 2021. He does so based on his expertise as a former CIA officer.

[67] Mr. Black stated that the ascent by MBS to the role of Crown Prince in 2017 has resulted
in KSA becoming subject to one-man rule. SincZ H=Nuh [Vi]Zg ^h ^c eddg ]ZVai]* cdi]^c\ dXXjgh
^c Vcn WgVcX] d[ NVjY^ \dkZgcbZci l^i]dji H=Nuh Vji]dg^in, Dc ]^h gdaZ Vh >gdlc Kg^cXZ* ]Z ]Vh
authority over all state-owned entities, including PIF as well as the criminal justice system. As
head of the criminal justice system, he can appoint and remove judges at will, initiate a criminal
investigation into anyone in the KSA and order extra-judicial detention.

[68] Mr. Black worked with MBN and Dr. Saad on joint U.S.-Saudi counterterrorism initiatives.
His opinion is that Dr. Saad was highly regarded in the U.S. as being responsible for thwarting
several terrorist plots in the Middle East and the U.S. This role meant that Dr. Saad had access to
significant security and sensitive information, which made him a target for MBS. MBN is a target
of MBS for similar reasons. Mr. Black was aware of the Interpol Red Notice issued in relation to
Dr. Saad and sent a letter to Interpol in support of its removal.

[69] Like Mr. Mallat, Mr. Black opines that PIF would not make significant decisions without
H=Nuh `cdlaZY\Z VcY i]Vi H=N a^`Zan ]VY Y^gZXi ^ckdakZbZci ^c i]Z XdbbZcXZbZci d[ i]^h
action.

The Position of the Plaintiffs

[70] O]Z Zk^YZcXZ d[ i]Z KaV^ci^[[h XdbZh eg^bVg^an [gdb Hg, <WYjaVo^o C, <a AV]VY (rHg,
AV]VYs) VcY Hg, <WYjaVoiz Alnowaiser. Hg, AV]VY ^h Vc ZmeZgi gZiV^cZY Wn i]Z KaV^ci^[[hu XdjchZa
for the ex-parte bdi^dc VcY l]d YZa^kZgZY Vc ZmeZgiuh gZedgi YViZY EVcjVgn /5* 0.0/ VcY Vc
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 112 of 129

                                               Page: 13


V[[^YVk^i ^c gZhedchZ id Hg, HVaaViuh gZedgi, Hg, <WYjaVo^o <acdlV^hZg ^h i]Z >@J d[ OD>, He
provided an affidavit sworn January 18, 2021 for the ex parte hearing and a supplementary
V[[^YVk^i ^c gZhedchZ id i]Z Ed]c GZkZg V[[^YVk^i (dc i]Z >VcVY^Vc >dbeVc^Zhu bdi^dc) VcY ^c
gZhedchZ id ?g, <a EVWg^uh V[[^YVk^i,

[71] The position of the Plaintiffs is that all of the Orders granted on January 22, 2021 should
continue. All material facts and defences were disclosed. The fact remains that there is substantial
evidence of fraud before the court. The political backdrop to this litigation is just that, a part of the
factual matrix but not a basis to set aside the Orders. Dr. Saad has failed to put any real focus on
the merits of the allegations but instead wants the court to focus on a now dated Interpol complaint,
unrelated U.S. litigation and the politically negative aspects of the MBS regime.

[72] The Plaintiffs urge the court to focus on the corporate fraud complaints and to question Dr.
NVVYuh XdbeaV^cih VWdji [ZVg [dg ]^h hV[Zin VcY lZaa-WZ^c\, ?g, NVVYuh [VXijb Xdc[^gbh i]Vi ]Z
currently retains 24/7 private security. Various affidavits from process servers reveal that when
attempting service, the gate at the Bridle Path residence was opened for them and the front door
lVh VchlZgZY, O]Z KaV^ci^[[h Vahd iV`Z ^hhjZ l^i] ?g, NVVYuh ^ch^hiZcXZ i]Vi ]^h ]dbZ Vi the Bridle
Path is registered to a corporation in order to disguise his home address when bank records
obtained from TD Bank, Scotiabank and a New York bank clearly show the Bridle Path address
Vh ?g, NVVYuh ]dbZ VYYgZhh,

[73] O]Z KaV^ci^[[hu edh^i^dc ^h i]Vi much of ?g, NVVYuh hjeedgi^c\ Zk^YZcXZ ^h bVYZ je d[
newspaper clippings and unreliable experts. It is not a material non-disclosure to omit the fact that
Dr. Saad is allegedly being persecuted by the current Saudi regime. That is a political issue and
not a material fact related to the fraud claims.

[74] O]Z KaV^ci^[[h jg\Z i]Z Xdjgi id gZ_ZXi Hg, =aVX`uh Zk^YZcXZ Zci^gZan, CZ aVhi ldg`ZY ^c
^ciZaa^\ZcXZ /5 nZVgh V\d Wji VhhjgZY i]Z Xdjgi i]Vi ]Z t`ZZeh je id YViZ,u Hg, =aVX` YdZh cdi hiViZ
what his expertise is, does not provide a copy of any engagement letter, was not given a copy of
the Deloitte report and was not given any factual assumptions. The sources of much of the
information in his affidavit are simply unknown.

[75] >dcigVgn id ?g, NVVYuh edh^i^dc* i]Z court was made aware of both the Interpol Red Notice
and its withdrawal, as well as the U.S. litigation. The Plaintiffs should not be held to a standard
where they are required to engage in a rhetorical discussion of possible defence positions. Further,
the Plaintiffs always made it clear to the court that they do not represent the KSA or MBS. Even
if MBS is the controlling mind of either or both of PIF and TIC, the Plaintiffs query whether this
is legally relevant as they are legitimate businesses in their own right and should not be precluded
from pursuing recovery from frauds perpetrated against them.

[76] O]Z KaV^ci^[[h Vahd jg\Z i]Z Xdjgi id WZ lVgn d[ VXXZei^c\ Hg, HVaaViuh Zk^YZcXZ* l]^X]
i]Zn hjWb^i ^h ^c aVg\Z eVgi Xdbe^aZY [gdb hdjgXZh hjX] Vh i]Z ==>uh website and news articles.
O]Z KaV^ci^[[h Vg\jZ i]Vi Hg, HVaaViuh de^c^dc ^h V eda^i^XVa e^ZXZ YgZhhZY je Vh V aZ\Va de^c^dc,
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 113 of 129

                                             Page: 14


[77] The Plaintiffs remind the court that Dr. Saad continues to avoid dealing with the allegations
against him head-on. Apart from the fact that he has not filed an affidavit, unreasonable restraints
lZgZ eaVXZY dc i]Z KaV^ci^[[hu XdjchZa l]Zc ViiZbei^c\ id ZmVb^cZ ?g, NVVY dc l]Vi i]Z KaV^ci^[[h
YZhXg^WZ Vh r\ZcZg^Xs YZXaVgVi^dch d[ VhhZih l]^X] [V^a id egdk^YZ i]Z YZiV^a Zck^h^dcZY by the
Mareva Order.

[78] ?g, NVVYuh hjeeaZbZciVgn YZXaVgVi^dc d[ VhhZih lVh YZa^kZgZY V bZgZ 1. b^cjiZh WZ[dgZ ]^h
examination was set to begin. The main admission received during the examination was that Dr.
Saad has gifted hundreds of millions of dollars in assets, bank accounts and shares to his son
Mohammed Al Jabri. Where those assets are is not known. Dr. Saad admitted that he began
transferring assets to Mohammed Al Jabri in 2017 and that, but for the Mareva Order, he would
have continued to transfer assets to his son. Without the continuation of the Mareva Order, the
Plaintiffs argue there is a real risk of further dissipation of assets by Dr. Saad.

[79] Dr. Saad refused to answer any questions about what assets had been transferred to
Mohammed Al Jabri (or Vcn d[ ?g, NVVYuh di]Zg X]^aYgZc) dg i]Z X^gXjbhiVcXZh d[ i]dhZ igVch[Zgh*
and would only answer questions related to the assets he owned as of the date he received the
Mareva Order.

[80] As the court was told during the ex-parte hearing, Mohammed Al Jabri was named by his
father as a 50% nominee shareholder of the Plaintiff companies Enma Al Ared and New Dawn
Contracting while he was a student. He received 1% of the annual net profits from those companies
despite having no actual interest in them. Mohammed El Jabri received $3,680,000 USD by way
of those profits. It is not known if he retained those profits or paid them to his father.

[81] Mohammed Al Jabri also manages one of Dr. SaaYuh U.S. corporations which owns five
luxury condominiums in Boston, Massachusetts. It is alleged that that corporation also received
b^hVeegdeg^ViZY [jcYh, O]Z ?Zad^iiZ gZedgi* gZ[ZggZY id ZmiZch^kZan ^c i]^h >djgiuh EVcjVgn 05* 0.0/
Reasons, shows transfers from Dr. Saad to Mohammed Al Jabri of $4.8M USD. He has received
ediZci^Vaan Vcdi]Zg $26.H PN? Wn lVn d[ i]Z YZZY d[ \^[i gZkZVaZY Vi ?g, NVVYuh ZmVb^cVi^dc,
Mohammed Al Jabri may be liable for breach of fiduciary duty, conspiracy, fraud and other related
claims if his father has transferred large amounts of misappropriated funds to him as part of the
fraudulent scheme.

[82] The Plaintiffs seek an Order that the Mareva Order apply to Mohammed Al Jabri on the
basis that the Mareva Order specifically includes assets owned by Dr. Saad but which may not be
in his name. Mohammed Al Jabri submits this court has no jurisdiction to make Orders against
him as he does not live in Canada, has no connection to Ontario and has not attorned to the
jurisdiction.

[83] The Plaintiffs seek to continue the current Orders but cannot enforce them outside of
Canada without letters of request to the relevant judicial authorities in other jurisdictions. The
Plaintiffs have provided drafts of those letters of request for consideration by the court.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 114 of 129

                                              Page: 15


       1. The Evidence of Mr. Fahad

[84] Hg, AV]VY* i]Z KaV^ci^[[hu aZ\Va ZmeZgi Y^Y cdi V\gZZ l^i] Hg, HVaaViuh gZedgi, NeZX^[^XVaan*
]Z XdbbZciZY dc Hg, HVaaViuh de^c^dc Vh id i]Z higjXijgZ VcY Xdcigda d[ OD> VcY KDA, Hg, AV]VYuh
evidence was that TIC is the sole shareholder of each of the Group Companies. TIC is governed
by its own board of directors and is the sole shareholder of PIF. Each has a separate legal
personality.

[85] PIF has had a separate legal personality since April 2019 when a Royal Decree removed it
from the control of the Ministry of Finance and granted it independence. PIF is free to invest and
dispose of assets both within and outside the KSA and to enter into contracts in its own name. The
>]V^g d[ KDAuh =dVgY d[ ?^gZXidgh ^h H=N Wji i]Z >]V^g ]as no authority and no casting vote. The
=dVgY d[ ?^gZXidgh d[ KDA ]Vh Vji]dg^in id bVcV\Z KDAuh V[[V^gh l^i]dji VeegdkVa [gdb i]Z
government.

[86] Mr. Fahad disagrees with Mr. Mallat on the authority of CEDA with respect to PIF.
According to Mr. Fahad, CEDA has no authority to issue any decisions except in the form of
recommendations to the full Council of Ministers. All such recommendations are subject to the
F^c\uh VeegdkVa, R]^aZ ^i ^h igjZ i]Vi H=N X]V^gh >@?< VcY KDA ]Z ]Vh cd Vji]dg^in id ^bedhZ
decisions on those entities. In summary, CEDA does not exert control of PIF or the companies it
dlch, Hg, HVaaViuh XdcigVgn XdcXajh^dc ^c i]^h gZ\VgY ^h cdi hjeedgiZY Wn i]Z gZaZkVci aVl ^c i]Z
KSA.

Legal Analysis on the Set Aside Motions Brought by Dr. Saad

The Governing Legal Principles

[87] The law is clear that a party who seeks extraordinary relief in the form of an ex parte
injunction (including a Norwich Order) must make full and frank disclosure. The reason for this is
clear. The judge hearing the ex parte motion must have all of the factual and legal contentions
which would be advanced by the opposing party available or an injustice is likely to be done to the
absent party.

[88] As Sharpe J. (as he then was) set out in United States v. Friedland, [1996] O.J. No. 4399
(Gen. Div.), at para. 27 [Friedland]:

       pi]Z aVl ^bedhZh Vc ZmXZei^dcVa Yjin dc i]Z eVgin l]d hZZ`h ex parte relief. That
       party is not entitled to present only its side of the case in the best possible light, as
       it would if the other side were present. Rather, it is incumbent on the moving party
       to make a balanced presentation of the facts in law. The moving party must state
       its own case fairly and must inform the court of any points of fact or law known to
       it which favour the other side. The duty of full and frank disclosure is required to
       mitigate the obvious risk of injustice inherent in any situation where a Judge is
       asked to grant an order without hearing from the other side.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 115 of 129

                                             Page: 16


[89] However, the duty of full and frank disclosure cannot be interpreted in a forced or stilted
manner. In addressing the manner of interpreting the test, Sharpe J. went on in Friedland to say:

       The duty of full and frank disclosure is, however, not to be imposed in a formal or
       bZX]Vc^XVa bVccZgp < eaV^ci^[[ h]djaY cdi WZ YZeg^kZd of a remedy because there
       are mere imperfections in the affidavit or because inconsequential facts have not
       been disclosed. There must be some latitude and the defects complained of must be
       relevant and material to the discretion to be exercised by the court.

[90] It is also a well-formed part of the law in this area that Dr. Saad and the Canadian
Companies are not required to show that the outcome of the ex parte motion would have been
different if the additional material had been disclosed: see Bennett Estate v. Iran, 2013 ONSC
6832, 368 D.L.R. (4th) 500 [Bennett Estate]. In Bennett Estate, at para. 18, citing Euro United
Corp. (Interim Receiver of) v. Rehani, [2003] O.J. No. 2426 (S.C.), at para. 11, set out the duties
of a moving party on an ex parte motion:

       (i)     Material facts are those of which the court must be made aware in arriving at a
               decision, non-Y^hXadhjgZ d[ l]^X] bVn ]VkZ V[[ZXiZY i]Z Xdjgiuh VeegdVX] id i]Z
               motion, made the decision doubtful, or affected the outcome of the motion;

       (ii)    This duty of a balanced presentation of facts and law extends not only to absent
               parties, but also to those who may be affected by the order;

       (iii)   In making full and frank disclosure of the relevant facts, the plaintiff must include
               facts which may explain the defendant's position, if known to the plaintiff. The onus
               on the plaintiff to make full and complete disclosure is not discharged by disclosing
               only what is the most limited basis of information that may be relevant. Full
               disclosure may and often will require a plaintiff to advise the court of matters of
               both fact and of law which form the position of the other side;

       (iv)    It is insufficient for a plaintiff to simply append a document as an exhibit without
               highlighting in the body of the affidavit itself any important clauses or portions of
               the exhibits;

       (v)     The test of materiality is an objective one. In the United States of America v.
               Friedland the court quoted the following passage from the English text,
               Gee, Mareva Injunctions and Anton Piller Relief (3d Edition 1995 at p. 97):

                      ... The duty extends to placing before the court all matters which are relevant
                      to the court's assessment of the application, and it is no answer to a
                      complaint of non-disclosure that if the relevant matters had been placed
                      before the court, the decision would have been the same. The test as to
                      materiality is an objective one, and it is not for the applicant or his advisers
                      to decide the question; hence it is no excuse for the applicant subsequently
                      to say that he was genuinely unaware, or did not believe, that the facts were
                      relevant or important. All matters which are relevant to the 'weighing
       Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 116 of 129

                                              Page: 17


                       operation' that the court has to make in deciding whether or not to grant the
                       order must be disclosed.

        (vi)   If a finding is made of material misrepresentation or material non-disclosure the
               court is not stripped of all of its discretion but, generally speaking, the ex
               parte order will be set aside.

Analysis

[91] This court must determine whether, in applying the above principles, the Plaintiffs fairly
presented their case. The fact that they alluded to the U.S. litigation and the Interpol Red Notice is
not enough according Dr. Saad. The Plaintiffs were obliged to highlight that information and
present a balanced case. While I find that the Plaintiffs did not make extensive reference to some
of the documents and areas of complaints referred to by Dr. Saad, the deficiencies are either
immaterial or not sufficient to have breached the requirement of full and frank disclosure.

[92]    <YYgZhh^c\ ?g, NVVYuh XdbeaV^cih ^c ijgc* D gZ[ZgZcXZ i]Z [daadl^c\,

        1. Alleged Mischaracterization of the Group Companies

[93] Dr. Saad complains that the Plaintiffs have mischaracterized the purpose of the Group
Companies. They were not established to further counterterrorism activities. They were intended
to engage in actual commercial activity as a cover for counterterrorism. This is why the Group
Companies were not owned by the KSA and why funds for the companies were paid to MBN
personally who then paid i]Z Bgdje >dbeVc^Zh, O]ZgZ lVh YZa^WZgViZ rbjg`^cZhhs ^c i]Z [^cVcX^Va
VggVc\ZbZcih d[ i]Z Bgdje >dbeVc^Zh id ZchjgZ XdcXZVabZci d[ i]Z MdnVa AVb^anuh ^ckdakZbZci,

[94] For example, the use of nominee shareholders was necessary as Saudi government officials
could not hold roles in the Group Companies without revealing the involvement of the Royal
Family. The top-secret nature of the operations of the Group Companies explained the poor record
keeping practices and the accounting irregularities. The court was not directed to these important
facts as the Plaintiffs failed to highlight that Dr. Saad was not involved in the Group Companies
in a commercial context.

[95] The problem with this position is the evidence provided by the Plaintiffs that some $194M
USD was transferred to Dr. Saad after he left the government in September 2015. Table 5.0 in the
?Zad^iiZ gZedgi YViZY EVcjVgn /6* 0.0/ (eV\Z 0/) XaZVgan igVXZh dcan /6.H NVjY^ M^nVa (rN<Ms)
to Dr. Saad while he was working for the Saudi government.

[96] At page 109 of the ?Zad^iiZ gZedgi* igVX^c\ d[ ?g, NVVYuh VXXdjci hiViZbZcih Vahd h]dlZY
that he received over 114,000,000 SAR directly from MBN between March and May 2017q
almost two years after he had left the Saudi government and while living in Turkey.

[97] I agree with the PaV^ci^[[hu hjWb^hh^dc i]Vi Vcn Vg\jbZci gZaViZY id bjg`^cZhh dg eddg
record keeping on the part of Dr. Saad is hard to reconcile when a large part of the traced funds
were removed after Dr. Saad was asked to leave his position in the KSA government.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 117 of 129

                                              Page: 18


[98] I also agree with the Plaintiffs that the affidavits of Dr. Al Jabri do not adequately explain
any of the alleged fraudulent activities. While not required to respond to the merits of the case, Dr.
NVVY (i]gdj\] ]^h hdcuh V[[^YVk^i) ]Vh bZgZan \adhhZY dkZg i]Z ?eloitte report. Without an affidavit
from Dr. Saad, the Plaintiffs were left without a means to fully explore the issues raised by his
counsel.

[99] Ajgi]Zg* VcY XdcigVgn id ?g, NVVYuh VhhZgi^dch* i]Z Xdjgi lVh bVYZ VlVgZ d[ i]Z [VXi i]Vi
the Group Companies were established pursuant to a Royal Instruction and that funds were
allocated to them by the KSA Ministry of the Interior for counterterrorism activities. This is clearly
hZi dji ^c i]Z KaV^ci^[[hu [VXijb l]^X] lVh WZ[dgZ i]Z Xdjgi dc i]Z ex parte motion.

[100] While nominee shareholders may have been necessary to ensure that the Group Companies
lZgZ Y^hiVcXZY [gdb i]Z FN< \dkZgcbZci* ^i gZbV^ch V fjZhi^dc Vh id l]n ?g, NVVYuh hedjhZ*
children, relatives and friends were named as such nominee shareholders, especially where the
nominee shareholders received profits from the Group Companies without performing any services
for them.

[101] Finally, with respect to the murkiness and poor recording keeping as an explanation for the
secrecy required for the counterterrorism activities, there is a limit to such disorder when dealing
with the large amounts of money that flowed through the Group Companies. For example,
payments made to Dr. Saad, his family and friends from Sakab, totalling over $848M USD, were
accounted for by handwritten notes or undated and unsigned Excel tables without explanations for
i]Z eVnbZcih, rMZlVgYhs [dg WdVgY bZbWZgh d[ <ae]V NiVg* Security Control Company and
Technology Control Company (rO>>s) were recorded in handwritten notes, and profits were paid
oji WVhZY dc rkVajVi^dchs l]^X] VeeZVgZY id WZVg cd gZaVi^dch]^e id gZVa^in dg WVhZY dc i]Z
XdbeVcnuh VXijVa cZi egd[^i, O]ZhZ VgZ dcan hdbZ d[ i]Z ZmVbeaZh, HVcn bdgZ VeeZVg ^c i]Z
Deloitte report. Poor record keeping might have been a way of covering up counterterrorism
expenditures while MBN and Dr. Saad were working in the government, but this cannot explain
i]Z aVg\Z Vbdjcih eV^Y dji id i]Zb VcY ?g, NVVYuh [Vb^an VcY [g^ZcYh V[iZg i]Zn aZ[i,

       2. Failure to Disclose the Expropriation of the Group Companies by PIF

[102] Dr. Saad highlights that the Plaintiffs allege that MBN was a co-conspirator and even that
Dr. Saad was acting on his direction, yet they have not named MBN as a defendant nor sought to
[gZZoZ ]^h WVc` VXXdjcih, <cY [jgi]Zg* i]Vi i]Z rigVch[Zgs d[ i]Z Bgdje >dbeVc^Zh [gdb H=Iuh
control to PIF is simply glossed over by the Plaintiffs and the involvement of the SACC in that
expropriation is not mentioned. Dr. Saad submits that if there was a fraud, which he denies, the
victim of the fraud is the KSA, not the Plaintiffs.

[103] The involvement of MBS with respect to the change of control of the Group Companies
has been overstated in terms of a defence which ought to have been highlighted by the Plaintiffs
in the context of this motion for following reasons:

           a. The Zk^YZcXZ d[ Hg, AV]VY* i]Z KaV^ci^[[hu aZ\Va ZmeZgi* Xdc[^gbh i]Z g^\]i d[ i]Z
              Plaintiff companies to bring this action, if they allege that they have suffered
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 118 of 129

                                              Page: 19


               damages. The companies allege that they have been defrauded. Neither MBS nor
               PIF is making such an allegation.

           b. Mr. Black opines that he does not have direct knowledge of the workings of the PIF
              but states he is aware that the PIF is controlled by CEDA which is led by MBS. He
              then, remarkably, concludes that it would be unlikely that the PIF would make
              significant dZX^h^dch l^i]dji H=Nuh `cdlaZY\Z, CZ Vahd ^h VWaZ id XdcXajYZ
              (without reference to any materials or expertise) that this action could not have been
              XdbbZcXZY l^i]dji H=Nuh ^ckdakZbZci, D XVccdi \^kZ h^\c^[^XVci lZ^\]i id Hg,
              =aVX`uh Zk^YZcXZ, CZ Y^Y cdi erovide a statement setting out his actual expertise or
              egdk^YZ V egdeZg ZmeZgiuh gZedgi, CZ ]Vh cdi WZZc ldg`^c\ Vi i]Z >D< h^cXZ 0..2
              and claims to have gained his knowledge about the contemporary internal workings
              of the Saudi government by simply keeping up with the news. I agree with the
              Plaintiffs that these facts, and the fact that Mr. Black was apparently not given a
              copy of the Deloitte report, seriously detract from any weight this court should give
              his evidence.

           c. Mg, <acdlV^hZguh V[[^YVk^i d[ EVcjVry 18, 2021 clearly sets out that the Group
              Companies have been operated by a holding company (TIC) since February 2018
              and that he is the CEO of TIC. It was never hidden from the court that TIC was
              owned by PIF. Whether PIF is a sovereign wealth fund (as the Plaintiffs contend)
              or an entity controlled at the whim of MBS remains in issue. That, however, does
              not derogate from the right of the Group Companies to bring an action in their own
              right.

           d. The Plaintiffs have always made it clear to the court they do not represent either
              the KSA or MBS.

       3. The Alleged Failure to State Alternative Positions Advanced by Dr. Saad in the U.S.
          Litigation

[104] Dr. Saad complains that there was minimal reference to his Complaint in the U.S. litigation.
His Complaint sets out alternative positions on many issues which should have fairly been put
before the court on the ex parte motion.

[105] First, it should be made clear that the U.S. Complaint was adverted to at the ex parte
hearing, as well as allegations that Dr. Saad had been the subject of political persecution, that there
had been an attempt on his life, and that his children Sarah and Omar were detained in the KSA.

[106] With respect to why Dr. Saad left the KSA, he submits that his U.S. Complaint states he
fled the KSA for his own safety, while this court accepted the information given by the Plaintiffs
at the ex parte hearing that he fled the KSA to avoid investigation. Both statements are true. The
texts from MBS produced at the ex parte hearing make it clear that if Dr. Saad had returned to the
KSA when he was in Turkey, he would certainly have become the subject of investigation by MBS
and his government.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 119 of 129

                                              Page: 20


[107] Dr. Saad complains that the Plaintiffs told the court that the Bridle Path property was not
put in his name for nefarious reasons and failed to highlight the reasons behind the title holding as
hZi dji ^c ]^h P,N, >dbeaV^ci, O]Z Xdjgi ]VY VXXZeiZY i]Z KaV^ci^[[hu ^c[dgbVi^dc Vh hZi dji ^c i]Z
January 27, 2021 reasons.

[108] A^ghi* i]Z KaV^ci^[[hu [VXijb* l]^X] lVh WZ[dgZ i]Z Xdjgi dc EVcjVgn 22, 2021, simply recites
that the Bridle Path property was purchased by a numbered company for cash. The January 27,
2021 Reasons recite the same facts and go on to find that there were proper grounds for granting
a CPL due to an inference that the property was purchased with misappropriated funds. That is
different from finding that Dr. Saad held title by way of a numbered company for nefarious
reasons.

[109] Dr. Saad submits that the Plaintiffs alleged that Dr. Saad obtained Maltese citizenship in
order to hide assets and possibly relocate, if needed. He does not hide this fact in the U.S.
Complaint and provides an explanation that he obtained this citizenship for him and his family due
to arbitrary travel restrictions put on him and his family by the KSA.

[110] Dr. Saad is correct that the court was not provided with this alternate explanation for
Maltese citizenship at the ex parte motion. Dr. Saad is also correct that this fact was presented by
the Plaintiffs in such a way as to infer that Dr. Saad was a flight risk and easily able to move assets
to another country. With respect to his ability to move assets, Dr. Saad already has real property
and investments all over the world. The fact is he could have moved assets anywhere (not just
Malta) at any time. With respect to the possibility of relocation, it is true that a reference to the
U.S. Complaint explanation likely should have been made.

[111] However, as per Friedland, the test of materiality cannot be applied mechanically. There
was a massive amount of information presented to the court on January 22, 2021, over most of a
day. The real reasons for Dr. Saad obtaining Maltese citizenship are not sufficiently material to
reach the threshold of a breach of the duty of full and frank disclosure. In any event, Dr. Saad
remains in Canada and has lived here for almost four years. He could have relocated to Malta at
any time during the four years but did not.

       4. CNK 0RRKMKJ 5GORZWK YU 3OXIRUXK 8TYKWVUR`X 3KIOXOUT YNGY YNK 2UWWZVYOUT 2NGWMKX
          were Politically Motivated

[112] Dr. NVVY ^ch^hih i]Vi i]Z Xdjgiuh ViiZci^dc h]djaY ]VkZ WZZc YgVlc id i]gZZ i]^c\h ^c gZaVi^dc
id i]Z >>Auh YZX^h^dc id gZbdkZ i]Z MZY Idi^XZ8

           a. That the charges against Dr. Saad in the CCF decision are strikingly similar to the
              allegations made by the Plaintiffs in this case,

           b. That the CCF accepted that Dr. Saad was of political interest to MBS, and

           c. That the charges against Dr. Saad were politically motivated.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 120 of 129

                                              Page: 21


[113] While the CCF decision was contained in the KaV^ci^[[hu Motion Record on January 22,
2021, it was at page 6777 and not drawn to the attention of the court. Dr. Saad submits it was
imperative for the court to be advised that the prosecution was overseen by the SACC and part of
H=Nuh higViZ\n id iVg\Zi Vaa eda^i^XVa g^kVah,

[114] It is quite true that there is no reference at all to the Interpol decision in the Reasons dated
January 27, 2021. While it was mentioned at the ex parte hearing, it was a passing reference in the
context of a significant amount of other material. In the end, however, this court fails to see the
significance of the CCF decision with respect to the issues on this motion.

[115] Reports of the political persecution of Dr. Saad were referred to in both the materials and
oral submissions at the ex parte motion. The palace coup in 2017 and subsequent actions of MBS
have been widely reported in the press. However, this is a case about an alleged fraud perpetrated
by Dr. Saad while he was working in the KSA up to 2015 (and an allegation of funds continuing
to be funnelled to him and others until 2017). The Interpol decision related to criminal charges
being pursued against Dr. Saad by the KSA. Further, the CCF did not deal with any evidence but
mentions in passing a reference to there being serious evidence of fraud (paras 60). The conclusion
of the CCF decision is related to the politics behind the Interpol Red Notice, an issue which assists
Dr. Saad.

[116] I agree with the Plaintiffs with respect to the Interpol matter. The court was advised at the
ex parte hearing of the Interpol complaint and the fact that the CCF removed it. The court was
made aware, in general, of the political landscape ^c i]Z FN< VcY ?g, NVVYuh igZVibZci Wn H=N,
While the reasons for the removal were not highlighted to the court, I do not find that to be
objectively material with respect to the test for full and frank disclosure.

       5. CNK 0RRKMKJ 5GORZWK YU 3OXIRUXK <1B`X 2UTtrol of this Litigation

[117] Dr. NVVYuh main complaint is that the case was presented to the court on January 22, 2021
as a commercial dispute when in fact the PIF (which owns TIC and indirectly the Group
>dbeVc^Zh) ^h X]V^gZY VcY XdcigdaaZY Wn H=N, H=Nuh ejghjit of Dr. Saad continues with a highly
ejWa^X^oZY bdi^dc ^c i]Z P,N, ^c l]^X] ]Z ^h ViiZbei^c\ id Y^hb^hh ?g, NVVYuh >dbeaV^ci, =di] d[
?g, NVVYuh ZmeZgih XdcXajYZ i]Vi ^i ^h ^cXdcXZ^kVWaZ i]Vi H=N ^h cdi WZ]^cY i]^h aVlhj^i,

[118] Hg, HVaaViuh XdcXajh^dc i]Vi H=N gjch i]Z YV^an V[[V^gh d[ i]Z FN<* \^kZc i]Z F^c\uh eddg
]ZVai]* i]Z bdkZbZci d[ KDA ^cid H=Nuh Y^gZXi Xdcigda VcY H=Nuh ZmZgX^hZ d[ eda^i^XVa Xdcigda d[
his enemies via the SACC, was critical evidence that should have been placed before the court in
the course of the ex parte proceeding.

[119] Dr. Saad submits that the evidence of his experts is unchallenged and must stand. However,
I have already rejected the evidence of Mr. Black as set out above. With respect to Mr. Mallat, he
is clearly not objective about the KSA or MBS. He supports his opinions with excerpts from the
BBC and The New York Times. ?Zhe^iZ ]^h hdjgXZh* Hg, HVaaViuh XdcXajh^dch VWdji H=Nuh
involvement in the PIF and his overall control of the KSA government may well be true. But even
if they are, what is the consequence in the context of this motion?
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 121 of 129

                                              Page: 22


[120] The answer lies, in part, with the decision of Penny, J. in Petrochemical Commercial
Company International Ltd. v. Nexus Management Group SDN BHD, 2019 ONSC 1142. In that
case, the court issued an ex parte Mareva Order over the holdings of the corporate Respondents.
On the return motion, the Canadian Respondents attempted to set aside the Order on two grounds,
one of which was the non-disclosure of material facts at the Mareva hearing.

[121] That case also involved an alleged fraud. The Respondents complained that the true nature
of the Applicant company had not been disclosed: the company was actually controlled by the
government of Iran or a clandestine branch of the government which facilitates international
terrorist operations and was on a U.S. sanctions list. The Respondents argued this serious non-
disclosure was sufficient to set aside the Mareva Order.

[122] The court disagreed. It held, at para. 17, that:

       Even if PCCI was owned or controlled, or acted for or on behalf of, the Iranian
       government, I would not regard this, standing alone, as the omission of a relevant
       [VXipAjgi]Zg* \dkZgcbZci dlcZY Zci^i^Zh VgZ Vh ZmedhZY id [gVjYjaZci VXi^k^in Vh
       non-government entities and, absent other factors, are equally entitled to the
       protection of the civil law in the face of such activities.

[123] In this case, neither party disputes that the Group Companies engage in legitimate business
activities (even if a cover for other activities). As Mr. Fahad has stated, they have a right under the
civil law to pursue their claims against Dr. Saad. Whether the Group Companies are controlled by
MBS does not affect that right as per the Petrochemical decision above.

Summary

[124] In summary, I find that Dr. Saad has not proven any non-disclosure that is objectively and
sufficiently material to displace the current Mareva and Norwich Orders as they relate to him.

THE SET ASIDE MOTION OF THE CANADIAN COMPANIES

Background

The Canadian Companies

[125] The Defendant Canadian Companies (CGI, Gryphon and Infosec, referred to in this section
Vh ri]Z >VcVY^Vc >dbeVc^Zhs) hZZ` id hZi Vh^YZ i]Z Norwich Order and the Receivership Order
granted on January 22, 2021 and continued on February 1 and 19, 2021, as wela Vh CV^cZn E,uh
Norwich Order granted in December 2020.

[126] Mr. John Lever (rHg, GZkZgs) egdk^YZY Zk^YZcXZ dc WZ]Va[ d[ i]Z >VcVY^Vc >dbeVc^Zh,
He has been the COO of CGI and Gryphon since 2017 and is familiar with the operations of the
Canadian Companies.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 122 of 129

                                            Page: 23


[127] CGD lVh [djcYZY ^c /775 Wn IV\n HdjhiV[V (rHg, HdjhiV[Vs), Di ^h ]ZVYfjVgiZgZY ^c
Toronto. CGI acquires companies in the cybersecurity market, helps them grow and then sells
them. Mr. Moustafa is the CEO and majority shareholder of CGI.

[128] Infosec was founded in 2009 by Mr. Moustafa. It provides its clients with support and
management of their secure communications systems. Gryphon was founded in 2014 and has an
office in Toronto. Gryphon provides hardware for cybersecurity issues in tandem with Infosec.

[129] Mr. LekZguh Zk^YZcXZ ^h i]Vi i]Z >dbeVc^Zh rdeZgViZ ^c bVg`Zih i]Vi ^ckdakZ ]^\]an
confidential and sensitive information concerning cybersecurity solutions and security risks for
Xa^Zcih cVi^dcVaan VcY VgdjcY i]Z ldgaY,s O]Z >dbeVc^Zh ]VkZ kVg^djh hjWh^Y^Vg^Zh which are also
affected by the relevant Orders.

[130] In 2007, the Companies identified international opportunities, including in the Middle East
and Saudi Arabia, for cybersecurity technology. According to Mr. Lever, in 2012 Infosec and TCC
entered into an agreZbZci id egZhZci V W^Y id i]Z FN< H^c^hign d[ i]Z DciZg^dg (rHJDs) [dg l]Vi
became to be known as the Atlas project. That project was intended to result in the building of a
countrywide infrastructure for wireless, voice and radio encrypted transmission. An initial
payment of $300,000 USD was required to be paid to Infosec.

[131] As work continued through 2015, Infosec issued invoices to TCC and was paid. In 2016
O>> hideeZY eVn^c\ Dc[dhZXuh ^ckd^XZh, =n <j\jhi 0./5* Dc[dhZX lVh dlZY $1,6H PN? [dg
invoices rendered and completed work. Infosec commenced a claim in this court which was settled
^c AZWgjVgn 0./6, Dc[dhZXuh XaV^b lVh Y^hXdci^cjZY,

[132] In December 2015, Gryphon entered into an agreement with the Plaintiff company Saudi
H<FN<= CdaY^c\ >d, (rH<FN<=s) id egZeare a bid to the KSA MOI to provide secure mobile
communication infrastructure. Gryphon received funds from MAKSAB for the infrastructure
provided pursuant to their agreement.

[133] In 2016, Gryphon entered into a contract with the Plaintiff company Sky Prime Investment
>dbeVcn (rN`n Kg^bZs) id egdk^YZ XZgiV^c hZXjgZ bdW^aZ Xdbbjc^XVi^dch hdaji^dch VcY ^c 0./5*
Gryphon also entered into an agreement with the Plaintiff company Tawari Information
Technology Company for certain products and services. Gryphon rendered invoices and was paid
for its services.

[134] Certain subsidiaries of the Companies also entered into agreements with TCC and received
payments for their services.

QFive

[135] According to Mr. Lever, in August 2013, QFive invested $8M USD into CGI in exchange
for 400,000 shares and a 29% ownership stake. On July 20, 2020, 2767143 Ontario Inc., a company
l]daan dlcZY VcY XdcigdaaZY Wn Hg, HdjhiV[V* ejgX]VhZY LA^kZuh h]VgZh ^c >BD [dg $6H PN?,
Therefore, QFive no longer owns any shares in CGI or any of the Canadian Companies and their
subsidiaries.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 123 of 129

                                              Page: 24


[136] In 2017, Dr. Saad, through one of his companies, loaned funds to Gryphon based on what
he saw was good development potential for Gryphon in the KSA. Mohammed Al Jabri was
appointed as Director of Gryphon and Dr. Saad was employed as their Executive Vice-President
of Infosec. Infosec assisted Dr. Saad with his Visa request to Canada under the temporary foreign
worker program. Mohammed Al Jabri resigned as a Director of Gryphon in November 2019 and
the loan to Gryphon is now held by Golden Valley Management Ltd.

CNK ?RGOTYOLLX` 8TIUWWKIY 0RRKMGYOUTX GTJ 2UTLOJKTYOGROY^ 8XXZKX

[137] Mr. Lever deposed that Mr. Alnowaiser, on behalf of the Plaintiffs, is incorrect in his
affidavit when he states that there was no legitimate reason [dg eVnbZcih bVYZ id rXdgedgVi^dch d[
^ciZgZhi,s O]Z >dbeVc^Zh ]VY aZ\^i^bViZ XdcigVXih l^i] i]Z FN< [dg l]^X] i]Zn lZgZ eV^Y, Hg,
Lever was surprised that Mr. Alnowaiser was not aware of this or the fact that Infosec sued TCC
when he was the General Manager of the Plaintiff companies, which included TCC.

[138] O]Z VaaZ\Vi^dc i]Vi ?g, NVVY ^h rWZ]^cYs i]Z >dbeVc^Zh ^h Vahd [VahZ, <h hiViZY VWdkZ* i]Z
Companies were all founded by Mr. Moustafa and have never been controlled in any way by Dr.
Saad.

[139] The Canadian Companies and their subsidiaries work for large enterprises, including state
governments. Such clients require robust cybersecurity systems to defend against debilitating
attacks on essential services. The disclosure of the names of individuals who do work for the
Companies and have valuable information could pose an unacceptable security and reputational
risk to their government clients. The clients must be able to be assured that their highly confidential
information is kept secure.

[140] The banking records from Canadian and Swiss banks, which are required to be disclosed
pursuant to the Norwich Order dated January 22, 2021, could be used to identify both individuals
and transactions. This will cause national and personal security concerns for the clients of the
Canadian Companies. Further, the disclosure of such information risks reputational damage and
competitive business concerns for the Companies.

The Positions of the Parties

The Canadian Companies

[141] The Canadian Companies seek to set aside the Norwich and Receivership Orders as well
as the Norwich Order granted by Hainey J. on December 18, 2020. Dr. Saad also seeks to set aside
the Receivership Order on the grounds that the relevant shares are no longer held by QFive.

[142] As will be detailed below, the Canadian Companies make two main arguments. The first
is that the disclosure of the significant material covered by the Norwich Order creates significant
security and competitive business concerns.

[143] Second, the Plaintiffs did not fairly disclose all relevant information to the court as they
were required to do. Specifically, it is inconceivable that Mr. Alnowaiser, as the CEO of TIC,
could not have been aware of legitimate, contract-based payments to the Canadian Companies.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 124 of 129

                                             Page: 25


Claiming that there was no legitimate reason for such payments is simply disingenuous. This
information should have been disclosed to both Hainey J. and Gilmore J. for their consideration in
relation to the Norwich Order.

[144] It is only in his reply affidavit that Mr. Alnowaiser sets out that he spoke to the current
CEO of TCC and learned about the litigation between TCC and Infosec, invoices from subsidiaries
d[ i]Z >VcVY^Vc >dbeVc^Zh VcY ^ckd^XZh [gdb Bgne]dc id N`n Kg^bZ, ?g, NVVYuh edh^i^dc is that
Mr. Alnowaiser was not in a position to swear, as he did in his affidavit of January 18, 2021, at
para 356, that he had made full disclosure when he had failed to make simple enquiries about
transactions between the Canadian Companies and TCC. The non-disclosure is material and
significant. The Norwich Order should be set aside, and the documents disclosed to date returned.

[145] <h lZaa* i]Z >VcVY^Vc >dbeVc^Zh hZZ` V hZVa^c\ JgYZg VcY V Xdc[^YZci^Va^in dg >djchZahu
Eyes Only Order for the material that has already been disclosed (if not set aside) or the material
that will be disclosed if they are not successful in having the relevant Orders set aside.

[146] The Canadian Companies have serious concerns that disclosed bank records contain
sensitive information that could be used to subvert security measures and could affect fair
competition by the disclosure of customer names and pricing to competitors. They contend that
the requirements under the test from Sierra Club of Canada v. Canada (Minister of Finance), 2002
SCC 41, [2002] 2 SCR 522, at para. 53, are met and a sealing order should be granted.

[147] O]Z >VcVY^Vc >dbeVc^Zh hjWb^i i]Vi V >djchZahu @nZh Jcan dg V >dc[^YZci^Va^in JgYZg ^h
also required because the Plaintiffs and the Canadian Companies are competitors. According to
the Plaintiffs, the documents are required for tracing purposes, as such there is no need for the
clients to be involved in that exercise. No evidence was produced with respect to why the Plaintiffs
need to see these documents or how such an Order might impair the solicitor-client relationship.

The Plaintiffs

[148] The Plaintiffs submit that the Canadian Companies mischaracterize themselves as innocent
parties caught in the crossfire of this litigation. In fact, the majority of funds invested in the
Canadian Companies came from either Sakab or through a company owned by Dr. Saad.

[149] The relationship between the Canadian Companies, Sakab and QFive bears closer
examination. 90% of the capitalization of CGI came from the $8M share purchase by QFive with
money from Sakab.

[150] QFive no longer owns the shares in CGI because they were transferred to a numbered
company owned by Mr. Moustafa. The purchase agreement relevant to that transaction shows that
the consideration for the transfer was an interest free unsecured promissory note. That is, no actual
funds were transferred to complete the transaction. Mr. Lever, in cross-examination, advised that
no valuation was done in relation to the transaction. Counsel for the Plaintiffs submits the
Receivership Order should not be set aside as the transfer of the shares from QFive to the numbered
company was a sham without consideration.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 125 of 129

                                             Page: 26


[151] Mr. Moustafa was the CEO of QFive at the time of transfer of shares to the numbered
company. He then resigned. There are no documents in relation to his resignation nor is there an
affidavit from Mr. Moustafa about any of the transactions.

[152] $10M USD was invested in Gryphon by a company controlled by Dr. Saad. There is a
convertible loan agreement related to this transaction dated, February 13, 2017, which is able to
be converted to a 45% interest in Gryphon. The loan is now held by Golden Valley Management
Ltd., a Cayman Islands company. Dr. Al Jabri is on the board of directors of that company. On his
cross-examination Mr. Lever refused to answer questions about the beneficial ownership of
Golden Valley. In summary, 90% of the funds that went into CGI and 100% of the funds that went
into Gryphon came from Sakab.

[153] It should not be ignored, as well, that Dr. Saad was employed by Infosec who in turn helped
him obtain his Canadian residency.

[154] Dc gZhedchZ id ?g, NVVYuh edh^i^dc i]Vi Hg, <acdlV^hZg Y^Y cdi bV`Z [jaa VcY [gVc`
disclosure about payments made by TCC to Infosec, the Plaintiffs submit that the basis for the
Norwich Order against the Canadian Companies was the $8M payment. The Plaintiffs have always
maintained that the Canadian Companies received funds misappropriated from the Plaintiffs.

[155] Finally, Dr. Saad has conflated the required test for a Mareva and a Norwich Orders. The
test for a Norwich Order is less stringent than the test for a Mareva Order.

[156] The Plaintiffs require a continuation of both the Norwich and the Receivership Orders to
fully trace the $8M USD payment. The information which Dr. Saad submits was not disclosed was
neither material nor relevant and should not be used as a basis to set aside the Order.

Analysis

[157] The Canadian Companies seek to set aside the Norwich and Receivership Orders as well
as the Order of Hainey J. from December 2020 on the grounds that the Plaintiffs have failed to
make full and frank disclosure relating to the true commercial relationship between the Plaintiffs
and the Canadian Companies.

[158] The main argument put forward by the Canadian Companies is that there were legitimate
contracts between the companies and the Plaintiffs explaining why certain payments were made
id i]Zb, Ajgi]Zg* i]Z KaV^ci^[[hu bV^c V[[^Vci Y^Y cdi gZ[Zg id i]Z XdcigVXih dg i]Z hZiiaement
agreement between TCC and Infosec at the ex-parte motion.

[159] Counsel on behalf of the Canadian Companies submit that Mr. Alnowaiser could have
bVYZ Zcfj^g^Zh ^cid Wdi] i]Z KaV^ci^[[hu YdXjbZcih VcY i]gdj\] i]Z KaV^ci^[[hu ZbeadnZZh Wji [V^aZY
to do so. Mr. Alnowaiser admitted to his failure to make such enquiries at his cross-examination,
claiming that the approach taken was a specific one in order to avoid tipping off the Defendants
about the investigation.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 126 of 129

                                             Page: 27


[160] The Canadian Companies refer to and rely on the affidavit of Mr. Lever with respect to an
explanation for a legitimate basis for the payments to the companies, the type of work done and
the agreements made in relation to that work and the subsequent payment for the work.

[161] O]ZgZ[dgZ* Hg, <acdlV^hZguh [ailure to make enquiries is fatal and material, as the court
was unable to fairly assess the propriety of the Norwich Orders. As it stands, the Norwich and
Receivership Orders are inappropriately being used to expedite discovery.

[162] Further, the shares of CGI are no longer held by QFive and the Canadian Companies allege
that the Receivership Order is simply being used as a tool to improperly investigate them.

Should the Norwich Order and the Receivership Order Continue to Apply to the Canadian
Companies?

[163] The question this court must ask is whether the Canadian Companies are, as they contend,
innocently caught in the crossfire of litigation that should not involve them or whether there is
some logical and supportable connection to Dr. Saad.

[164] The Deloitte report (page 127, at paragraphs 12.36 and 12.38) clearly traces a payment of
$8M USD from Sakab to QFive which in turn was used to buy the 400,000 shares in CGI. The
$6H PN? eVnbZci lVh i]Z bV_dg^in d[ >BDuh XVe^iVa^oVi^dc, O]ZgZ ^h cd bZci^dc d[ i]^h ^c i]Z
Canad^Vc >dbeVc^Zhu [VXijb, O]dhZ h]VgZh ]VkZ cdl WZZc igVch[ZggZY id V cjbWZgZY XdbeVcn
for a promissory note without interest, without security and without a valuation.

[165] There is also the $10M USD that was invested in Gryphon, allegedly by Dr. Saad. The
convertible loan in relation to that investment is now held by Golden Valley Management Ltd., a
company on which Al Jabri family members sit on the board of directors.

[166] It is clear that the funds traceable to QFive, CGI and Gryphon are now removed from the
Canadian Companies. As the Plaintiffs suggest, this may well be another manner of subverting
b^hVeegdeg^ViZY [jcYh Wn igVch[Zgg^c\ i]Zb id nZi Vcdi]Zg raVnZgs* Wji i]Vi ^h Vc ^hhjZ [dg i]Z
hearing on the merits.

[167] I find that the Companies have legitimate business and security concerns with respect to
the effects of the Norwich and Receivership Orders on their businesses, as they set out in their
factum and as is summarized above.

[168] With respect to their claims of a breach of a duty of full and frank disclosure, I find that
the while the non-disclosure by Mr. Alnowaiser was not material, it changed the factual landscape.
Given the facts as currently known by the court, the Norwich Order and the Receivership Order
are overly broad and must be refashioned.

Miscellaneous Issues

[169] The Plaintiffs seeks an Order that the deemed undertaking rule not apply to any document
obtained from the Norwich Order. This is a broad and far reaching request. I will, however, grant
the alternative relief sought by the Plaintiffs that the deemed undertaking rule should not apply to
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 127 of 129

                                            Page: 28


documents obtained through the Norwich Order to pursue recognition and enforcement
proceedings in other jurisdictions. Without such an Order, it will be impossible for the Norwich
Order to be executed outside of Canada.

[170] With respect id Vcn d[ ?g, NVVYuh >VcVY^Vc VhhZih* D Yd cdi hZZ l]n i]Z YZZbZY jcYZgiV`^c\
rule should not apply as there are no special circumstances with respect to those assets.

ORDERS

[171] Given all of the above, I make the following Order:

           a. The Mareva Order dated January 22, 2021 as it relates to Dr. Saad shall be
              continued until further variation or order of the court.

           b. The Norwich Order and the Receivership Order dated January 22, 2021 and the
              Norwich Order dated December 18, 2020 shall be set aside as against CGI, Gryphon
              and Infosec. Any documents already obtained by the Plaintiffs under the Norwich
              or Receivership Order in relation to GCI, Gryphon and Infosec shall be treated as
              confidential and shall be returned or destroyed as instructed by counsel for CGI,
              Gryphon and Infosec.

           c. The court is prepared to entertain a motion on proper notice to extend the Norwich
              Order to include Golden Valley Management Ltd. and 2767143 Ontario Inc.

           d. The QFive Mareva Order dated January 22, 2021 is maintained as there was no
              request made to the court to set it aside or vary it.

           e. The Norwich Order dated January 22, 2021 shall be amended to include the
              KaV^ci^[[hu g^\]i id igVXZ VcY hZZ` egdYjXi^dc d[ Vcn YdXjbZcih gZaViZY id \^[ih [gdb
              Dr. Saad to his son Mohammed Al Jabri by way of Deed of Gift or any other means.

           f. In the event the Plaintiffs seek the additional Orders against Mohammed Al Jabri
              in their Motion to Vary dated February 16, 2021, a motion on notice with respect
              to whether this court has jurisdiction to make those Orders shall be scheduled by
              i]Z KaV^ci^[[h ^c XdchjaiVi^dc l^i] Hd]VbbZY @a EVWg^uh >VcVY^Vc XdjchZa,

           g. The CPL Order registered against the Bridle Path property shall remain on title.

           h. The letters of request directed to the relevant judicial authorities of the British
              Virgin Islands, the United Kingdom and Guernsey for judicial assistance shall
              issue.

           i. The deemed undertaking rule shall not apply to any documents obtained through
              the Norwich Order in foreign jurisdictions.
      Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 128 of 129

                                             Page: 29


           j. The deemed undertaking rule shall apply to Canadian assets owned by Dr. Saad.
              He may apply for further Orders in relation to those assets if required and the Sierra
              Club test is met.

           k. A Case Conference shall be scheduled to determine next steps in this proceeding.

COSTS

[172] If the parties cannot agree on costs, I will receive written submissions of no more than 10
pages (double spaced) in length, exclusive of any Bill of Costs or Offer to Settle. All case law,
transcript or other references in the submissions must be hyperlinked. Costs submissions are due
on a seven-day turnaround, starting with the Plaintiffs and starting seven days from the release of
this decision. All costs submissions are to be sent electronically to my assistant at
Therese.Navrotski@ontario.ca.




                                                                                     C. Gilmore, J.

Released: March 11, 2021
     Case 1:21-cv-10529-NMG Document 1-1 Filed 03/29/21 Page 129 of 129




                   CITATION: Sakab Saudi Holding Company v. Al Jabri, 2021 ONSC 1772
                                           COURT FILE NO.: CV-21-00655418-00CL
                                                                     DATE: 20210311


                                                       ONTARIO

                                           SUPERIOR COURT OF JUSTICE

                                   BETWEEN:

                                   SAKAB SAUDI HOLDING COMPANY, ALPHA STAR
                                   AVIATION SERVICES COMPANY, ENMA AL ARED
                                   REAL ESTATE INVESTMENT AND DEVELOPMENT
                                   >JHK<IS* F<A<u<O =PNDI@NN NJGPODJIN
                                   COMPANY, SECURITY CONTROL COMPANY,
                                   ARMOUR SECURITY INDUSTRIAL
                                   MANUFACTURING COMPANY, SAUDI TECHNOLOGY
                                   & SECURITY COMPREHENSIVE CONTROL
                                   COMPANY, TECHNOLOGY CONTROL COMPANY,
                                   NEW DAWN CONTRACTING COMPANY AND SKY
                                   PRIME INVESTMENT COMPANY
                                                                       Plaintiffs
                                   D and D

                                   SAAD KHALID S AL JABRI, DREAMS
                                   INTERNATIONAL ADVISORY SERVICES LTD.,
                                   1147848 B.C. LTD., NEW EAST (US) INC., NEW EAST
                                   804 805 LLC, NEW EAST BACK BAY LLC, NEW EAST
                                   DC LLC, JAALIK CONTRACTING LTD., NADYAH
                                   SULAIMAN A AL JABBARI, KHALID SAAD KHALID
                                   AL JABRI, MOHAMMED SAAD KH AL JABRI, NAIF
                                   SAAD KH AL JABRI, SULAIMAN SAAD KHALID AL
                                   JABRI, HISSAH SAAD KH AL JABRI, SALEH SAAD
                                   KHALID AL JABRI, CANADIAN GROWTH
                                   INVESTMENTS LIMITED, GRYPHON SECURE INC.,
                                   INFOSEC GLOBAL INC. and QFIVE GLOBAL
                                   INVESTMENT INC.
                                                                            Defendants

                                          RULING ON SET ASIDE MOTIONS


                                                                         C. Gilmore, J.
Released: March 11, 2021
